     Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 1 of 219 Page ID #:500


 1    David K. Montgomery (SBN 120066)
      JACKSON LEWIS P.C.
 2    PNC Center, 26th Floor
 3    201 E. Fifth Street
      Cincinnati, Ohio 45202
 4    Telephone: (513) 898-0050
 5    Facsimile: (513) 898-0051
      david.montgomery@jacksonlewis.com
 6
      Christine M. Fitzgerald (SBN 259014)
 7    John P. Nordlund (SBN 286153)
 8    JACKSON LEWIS P.C.
      225 Broadway, Suite 2000
 9    San Diego, California 92101
10    Telephone: (619) 573-4900
      Facsimile: (619) 573-4901
11    Christine.fitzgerald@jacksonlewis.com
      John.nordlund@jacksonlewis.com
12
13    Attorneys for Defendant
      CARDINAL HEALTH 200, LLC
14                            UNITED STATES DISTRICT COURT
15                             CENTRAL DISTRICT OF CALIFORNIA
16    JOSE GONZALEZ, an individual, on his      Case No.: 5:18-cv-1574 GW (SPx)
17    own behalf and on behalf of all others
      similarly situated,                       DECLARATION OF JOHN P.
18                                              NORDLUND REGARDING
                  Plaintiff,                    COMPLIANCE WITH 28 U.S.C. § 1715
19
                                                PER THE COURT’S ORDER [Dkt. 36]
            v.
20
21    CARDINAL HEALTH 200, LLC, a
      Delaware limited liability company; and
22    DOES 1 through 20, inclusive,             State Court Complaint filed:   5/31/18
                                                Trial Date:                    Not Set
23                Defendants.
24
25
26
27
28
                                                1
                                                DECLARATION OF JOHN P. NORDLUND
                                                      CASE NO. 5:18-cv-1574 GW (SPx)
     Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 2 of 219 Page ID #:501


 1                         DECLARATION OF JOHN P. NORDLUND
 2          I, John P. Nordlund, hereby declare:
 3          1.     I am an attorney with the law firm of Jackson Lewis P.C., counsel of record
 4    for Defendant CARDINAL HEALTH 200, LLC (Defendant). I have personal knowledge
 5    of the facts stated in this Declaration and if called upon to do so, I could and would
 6    competently testify to them. I submit this Declaration regarding Compliance with 28
 7    U.S.C. § 1715 pursuant to the Court’s order dated May 15, 2020 [Dkt. 36].
 8          2.     On April 9, 2020, I provided appropriate notice to appropriate government
 9    officials of the proposed class action settlement in this matter pursuant to 28 U.S.C. § 1715.
10    A true and correct copy of the April 9, 2020 notice to government officials is attached
11    hereto as EXHIBIT A, and is incorporated herein by reference.
12          I declare under penalty of perjury under the laws of the State of California and the
13    United States that the foregoing is true and correct.
14          Executed this 18th day of May, 2020, at San Diego, California.
15
16                                                  /s/ John P. Nordlund
                                                    John P. Nordlund
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                   DECLARATION OF JOHN P. NORDLUND
                                                         CASE NO. 5:18-cv-1574 GW (SPx)
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 3 of 219 Page ID #:502




                        EXHIBIT A
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 4 of 219 Page ID #:503
                                            Representing Management Exclusively in Workplace Law and Related Litigation
                                           Jackson Lewis P.C.   ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                                                ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD
                                               225 Broadway
                                                                ATLANTA, GA            GREENVILLE, SC     MONMOUTH COUNTY, NJ   RICHMOND, VA
                                                  Suite 2000    AUSTIN, TX             HARTFORD, CT       NEW ORLEANS, LA       SACRAMENTO, CA
                                         San Diego CA 92101     BALTIMORE, MD          HONOLULU, HI       NEW YORK, NY          SALT LAKE CITY, UT
                                           Tel 619 573-4900     BERKELEY HEIGHTS, NJ   HOUSTON, TX        NORFOLK, VA           SAN DIEGO, CA
                                                                BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                           Fax 619 573-4901
                                                                BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                                       www.jacksonlewis.com     CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                                CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                                CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                                DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                                DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                DENVER, CO             MIAMI, FL          PROVIDENCE, RI




                                             April 9, 2020



 VIA USPS PRIORITY MAIL

 United States Attorney General
 and Other Attorneys General

 William Pelham Barr, Esq.
 Attorney General of the United States
 U.S. Department of Justice
 950 Pennsylvania Avenue, NW
 Washington, DC 20530-00001

 CAFA Coordinator
 Office of the Attorney General Xavier Becerra
 Consumer Law Section
 455 Golden Gate Avenue, Suite 11000
 San Francisco, CA 94102

 See attached Distribution List (Exhibit 8) for Additional Recipients


                Re:     CAFA Notice for the Proposed Settlement in Jose Gonzalez v. Cardinal
                        Health 200, LLC, United States District Court for the Central District of
                        California, Case No. 5:18 CV 18-1574-GW (SPx)

 Dear Attorneys General:

          Defendant Cardinal Health 200, LLC (hereinafter “Cardinal Health”) provides this
 notice in accordance with the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1711,
 et seq., to advise you that a proposed class action settlement has been filed in the matter of Jose
 Gonzalez v. Cardinal Health 200, LLC, United States District Court for the Central District of
 California, Case No. 5:18 CV 18-1574-GW (SPx).
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 5 of 219 Page ID #:504
                                                                                      April 9, 2020
                                                                                             Page 2




        Plaintiff Jose Gonzalez, individually and as a putative class member, filed a motion
 seeking preliminary approval of the parties' proposed class action settlement on April 1,
 2020. The preliminary approval hearing is scheduled for May 7, 2020 at 8:30 a.m. before
 The Honorable George H. Wu, United States District Judge of the United States District
 Court, Central District of California, located at 350 West 1st Street, Los Angeles, CA
 90012. A final approval motion will follow. Complete details regarding the terms of the
 proposed settlement are contained within the proposed Stipulation and Agreement of
 Compromise And Class Settlement enclosed herewith as Exhibit 4.

        Pursuant to 28 U.S.C. § 1715(b), Cardinal Health encloses a copy of each of the
 following documents:

        (1)    Plaintiff’s Complaint filed in State Court (Exhibit 1);

        (2)    Plaintiff’s First Amended Complaint (Exhibit 2);

        (3)    Plaintiff’s Second Amended Complaint (Exhibit 3);

        (4)    Proposed Stipulation and Agreement of Compromise And Class Settlement,
               including the Proposed Notice to the Class Members (Exhibit 4);

        (5)    The Unopposed Motion for Preliminary Approval of Class Action Settlement
               (Exhibit 5);

        (6)    Plaintiff’s Notice of Corrected Hearing Date Re: Unopposed Motion for
               Preliminary Approval of Class Action Settlement (Exhibit 6);

        (7)    A chart, based on records currently available, setting forth a reasonable estimate
               of the number of putative class members residing in each state. (Exhibit 7); and

        (8)    A Distribution List of Recipients of CAFA Notice (Exhibit 8).

        In addition, 28 U.S.C. § 1715(b)(7) requires Cardinal Health to notify the United
 States Attorney General and the appropriate official of each State in which a putative class
 member resides of the estimated proportionate share of the claims for those State’s residents.
 This is a putative class action for past and present employees of Cardinal Health who were
 employed in California only. There were approximately 1,820 potential class members as of
 February 4, 2020. The names of the putative class members and their estimated proportionate
 share will depend on: (1) how many putative class members opt-out of the settlement; (2)
 how much the court awards for attorneys’ fees, costs, and an enhancement award; (3) the
 actual amount of settlement administration expenses; and (4) the number of workweeks
 worked by each putative class member during the relevant class period. Based on the
 approximate 1,820 potential class members, potential class members are estimated to each
 receive a raw average of approximately $480.00 (i.e., Net Settlement Amount / 1,820). Each
 individual putative class member’s settlement amounts may be more or less than this raw
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 6 of 219 Page ID #:505
                                                                                       April 9, 2020
                                                                                              Page 3




 average, depending on the factors listed above. The claims administration process following
 preliminary approval will confirm the identity of the putative class members and calculate
 each participating class member’s estimated settlement share.

        Lastly, there are no additional settlements or agreements contemporaneously made
 between class counsel and defense counsel. No final judgment or notice of dismissal has
 yet been filed in this action. There are no additional written judicial opinions relating to the
 materials described above.

          Should you have any questions, please feel free to contact us at (619) 573-4900.


                                                     Sincerely,

                                                     JACKSON LEWIS P.C.




                                                     David K. Montgomery
                                                     John P. Nordlund
                                                     Christine M. Fitzgerald
                                                     Counsel for Defendant Cardinal Health
                                                     200, LLC


 Enclosures (exhibits as noted)
 4831-0857-6185, v. 1
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 7 of 219 Page ID #:506




                     EXHIBIT 1
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 8 of 219 Page ID #:507
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 9 of 219 Page ID #:508
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 10 of 219 Page ID #:509
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 11 of 219 Page ID #:510
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 12 of 219 Page ID #:511
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 13 of 219 Page ID #:512
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 14 of 219 Page ID #:513
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 15 of 219 Page ID #:514
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 16 of 219 Page ID #:515
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 17 of 219 Page ID #:516
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 18 of 219 Page ID #:517
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 19 of 219 Page ID #:518
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 20 of 219 Page ID #:519
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 21 of 219 Page ID #:520
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 22 of 219 Page ID #:521
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 23 of 219 Page ID #:522
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 24 of 219 Page ID #:523
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 25 of 219 Page ID #:524
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 26 of 219 Page ID #:525
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 27 of 219 Page ID #:526
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 28 of 219 Page ID #:527
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 29 of 219 Page ID #:528
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 30 of 219 Page ID #:529
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 31 of 219 Page ID #:530
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 32 of 219 Page ID #:531
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 33 of 219 Page ID #:532
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 34 of 219 Page ID #:533
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 35 of 219 Page ID #:534
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 36 of 219 Page ID #:535
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 37 of 219 Page ID #:536
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 38 of 219 Page ID #:537
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 39 of 219 Page ID #:538
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 40 of 219 Page ID #:539




                      EXHIBIT 2
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    16 Filed
                                        Filed05/18/20
                                              11/11/18 Page
                                                        Page41
                                                             1 of 29
                                                                  219 Page
                                                                       PageIDID#:215
                                                                                #:540



 1   BRADLEY/GROMBACHER, LLP
     Marcus J. Bradley, Esq. (SBN 174156)
 2   Kiley L. Grombacher, Esq. (SBN 245960)
     Taylor L. Emerson, Esq. (SBN 225303)
 3   2815 Townsgate Road, Suite 130
 4
     Westlake Village, California 91361
     Telephone:    (805) 270-7100
 5   Facsimile:    (805) 270-7589
     E-Mail: mbradley@bradleygrombacher.com
 6           kgrombacher@bradleygrombacher.com
 7   LAW OFFICES OF SAHAG MAJARIAN II
     Sahag Majarian II, Esq. (SBN 146621)
 8
     18250 Ventura Boulevard
 9
     Tarzana, California 91356
     Telephone:     (818) 609-0807
10   Facsimile:     (818) 609-0892
     Email: sahagii@aol.com
11

12   Attorneys for Plaintiff, JOSE GONZALEZ
13

14                             UNITED STATES DISTRICT COURT

15                         CENTRAL DISTRICT OF CALIFORNIA
16

17
     JOSE GONZALEZ, an individual, on his own             Case No. EDCV 18-1574-GW(SPx)
18   behalf and on behalf of all others similarly         FIRST AMENDED CLASS AND
     situated,                                            COLLECTIVE ACTION COMPLAINT
19
                                                          FOR:
20                Plaintiff,
                                                          1. Failure to Pay All Wages;
21   v.                                                   2. Failure to Pay Overtime Compensation
                                                             (Welfare Commission Orders and
22   CARDINAL HEALTH 200, LLC, a Delaware                    California Labor Code §§ 510, 1194);
     limited liability company; and DOES 1                3. Failure to Pay Paid Time Off in
23
     through 20, inclusive,                                  Violation of California Labor Code §
24                                                           227.3;
                   Defendants.                            4. Failure to Pay Wages at the Time of
25                                                           Termination (California Labor Code §§
                                                             201-203);
26                                                        5. Failure to Provide Proper Wage
                                                             Statement (California Labor Code §
27
                                                             226(a));
28                                                        6. Unfair Business Practices (Business

                                                    -1-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    16 Filed
                                        Filed05/18/20
                                              11/11/18 Page
                                                        Page42
                                                             2 of 29
                                                                  219 Page
                                                                       PageIDID#:216
                                                                                #:541


                                                              and Professions Code § 17200);
 1

 2                                                         7. Failure to Pay All Wages and Overtime
                                                              Compensation in Violation of the Fair
 3                                                            Labor Standards Act (“FLSA”); and,
                                                           8. Violation of California Labor Code §§
 4                                                            2698, et. seq.
 5
                                                                DEMAND FOR JURY TRIAL
 6

 7

 8
            Plaintiff JOSE GONZALEZ (hereinafter referred to as “Plaintiff”), hereby submits his
 9
     Class and Collective Action First Amended Complaint (“Complaint”) against Defendants
10
     CARDINAL HEALTH 200, LLC, a Delaware limited liability company and Does 1-20
11
     (hereinafter collectively referred to as “Defendants”) on behalf of himself and the class of all
12
     other similarly situated current and former employees and common law employees of Defendants
13
     as follows:
14
                                            INTRODUCTION
15          1.      This class action is within the Court’s jurisdiction under California Labor Code
16   §§ 200, 201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198, 2698-2699 California Business and
17   Professions Code § 17200, et seq., (Unfair Practices Act), and Fair Labor Standards Act.
18          2.      This complaint challenges systemic illegal employment practices resulting in

19   violations of the California Labor Code, California Business and Professions Code, and Fair

20   Labor Standards Act against employees of Defendants.

21          3.      Plaintiff seeks relief on behalf of himself and the members of the plaintiff class as
     a result of employment policies, practices and procedures more specifically described below,
22
     which violate the California Labor Code, and the orders and standards promulgated by the
23
     California Department of Industrial Relations, Industrial Welfare Commission, and Division of
24
     Labor Standards, and which have resulted in the failure of Defendants to pay Plaintiff and
25
     members of the plaintiff class all wages due to them.
26
            4.      Plaintiff is informed and believes and based thereon alleges Defendants have
27
     engaged in, among other things a system of willful violations of the California Labor Code,
28

                                                     -2-
                              CLASS AND COLLECTIVE ACTION COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    16 Filed
                                        Filed05/18/20
                                              11/11/18 Page
                                                        Page43
                                                             3 of 29
                                                                  219 Page
                                                                       PageIDID#:217
                                                                                #:542



 1   California Business and Professions Code, and applicable IWC wage orders by creating and

 2   maintaining policies, practices and customs that knowingly deny employees the above stated

 3   rights and benefits.

 4          5.      The policies, practices and customs of Defendants described above and below

 5   have resulted in unjust enrichment of Defendants and an unfair business advantage over

 6   businesses that routinely adhere to the structures of the California Labor Code, California

 7   Business and Professions Code, and Fair Labor Standards Act.

 8                                  JURISDICTION AND VENUE

 9          6.      The Court has jurisdiction over the violations of the California Labor Code §§

10   200, 201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198, 2698-2699 and California Business

11   and Professions Code § 17200, et seq., (Unfair Practices Act).

12          7.      Venue is proper because the Defendants do business in California and in San

13   Bernardino County and the actions that gave rise to this action occurred in San Bernardino

14   County.

15                                             PARTIES

16   PLAINTIFF

17          8.      Plaintiff JOSE GONZALEZ is a resident of Riverside, California.

18          9.      Plaintiff was employed full-time by Defendants as a non-exempt hourly employee

19   from approximately 1989 to June 2, 2017. From approximately 2014 to June 2, 2017, Plaintiff’s

20   job title was “Receiving” and he made approximately $20.15 an hour. Prior to 2014, Plaintiff

21   worked as a non-exempt employee for Defendants as a “Picker.”

22          10.     Plaintiff worked for Defendants at 4551 E. Philadelphia Street, Ontario, San

23   Bernardino California location.

24          11.     Plaintiff was a victim of the policies, practices and customs of Defendants

25   complained of in this action in ways that have deprived him of the rights guaranteed to him by

26   California Labor Code §§200, 201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198 and California

27   Business and Professions Code §17200, et seq., (Unfair Practices Act).

28   DEFENDANTS

                                                   -3-
                              CLASS AND COLLECTIVE ACTION COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    16 Filed
                                        Filed05/18/20
                                              11/11/18 Page
                                                        Page44
                                                             4 of 29
                                                                  219 Page
                                                                       PageIDID#:218
                                                                                #:543



 1             12.     Plaintiff is informed and believes and based thereon alleges Defendant

 2   CARDINAL HEALTH 200, LLC, a Delaware limited liability company was and still is a

 3   Delaware corporation doing business in the State of California.

 4             13.     According to https://www.cardinalhealth.com/en/about-us.html (Searched on

 5   05.29.18) CARDINAL HEALTH 200, LLC is based in Dublin, Ohio, but has approximately

 6   50,000 employees in nearly 60 countries.

 7             14.     Based upon information and belief, CARDINAL HEALTH 200, LLC engages in

 8   the marketing of pharmaceutical preparations, hospital gowns, surgical appliances and supplies,

 9   and medical instruments. It also distributes medical laboratory equipment. In addition, it provides

10   a range of integrated services, such as clinical and productivity consulting, procedure-based

11   supply packaging, just-in-time delivery, and other services.

12             15.     Plaintiff is informed and believes and based thereon alleges that at all times herein

13   mentioned Defendant and DOES 1 through 20, are and were corporations, business entities,

14   individuals, and partnerships, licensed to do business and actually doing business in the State of

15   California.

16             16.     As such and based upon information and belief, since Defendants’ do business in

17   California, Defendants are subject to California Labor Code §§ 200, 201-203, 226(a), 227.3, 500,

18   510, 1194, 1197, 1198, and California Business and Professions Code §17200, et seq., (Unfair

19   Practices Act).

20             17.     Plaintiff does not know the true names or capacities, whether individual, partner

21   or corporate, of the Defendants sued herein as DOES 1 through 20, inclusive, and for that reason,

22   said Defendants are sued under such fictitious names, and Plaintiff prays for leave to amend this

23   complaint when the true names and capacities are known. Plaintiff is informed and believes and

24   based thereon alleges that each of said fictitious Defendants were responsible in some way for

25   the matters alleged herein and proximately caused Plaintiff and members of the general public

26   and class to be subject to the illegal employment practices, wrongs and injuries complained of

27   herein.

28             18.     At all times herein mentioned, each of said Defendants participated in the doing

                                                        -4-
                                 CLASS AND COLLECTIVE ACTION COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    16 Filed
                                        Filed05/18/20
                                              11/11/18 Page
                                                        Page45
                                                             5 of 29
                                                                  219 Page
                                                                       PageIDID#:219
                                                                                #:544



 1   of the acts hereinafter alleged to have been done by the named Defendants; and furthermore, the

 2   Defendants, and each of them, were the agents, servants and employees of each of the other

 3   Defendants, as well as the agents of all Defendants, and at all times herein mentioned, were acting

 4   within the course and scope of said agency and employment.

 5          19.     Plaintiff is informed and believes and based thereon alleges that at all times

 6   material hereto, each of the Defendants named herein were the agent, employee, alter ego and/or

 7   joint venturer of, or working in concert with each of the other co-Defendants and were acting

 8   within the course and scope of such agency, employment, joint venture, or concerted activity.

 9   To the extent said acts, conduct, and omissions were perpetrated by certain Defendants, each of

10   the remaining Defendants confirmed and ratified said acts, conduct, and omissions of the acting

11   Defendants.

12          20.     At all times herein mentioned, Defendants, and each of them, were members of,

13   and engaged in, a joint venture, partnership and common enterprise, and acting within the course

14   and scope of, and in pursuance of, said joint venture, partnership and common enterprise.

15          21.     At all times herein mentioned, the acts and omissions of various Defendants, and

16   each of them, concurred and contributed to the various acts and omissions of each and all of the

17   other Defendants in proximately causing the injuries and damages as herein alleged. At all times

18   herein mentioned, Defendants, and each of them, ratified each and every act or omission

19   complained of herein. At all times herein mentioned, the Defendants, and each of them, aided

20   and abetted the acts and omissions of each and all of the other Defendants in proximately causing

21   the damages as herein alleged.

22                                    FACTUAL ALLEGATIONS

23          22.     Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

24          23.     This class action is brought on behalf of all California-based non-exempt

25   employees who were not paid all hourly wages, including overtime wages during the course of

26   employment or paid time off wages at termination of employment as required by the California

27   Labor Code. In addition, they were not provided final wages in a timely manner and the wage

28   statements contained on the face violations.

                                                     -5-
                              CLASS AND COLLECTIVE ACTION COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    16 Filed
                                        Filed05/18/20
                                              11/11/18 Page
                                                        Page46
                                                             6 of 29
                                                                  219 Page
                                                                       PageIDID#:220
                                                                                #:545



 1          24.      Plaintiff and the members of the plaintiff class seek unpaid wages, penalties and

 2   other compensation from Defendants for the relevant time period because Defendants

 3   improperly:

 4                a. Rounded employee time as a result of which Plaintiff and said members of the

 5                   plaintiff class were not paid all wages due to them, including overtime wages;

 6                b. Failed to pay Plaintiff and the other members of the plaintiff class overtime pay

 7                   for all overtime hours worked;

 8                c. Failed to pay Plaintiff and the other members of the plaintiff class all wages owed

 9                   at termination;

10                d. Failed to pay Plaintiff and the other members of the plaintiff class all paid time

11                   off (“PTO”) owed upon termination; and,

12                e. Failed to maintain accurate wage statements for Plaintiff and the other members

13                   of the plaintiff class pursuant to California Labor Code §226(a).

14          25.      Plaintiff alleges that the following violations occurred on a routine basis to him

15   and the members of the plaintiff class during his employment with Defendants:

16                Defendants had a uniform policy of rounding their hourly employees’ time

17                 resulting in Plaintiff and the members of the plaintiff class not being

18                 compensated for all the time that they worked, including overtime

19                 compensation.

20                Plaintiff’s last day of work was June 1, 2017 and he was terminated on June

21                 2, 2017. Defendants did not issue his final pay until June 3, 2017. At that

22                 time, Plaintiff had an available balance of 197 of PTO available, but only 37

23                 hours was pay out on the June 3, 2017 pay stub.

24   Defendants’ Failure to Pay for All Hours Worked

25          26.      Defendants’ intentional payroll policies and procedures did not compensate its

26   hourly non-exempt employees for all the minutes that they worked, including but not limited to

27   the time that the employees were subject to the control and direction of Defendants; and/or the

28   time that the employees were suffered or permitted to work. Defendants’ timekeeping system

                                                      -6-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    16 Filed
                                        Filed05/18/20
                                              11/11/18 Page
                                                        Page47
                                                             7 of 29
                                                                  219 Page
                                                                       PageIDID#:221
                                                                                #:546



 1   systematically shaved time off his actual time worked, by rounding her time stamps. The system

 2   had a bias toward the employer, typically shaving minutes per day off of Plaintiff’s “hours

 3   worked.”      Therefore, Plaintiff alleges that Defendants’ intentional payroll policies and

 4   procedures illegally rounded or “shaved” minutes from its hourly non-exempt employees' daily

 5   time worked at the beginning and end of their shift. Defendants' intentional payroll policies and

 6   procedure illegally and/or improperly “rounded” its hourly non-exempt employees' daily worked

 7   hours. Defendants’ illegal “shaving” of time per day from each hourly employee's time worked

 8   and/or illegal “rounding” resulted in Defendants’ failure to compensate each employee for all

 9   time actually worked every day worked in violation of California Labor Code § 1194. Defendants

10   owe each of its hourly employees for the unpaid “shaved” time and/or illegally “rounded” time.

11   Defendants’ Failure to Pay Overtime Compensation

12           27.     Plaintiff alleges that he and the members of the plaintiff class were not paid for

13   overtime on a routine basis.

14           28.     California Labor Code § 1194 provides that an employee receiving less than the

15   legal overtime compensation is entitled to recover in a civil action the unpaid balance of the full

16   amount of this minimum wage or overtime compensation, including interest thereon, reasonable

17   attorney’s fees, and costs of suit.

18           29.     California Labor Code § 510(a) states: “Any work in excess of eight hours in one

19   workday and any work in excess of 40 hours in any one workweek and the first eight hours

20   worked on the seventh day of work in any one workweek shall be compensated at the rate of no

21   less than one and one-half times the regular rate of pay for an employee.” California Labor Code

22   § 510(a) further states: “Any work in excess of 12 hours in one day shall be compensated at the

23   rate of no less than twice the regular rate of pay for an employee.” California Labor Code §

24   510(a) further states: “[A]ny work in excess of eight hours on any seventh day of a workweek

25   shall be compensated at the rate of no less than twice the regular rate of pay of an employee.”

26           30.     Throughout the Class Period, in the applicable wage order, Section (3) provided

27   for payment of overtime wages equal to one and one-half (1 1/2) times an employee’s regular

28   rate of pay for all hours worked over eight (8) hours per day and/or forty (40) hours in a

                                                     -7-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    16 Filed
                                        Filed05/18/20
                                              11/11/18 Page
                                                        Page48
                                                             8 of 29
                                                                  219 Page
                                                                       PageIDID#:222
                                                                                #:547



 1   workweek, and/or for payment of overtime wages equal to double the employee’s regular rate of

 2   pay for all hours worked in excess of twelve (12) hours in any workday and/or for all hours

 3   worked in excess of eight (8) hours on the seventh (7th) day of work in any one workweek.

 4             31.   Defendants classified Plaintiff and the members of the plaintiff class were non-

 5   exempt employees, therefore they were entitled to overtime compensation for all hours worked

 6   in excess of the hours and time specified in the Wage Order, statutes and regulations identified

 7   herein.

 8   Defendants’ Failure to Pay All Paid Time Off Due Upon Termination of Employment

 9             32.   Plaintiff’s last day of work was June 1, 2017 and he was terminated on June 2,

10   2017. Defendants did not issue his final pay until June 3, 2017. At that time, Plaintiff had an

11   available balance of 197 of PTO available, but only 37 hours was pay out on the June 3, 2017

12   pay stub.

13   Defendants’ Failure to Pay All Wages Due at Termination of Employment

14             33.   At all times, relevant hereto, California Labor Code § 201 required an employer

15   that discharges an employee to pay compensation due and owing to said employee immediately

16   upon discharge. California Labor Code § 202 requires an employer to pay an employee who quits

17   any compensation due and owing to said employee within seventy-two (72) hours of an

18   employee’s resignation. California Labor Code § 203 provides that if an employer willfully fails

19   to pay compensation promptly upon discharge or resignation, as required under Sections 201 and

20   202, then the employer is liable for waiting time penalties in the form of continued compensation

21   for up to thirty (30) work days.

22             34.   Defendants willfully and knowingly failed to pay Plaintiff and the members of the

23   plaintiff class, upon termination of employment, all accrued compensation.

24   Defendants’ Failure to Provide Accurate Wage Statements

25             35.   California Labor Code Section 226(a) provides that, (a) Every employer shall,

26   semimonthly or at the time of each payment of wages, furnish each of his or her employees,

27   either as a detachable part of the check, draft, or voucher paying the employee s wages, or

28   separately when wages are paid by personal check or cash, an accurate itemized statement in

                                                    -8-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    16 Filed
                                        Filed05/18/20
                                              11/11/18 Page
                                                        Page49
                                                             9 of 29
                                                                  219 Page
                                                                       PageIDID#:223
                                                                                #:548



 1   writing showing (1) gross wages earned, (2) total hours worked by the employee, except for any

 2   employee whose compensation is solely based on a salary and who is exempt from payment of

 3   overtime under subdivision (a) of Section 515 or any applicable order of the Industrial Welfare

 4   Commission… (5) net wages earned,…and (9) all applicable hourly rates in effect during the pay

 5   period and the corresponding number of hours worked at each hourly rate by the employee and,

 6   beginning July 1, 2013, if the employer is a temporary services employer as defined in Section

 7   201.3, the rate of pay and the total hours worked for each temporary services assignment...”

 8          36.     As a result of the failure to pay all hours worked, failure to pay overtime and all

 9   paid time off wages due, as described above, Plaintiff, members of the plaintiff class and

10   terminated sub class were, and are, routinely provided wage statements which do not truly and

11   accurately reflect the number of hours worked by them, or the wages due to them.

12   Facts Regarding Willfulness

13          37.     Plaintiff is informed and believes and based thereon alleges that Defendants are

14   and were advised by skilled lawyers, other professionals, employees with human resources

15   background and advisors with knowledge of the requirements of California wage and hour laws.

16          38.     Plaintiff is informed and believes and based thereon alleges that at all relevant

17   times, Defendants had a consistent policy or practice of failing to compensate the plaintiff class

18   members, including Plaintiff for all hours worked, including overtime and accrued PTO.

19   Plaintiff’s Exhaustion of Administrative Remedies

20          39.     Plaintiff is currently complying with the procedures for bringing suit specified in

21   California Labor Code § 2699.3. By letter dated May 31, 2018, required notice to the Labor and

22   Workforce Development Agency (“LWDA”) and Defendants of the specific provisions of the

23   California Labor Code alleged to have been violated, including the facts and theories to support

24   the alleged violations.

25          40.     More than 65 days has passed since the Notice was sent and no response from

26   the LWDA has been received.

27                                CLASS ACTION ALLEGATIONS

28          41.     Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

                                                    -9-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page50
                                                         10of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:224
                                                                         #:549



 1          42.      Plaintiff brings this action on behalf of himself and all others similarly situated as

 2   a class action, pursuant to California Code of Civil Procedure §382. The classes which Plaintiff

 3   seeks to represent are composed of, and defined as follows:

 4          Plaintiff Class:

 5          All employees who were or are employed by Defendants during the Class

 6          Period (The Class Period is the period from May 31, 2014, through and

 7          including the date judgment is rendered in this matter) in California as “non-

 8          exempt employees.” As used in this class definition, the term "non-exempt

 9          employee" refers to those who Defendants have classified as non-exempt from

10          the overtime wage provisions of the California Labor Code.

11          Terminated Sub Class:

12          All members of the Plaintiff Class whose employment ended during the Class

13          Period (The Class Period is the period from May 31, 2014, through and

14          including the date judgment is rendered in this matter).

15          (collectively “Plaintiff Class” or “Class Members”)

16          43.      The class is so numerous that the individual joinder of all members is

17   impracticable. While the exact number and identification of class members are unknown to

18   Plaintiff at this time and can only be ascertained through appropriate discovery directed to

19   Defendants, Plaintiff is informed and believes that the class includes potentially hundreds of

20   members.

21          44.      Common questions of law and fact exist as to all members of the class, which

22   predominate over any questions affecting only individual members of the class. These common

23   legal and factual questions, which do not vary from class member to class member, and which

24   may be determined without reference to the individual circumstances of any class member,

25   include, but are not limited to, the following:

26                a. Whether Plaintiff and the members of the Plaintiff Class are subject to and entitled

27                to the benefits of California wage and hour statutes;

28                b. Whether Defendants maintained accurate records of the hours worked by Plaintiff

                                                       -10-
                                CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page51
                                                         11of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:225
                                                                         #:550



 1                and the members of the Plaintiff Class;

 2                c. Whether Defendants failed to compensate Plaintiff and the members of the

 3                Plaintiff Class for all paid time off accrued at the time of termination;

 4                d. Whether Plaintiff and the members of the Plaintiff Class are entitled to overtime

 5                compensation;

 6                e. Whether Defendants failed to maintain accurate records of work performed by

 7                Plaintiff and the members of the Plaintiff Class in violation of California Labor Code

 8                section 1174;

 9                f. Whether Defendants unlawfully and/or willfully deprived failed to compensate

10                Plaintiff and the members of the Plaintiff Class for all hours worked;

11                g. Whether Defendants unlawfully and/or willfully failed to promptly pay

12                compensation owing to Plaintiff and the members of the Terminated Sub Class upon

13                termination of their employment, in violation of California Labor Code §§ 201-203;

14                h. Whether Defendants unlawfully and/or willfully failed to provide Plaintiff and the

15                members of the Plaintiff Class with true and proper wage statements upon payment

16                of wages, in violation of California Labor Code section 226(a);

17                i. Whether Plaintiff and the members of the Plaintiff Class sustained damages, and

18                if so, the proper measure of such damages, as well as interest, penalties, costs,

19                attorneys’ fees, and equitable relief; and,

20                j. Whether Defendants’ conduct as alleged herein violates the Unfair Business

21                Practices Act of California, Bus. & Prof. Code § 17200, et seq.

22          45.      The claims of the named Plaintiff are typical of the claims of the members of the

23   Plaintiff Class. Plaintiff and the members of the Plaintiff Class sustained losses, injuries and

24   damages arising from Defendants’ common policies, practices, procedures, protocols, routines,

25   and rules which were applied to other class members as well as Plaintiff. Plaintiff seeks recovery

26   for the same type of losses, injuries, and damages as were suffered by other members of the

27   proposed class.

28          46.      Plaintiff is an adequate representative of the proposed classes because he is a

                                                      -11-
                                  CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page52
                                                         12of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:226
                                                                         #:551



 1   member of the class, and his interests do not conflict with the interests of the members he seeks

 2   to represent. Plaintiff has retained competent counsel, experienced in the prosecution of complex

 3   class actions, and together Plaintiff and his counsel intends to prosecute this action vigorously

 4   for the benefit of the classes. The interests of the Class Members will fairly and adequately be

 5   protected by Plaintiff and his attorneys.

 6          47.     A class action is superior to other available methods for the fair and efficient

 7   adjudication of this litigation since individual litigation of the claims of all Class Members is

 8   impracticable. It would be unduly burdensome to the courts if these matters were to proceed on

 9   an individual basis, because this would potentially result in hundreds of individuals, repetitive

10   lawsuits. Further, individual litigation presents the potential for inconsistent or contradictory

11   judgments, and the prospect of a “race to the courthouse,” and an inequitable allocation of

12   recovery among those with equally meritorious claims. By contrast, the class action device

13   presents far fewer management difficulties, and provides the benefit of a single adjudication,

14   economics of scale, and comprehensive supervision by a single court.

15          48.     The various claims asserted in this action are additionally or alternatively

16   certifiable under the provisions of the California Code of Civil Procedure § 382 because:

17                  a.      The prosecution of separate actions by hundreds of individual class

18                          members would create a risk or varying adjudications with respect to

19                          individual class members, thus establishing incompatible standards of

20                          conduct for Defendants, and

21                  b.      The prosecution of separate actions by individual class members would

22                          also create the risk of adjudications with respect to them that, as a practical

23                          matter, would be dispositive of the interest of the other class members who

24                          are not a party to such adjudications and would substantially impair or

25                          impede the ability of such non-party class members to protect their

26                          interests.

27   ///

28   ///

                                                     -12-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page53
                                                         13of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:227
                                                                         #:552



 1                             COLLECTIVE ACTION ALLEGATIONS

 2           49.     Plaintiff hereby incorporates each and every allegation contained above and

 3   realleges said allegations as if fully set forth herein.

 4           50.     Plaintiff brings this suit as a Collective Action under the Fair Labor and Standards

 5   Act, 29 U.S.C. § 201, et seq., (“FLSA”) on behalf of the “FLSA Class” defined as:

 6           FLSA Class:

 7           All persons who were or are employed by Defendants as non-exempt employees in

 8           the United States within the applicable limitations period, which is three years

 9           preceding the filing of the original Complaint herein plus such additional time as

10           may be provided pursuant to equitable tolling.

11           (hereinafter, “FLSA Class” or “FLSA Collective Class”)

12           51.     Plaintiff alleges that during the FLSA Class Period, they are and were:

13                   (A.) individuals who resided in the United States of America;

14                   (B.) were employed as “non-exempt” employees for Defendants in the United

15                   States within the three years preceding the filing of the complaint herein;

16                   (C.) worked more than 40 hours in any given week;

17                   (D.) did not receive all overtime compensation for all hours worked over 40 hours

18                   in any given week;

19                   (E.) did not receive reimbursement for expenses that were paid for the primary

20                   benefit of the named Defendants;

21                   (F.) worked regular hours for which they received no pay whatsoever;

22                   (G.) are members of the FLSA Collective Class as defined in the preceding

23                   paragraph in this Complaint; and,

24                   (H.) have signed a consent to sue that shall have been filed in this court.

25           52.     All claims involving the FLSA Collective Class have been brought and may

26   properly be maintained as a collective action under 29 U.S.C. § 216, because there is a well-

27   defined community of interest in the litigation, and the proposed FLSA Collective Class is easily

28

                                                       -13-
                                CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page54
                                                         14of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:228
                                                                         #:553



 1   ascertainable by examination of the employment records that Defendants are required to maintain

 2   by law, including but not limited to employee time clock reports and payroll records.

 3                                     FIRST CAUSE OF ACTION

 4                        FAILURE TO PAY FOR ALL HOURS WORKED

 5          (By Plaintiff and the Members of the Plaintiff Class Against All Defendants)

 6          53.     Plaintiff incorporates herein by reference the allegations set forth above.

 7          54.     At all times relevant herein, which comprise the time period not less than four (4)

 8   years preceding the filing of this action, Defendants were required to compensate their hourly

 9   employees for all hours worked upon reporting for work at the appointed time stated by the

10   employer, pursuant to the Industrial Welfare Commission Orders and California Labor Code

11   §§200, 226, 500, 510, 1197, and 1198.

12          55.     For at least the four (4) years preceding the filing of this action, Defendants failed

13   to compensate employees for all hours worked. Defendants implemented policies that actively

14   prevented employees from being compensated for all time worked by employing the use of a

15   rounding program that rounded the actual recorded start and stop time of hourly employees when

16   calculating their wages. In addition, Defendants failed to pay hourly employees for all time

17   worked when the timekeeping system malfunctioned, by recording the time that employees'

18   timecards were manually corrected, rather than the time they actually began work.

19          56.     Under the above-mentioned wage order and state regulations, § are entitled to

20   recover compensation for all hours worked, but not paid, for the four (4) years preceding the

21   filing of this action, in addition to reasonable attorney's fees and costs of suit in accordance with

22   California Labor Code § 218.5, and penalties pursuant to California Labor Code §§203 and 206.

23          57.     Defendants have knowingly and willfully refused to perform their obligations to

24   compensate Plaintiff and the members of the Plaintiff Class for all wages earned and all hours

25   worked, in violation of state law. As a direct result, Plaintiff and the members of the Plaintiff

26   Class have suffered, and continue to suffer, substantial losses related to the use and enjoyment

27   of such wages, lost interest on such wages, and expenses and attorney's fees in seeking to compel

28

                                                     -14-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page55
                                                         15of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:229
                                                                         #:554



 1   Defendants to fully perform their obligation under state law, in accordance with Plaintiff's and

 2   the Plaintiff Classes’ respective damage amounts according to proof at time of trial.

 3             58.       Defendants committed such actions alleged knowingly and willfully, with the

 4   wrongful and deliberate intention of injuring Plaintiff and the Plaintiff Class, from improper

 5   motives amounting to malice, and in conscious disregard of Plaintiff's and the Plaintiff Class’

 6   rights.

 7             59.       Plaintiff and the members of the Plaintiff Class are thus entitled to recover

 8   nominal, actual, compensatory, punitive, exemplary damages in amounts according to proof at

 9   time of trial.

10             60.       As a proximate result of the above-mentioned violations. Plaintiff and the

11   members of the Plaintiff Class have been damaged in an amount according to proof at time of

12   trial.

13                                         SECOND CAUSE OF ACTION

14                                   FAILURE TO PAY OVERTIME WAGES

15                   (By Plaintiff and Members of the Plaintiff Class Against All Defendants)

16             61.      Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

17             62.      California Labor Code § 510(a) states: “Any work in excess of eight hours in one

18   workday and any work in excess of 40 hours in any one workweek and the first eight hours worked

19   on the seventh day of work in any one workweek shall be compensated at the rate of no less than one

20   and one-half times the regular rate of pay for an employee.” California Labor Code § 510(a) further

21   states: “Any work in excess of 12 hours in one day shall be compensated at the rate of no less than

22   twice the regular rate of pay for an employee.” California Labor Code § 510(a) further states: “[A]ny

23   work in excess of eight hours on any seventh day of a workweek shall be compensated at the rate of

24   no less than twice the regular rate of pay of an employee.”

25             63.      Defendants have failed and refused to pay to Plaintiff and each member of the Plaintiff

26   Class all overtime wages due to them in compliance with California Labor Code including, but not

27   limited to, failing to pay all overtime accrued. Based upon information and belief, Plaintiff and the

28   other members of the Plaintiff Class were not routinely paid overtime when they worked in excess of

                                                         -15-
                                  CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page56
                                                         16of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:230
                                                                         #:555



 1   eight (8) hours in a given day.

 2           64.     As a direct and proximate result of the acts and/or omissions of each Defendants,

 3   Plaintiff and each member of the Plaintiff Class has been deprived of overtime wages due in amounts

 4   to be determined at trial.

 5           65.     The applicable overtime requirements fixed by the commission for Plaintiff and the

 6   members of the Plaintiff Class, are found in the applicable wage order.

 7           66.     Pursuant to California Labor Code §§ 1194 and 1194.2 as a result of Defendants’

 8   failure to pay Plaintiff and the members of the Plaintiff Class all overtime wages due, Plaintiff and

 9   members of the Plaintiff Class are entitled to each recover the unpaid overtime wages in an amount

10   equal to the overtime wages unlawfully unpaid, plus interest, fees and costs thereon.

11                                     THIRD CAUSE OF ACTION

12         FORFEITURE OF VACATION PAY (CALIFORNIA LABOR CODE § 227.3)

13           (By Plaintiff and the members of the Plaintiff Class Against All Defendants)

14           67.     Plaintiff re-alleges and incorporates all preceding paragraphs as though fully set

15   forth herein.

16           68.     This cause of action is brought pursuant to California Labor Code § 227.3, which

17   prohibits employers from forfeiting payment of the vested vacation wages of their employees.

18           69.     Plaintiff’s employment by Defendants has been terminated. Plaintiff had unused

19   vested vacation wages (including, but not limited to, vacation pay, paid time off pay, personal

20   day pay, personal holiday pay, incidental time off, and/or floating holiday pay) that were not paid

21   out to him in a timely fashion at the end of his employment in violation of California Labor Code

22   § 227.3.

23           70.     As a matter of uniform corporate policy, procedure and practice Defendants

24   violated California Labor Code § 227.3 by failing to pay Plaintiff and members of the Plaintiff

25   Class all vested vacation wages, including the vested vacation wages at the time of termination.

26   The uniform policy of not paying Plaintiff and members of the Plaintiff Class all vested vacation

27   wages at the end of their employment resulted in a forfeiture of vested vacation wages in violation

28   of California Labor Code § 227.3.

                                                      -16-
                                  CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page57
                                                         17of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:231
                                                                         #:556



 1           71.     The conduct of Defendants and their agents and employees as described herein

 2   was willful and was taken in conscious disregard of the rights of Plaintiff and the rights of the

 3   individual members of the Plaintiff Class. Such conduct, taken by Defendants’ managerial

 4   employees, supports an award of up to thirty (30) days of pay, pursuant to California Labor Code

 5   § 203, as penalties for Plaintiff and each member of the Plaintiff Class who were not compensated

 6   for all vested vacation time at the conclusion of their employment with Defendants.

 7           72.     Such a pattern, practice and uniform administration of unlawful corporate policy

 8   regarding employee compensation as described herein creates an entitlement to recovery by

 9   Plaintiff and each member of the Plaintiff Class for damages and wages owed and for penalties,

10   interest, costs and attorney’s fees.

11                                   FOURTH CAUSE OF ACTION

12                             FAILURE TO PAY WAGES AT TIME OF

13                        TERMINATION (California Labor Code §§ 201-203)

14        (By Plaintiff and Members of the Terminated Sub Class Against All Defendants)

15           73.     Plaintiff re-alleges and incorporates all preceding paragraphs as though fully set

16   forth herein.

17           74.     At all times, relevant herein, Defendants were required to pay their employees all

18   wages owed in a timely fashion during and at the end of their employment, pursuant to California

19   Labor Code §§ 201-203.

20           75.     As a pattern and practice, Defendants regularly failed to pay Plaintiff and the

21   members of the Terminated Sub Class their final wages pursuant to California Labor Code §§

22   201-203, and accordingly owe waiting time penalties pursuant to California Labor Code § 203.

23           76.     The conduct of Defendants and their agents and managerial employees as

24   described herein was willful, and in violation of the rights of Plaintiff and the individual members

25   of the Terminated Sub Class.

26           77.     Plaintiff is informed and believes, and based thereon alleges, that Defendants’

27   willful failure to pay wages due and owing them upon separation from employment results in a

28   continued payment of wages up to thirty (30) days from the time the wages were due. Therefore,

                                                     -17-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page58
                                                         18of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:232
                                                                         #:557



 1   Plaintiff and class members who have separated from employment are entitled to compensation

 2   pursuant to California Labor Code § 203.

 3                                    FIFTH CAUSE OF ACTION

 4                 FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS

 5                            (Violation of California Labor Code 226(a))

 6            (By Plaintiff and Members of the Plaintiff Class Against All Defendants)

 7          78.     Plaintiff incorporates all preceding paragraphs as though fully set for herein.

 8          79.     California Labor Code Section 226(a) provides that, (a) Every employer shall,

 9   semimonthly or at the time of each payment of wages, furnish each of his or her employees,

10   either as a detachable part of the check, draft, or voucher paying the employee s wages, or

11   separately when wages are paid by personal check or cash, an accurate itemized statement in

12   writing showing (1) gross wages earned, (2) total hours worked by the employee, except for any

13   employee whose compensation is solely based on a salary and who is exempt from payment of

14   overtime under subdivision (a) of Section 515 or any applicable order of the Industrial Welfare

15   Commission…(5) net wages earned…and (9) all applicable hourly rates in effect during the pay

16   period and the corresponding number of hours worked at each hourly rate by the employee and,

17   beginning July 1, 2013, if the employer is a temporary services employer as defined in Section

18   201.3, the rate of pay and the total hours worked for each temporary services assignment. The

19   deductions made from payment of wages shall be recorded in ink or other indelible form, properly

20   dated, showing the month, day, and year, and a copy of the statement and the record of the

21   deductions shall be kept on file by the employer for at least three years at the place of employment

22   or at a central location within the State of California. For purposes of this subdivision, copy

23   includes a duplicate of the itemized statement provided to an employee or a computer-generated

24   record that accurately shows all of the information required by this subdivision.

25          80.     In addition, the wage statements were incorrect since the hours worked were

26   incorrect resulting in a violation of California Labor Code Section 226(a).

27          81.     California Code of Civil Procedure 226(a), Section (e) provides:

28          "An employee suffering injury as a result of a knowing and intentional failure by

                                                     -18-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page59
                                                         19of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:233
                                                                         #:558



 1          an employer to comply with subdivision (a) shall be entitled to recover the greater

 2          of all actual damages or fifty dollars ($50) for the initial pay period in which a

 3          violation occurs and one hundred dollars ($100) per employee for each violation

 4          in a subsequent pay period, not exceeding an aggregate penalty of four thousand

 5          dollars ($4000), and shall be entitled to an award of costs and reasonable

 6          attorneys’ fees."

 7          82.      Plaintiff and members of the Plaintiff Class were damaged by this failure to

 8   provide accurate wage statements because, among other things, Plaintiff and members of the

 9   Plaintiff Class were unable to determine the proper amount of wages owed to them, and whether

10   they had received full compensation therefore.

11          83.      Plaintiff and members of the Plaintiff Class request recovery of California Labor

12   Code §226(e) penalties according to proof, as well as interest, attorneys’ fees and costs pursuant

13   to California Labor Code §226(e), and all other damages, attorneys’ fees, costs, expenses and

14   interest permitted by statute.

15                                         SIXTH CAUSE OF ACTION

16                   UNFAIR COMPETITION: CALIFORNIA BUSINESS AND

17                                    PROFESSIONS CODE § 17200, etc.

18            (By Plaintiff, the Members of the Plaintiff Class, Against All Defendants)

19          84.      Plaintiff re-alleges and incorporates all preceding paragraphs as though fully set

20   forth herein.

21          85.      Section 17200 of the California Business and Professions Code prohibits any

22   unlawful, unfair or fraudulent business act or practice.

23          86.      Plaintiff brings this cause of action in a representative capacity on behalf of the

24   general public and the persons affected by the unlawful and unfair conduct described herein.

25   Plaintiff and members of the Plaintiff Class have suffered, and continue to suffer, injury in fact

26   and monetary damages because of Defendants’ actions.

27          87.      The actions by Defendants as herein alleged amount to conduct which is unlawful

28   and a violation of law. As such, said conduct amounts to unfair business practices in violation

                                                    -19-
                                CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page60
                                                         20of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:234
                                                                         #:559



 1   of California Business and Professions Code § 17200, et seq.

 2          88.     Defendants’ conduct as herein alleged has damaged Plaintiff and the members of

 3   the Plaintiff Class by denying them wages due and payable, by failing to provide proper meal

 4   and rest breaks, and by failing to pay all wages due in a timely manner at the time of termination

 5   (for the Terminated Sub Class). Defendants’ actions are thus substantially injurious to Plaintiff

 6   and the members of the Plaintiff Class, causing them injury in fact and loss of money.

 7          89.     Because of such conduct, Defendants have unlawfully and unfairly obtained

 8   monies due to the Plaintiff and the members of the plaintiff class.

 9          90.     All members of the Plaintiff Class can be identified by reference to payroll and

10   related records in the possession of the Defendants. The amount of wages due Plaintiff and

11   members of the Plaintiff Class can be readily determined from Defendants’ records. The Class

12   Members are entitled to restitution of monies due and obtained by Defendants during the Class

13   Period as a result of Defendants’ unlawful and unfair conduct.

14          91.     During the Class Period, Defendants committed, and continues to commit, acts of

15   unfair competition as defined by § 17200, et seq., of the Business and Professions Code, by and

16   among other things, engaging in the acts and practices described above.

17          92.     Defendants’ course of conduct, acts, and practices in violation of the California

18   law as mentioned in each paragraph above constitutes a separate and independent violation of §

19   17200, etc., of the Business and Professions Code.

20          93.     The harm to Plaintiff and the members of the Plaintiff Class of being wrongfully

21   denied lawfully earned and unpaid wages outweighs the utility, if any, of Defendants’ policies

22   and practices and, therefore, Defendants’ actions described herein constitute an unfair business

23   practice or act within the meaning of Business and Professions Code § 17200.

24          94.     Defendants’ conduct described herein threatens an incipient violation of

25   California’s wage and hour laws, and/or violates the policy or spirit of such laws, or otherwise

26   significantly threatens or harms competition.

27          95.     Defendants’ course of conduct described herein further violates California

28   Business and Professions Code § 17200 in that it is fraudulent, improper, and unfair.

                                                     -20-
                              CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page61
                                                         21of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:235
                                                                         #:560



 1          96.      The unlawful, unfair, and fraudulent business practices and acts of Defendants as

 2   described herein-above have injured Plaintiff and members of the Plaintiff Class in that they were

 3   wrongfully denied the timely and full payment of wages due to them.

 4                                  SEVENTH CAUSE OF ACTION

 5                FAILURE TO PAY ALL WAGES AND OVERTIME COMPENSATION IN

 6                        VIOLATION OF THE FAIR LABOR STANDARDS ACT

 7                                 (Against Defendants on behalf of Plaintiff

 8                                      and Members of the FLSA Class)

 9          97.      Plaintiff re-allege and incorporate all preceding paragraphs as though fully set

10   forth herein.

11          98.      The Fair Labor Standards Act, 29 U.S.C. §201, et. seq., states that an employee

12   must be compensated for all hours worked, including straight time compensation and overtime

13   compensation. (29 C.F.R. §778.223 and 29 C.F.R. §778.315.) This Court has concurrent

14   jurisdiction over claims involving the Fair Labor Standards Act pursuant to 29 U.S.C. §216.

15          99.      Plaintiff also brings this lawsuit as a collective action under the Fair Standards

16   Labor Act, 29 U.S.C. §201, et. seq. (the “FLSA”), on behalf of all persons who were, are, or will

17   be employed by Defendants in an non-exempt hourly position during the period commencing

18   three years prior to the filing of this Complaint to and through a date of judgment, who performed

19   work in excess of forty (40) hours in one week and did not receive all compensation as required

20   by the FLSA for the hours worked. To the extent equitable, tolling operates to toll claims by the

21   against the collective employees against the Defendants, the collective statute of limitations

22   should be adjusted accordingly.

23          100.     This Collective Action by similarly situated persons under 29 U.S.C. 216(b) is

24   based upon the failure of the named Defendants to reimburse the named Plaintiff and the FLSA

25   Plaintiff Class for certain transportation expenses that the named Plaintiff and the FLSA Plaintiff

26   Class seek to represent paid when those expenses were primarily for the benefit of the named

27   Defendants.

28          101.     Questions of law and fact common to collective employees as a whole include,

                                                    -21-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page62
                                                         22of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:236
                                                                         #:561



 1   but are not limited to the following:

 2                  a.      Whether Defendants’ policies and practices failed to accurately record all

 3                  hours worked by Plaintiff and other collective employees;

 4                  b.      Whether Defendants failed to adequately compensate collective

 5                  employees for expenses incurred for the direct benefit of Defendants as required

 6                  by the FLSA;

 7                  c.      Whether Defendants’ policies and practices were to write down the time

 8                  worked by Plaintiff and collective employees;

 9                  d.      Whether Defendants failed to include all remuneration in calculating the

10                  appropriate rates overtime and straight time;

11                  e.      Whether Defendants should be should be enjoined from continuing the

12                  practices which violate the FLSA; and

13                  f.      Whether Defendants are liable to the collective employees.

14          102.    The Cause of Action for the violations of the FLSA may be brought and

15   maintained as an “opt-in” collection action pursuant to Section 16(b) of FLSA, 29 U.S.C. 216(b),

16   for all claims asserted by the representative Plaintiff because the claims of Plaintiff are similar to

17   the claims of collective employees.

18          103.    Plaintiff and collective employees are similarly situated, have substantially

19   similar job requirements and pay provisions, and are subject Defendants’ common and uniform

20   policy and practice of failing to pay for all actual time worked and wages earned, failed to

21   accurately record all hours worked by these employees in violation of the FLSA and the

22   Regulations implementing the Act as enacted by the Secretary of Labor, and for failing to include

23   all remuneration in calculating overtime rates and straight time rates of employees.

24          104.    Defendants are engaged in communication, business, and transmission throughout

25   the United States and are, therefore, engaged in commerce within the meaning of 29 U.S.C.

26   §203(b).

27          105.    29 U.S.C. §225 provides a three-year statute of limitations applies to willful

28   violation of the FLSA. The conduct by Defendants which violated the FLSA was willful.

                                                     -22-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page63
                                                         23of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:237
                                                                         #:562



 1           106.       Plaintiff and collective employees regularly worked in excess of forty (40) hours

 2   in a workweek. Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201, et. seq., Plaintiff and

 3   the collective employees are entitled to compensation for all hours actually worked, and are also

 4   entitled to wages at a rate not less than one and one-half times their regular rate of pay for all

 5   hours worked in excess of forty (40) hours in any workweek.

 6           107.       Plaintiff and collective employees were all paid to Defendants on an hourly basis

 7   for the hours worked up to forty (40) in a workweek, but Plaintiff and collective employees

 8   worked more than forty (40) hours per workweek, and were not paid compensation for all hours

 9   worked, including overtime hours. Defendants also failed to pay Plaintiff, and collective

10   employees, compensation for the hours they worked performing duties primarily for the benefit

11   of the employer during meal and rest periods.

12           108.       For the purposes of the Fair Labor Standards Act, the employment practices of

13   Defendants were and are uniform throughout the United States in all respects material to the

14   claims asserted in this Complaint.

15           109.       Defendants violated the Fair Labor Standards Act by failing to pay hourly

16   employees for all hours worked, including overtime hours, as alleged herein above.

17           110.       As a result of Defendants’ failure to pay overtime compensation for hours worked,

18   as required by the FLSA, Plaintiff and collective employees were damaged in an amount to be

19   proved at trial.

20           111.       Plaintiff, therefore, demand that they and collective employees be paid overtime

21   compensation as required by the FLSA for every hour of overtime in any workweek for which

22   he was not compensated, compensation for miscalculation of overtime and straight time, plus

23   liquidated damages, interest and statutory costs as provided by law.

24           112.       As a result of the willful actions of the named Defendants in reckless disregard of

25   the rights of the named Plaintiff and the FLSA Plaintiff Class, Plaintiff and the members of the

26   FLSA Class have suffered damages.

27   ///

28   ///

                                                       -23-
                                  CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page64
                                                         24of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:238
                                                                         #:563



 1                                     EIGHTH CAUSE OF ACTION

 2            VIOLATION OF CALIFORNIA LABOR CODE §§ 2698, et seq. (PAGA)

 3                                  (By Plaintiff Against All Defendants)

 4          113.    Plaintiff incorporates all preceding paragraphs as though fully set for herein.

 5
            114.    PAGA permits Plaintiff to recover civil penalties for the violation(s) of the Labor
     Code sections enumerated in California Labor Code §2699.5.
 6
            115.    PAGA provides as follows: “[n]otwithstanding any other provision of law, a
 7
     Plaintiff may as a matter of right amend an existing complaint to add a cause of action arising
 8
     under this part at any time within 60 days of the time periods specified in this part.”
 9
            116.    Defendant’s conduct, as alleged herein, violates numerous sections of the
10
     California Labor Code including, but not limited to, the following:
11
                a) Rounded employee time as a result of which Plaintiff and said members of the
12
                plaintiff class were not paid all wages due to them, including overtime wages;
13
                b) Failed to pay Plaintiff and the other members of the plaintiff class overtime pay
14
                for all overtime hours worked;
15
                c) Failed to pay Plaintiff and the other members of the plaintiff class all wages owed
16
                at termination;
17
                d) Failed to pay Plaintiff and the other members of the plaintiff class all paid time
18
                off (“PTO”) owed upon termination; and,
19
                e) Failed to maintain accurate wage statements for Plaintiff and the other members
20
                of the plaintiff class pursuant to California Labor Code §226(a).
21
            117.    California Labor Code § 1198 makes it illegal to employ an employee under
22
     conditions of labor that are prohibited by the applicable wage order. California Labor Code
23
     section 1198 requires that “. . . the standard conditions of labor fixed by the commission shall be
24   the . . . standard conditions of labor for employees. The employment of any employee . . . under
25   conditions of labor prohibited by the order is unlawful.”
26          118.    California Labor Code §226(a) sets forth reporting requirements for employers
27   when they pay wages, as follows:

28

                                                    -24-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page65
                                                         25of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:239
                                                                         #:564



 1          "Every employer shall . . . at the time of each payment of wages, furnish his or

 2          her employees . . . an itemized statement in writing showing (1) gross wages

 3          earned; (2) total hours worked by the employee . . ."

 4
     Section (e) provides:
            "An employee suffering injury as a result of a knowing and intentional failure by
 5
            an employer to comply with subdivision (a) shall be entitled to recover the greater
 6
            of all actual damages or fifty dollars ($50) for the initial pay period in which a
 7
            violation occurs and one hundred dollars ($100) per employee for each violation
 8
            in a subsequent pay period, not exceeding an aggregate penalty of four thousand
 9
            dollars ($4000), and shall be entitled to an award of costs and reasonable
10
            attorneys’ fees."
11
            119.    California Labor Code § 1174 provides that “[e]very person employing labor in
12
     this state shall … [k]eep a record showing the names and addresses of all employees employed
13   and the ages of all minors” and “[keep, at a central location in the state or at the plants or
14   establishments at which employees are employed, payroll records showing the hours worked
15   daily by and the wages paid to, and the number of piece-rate units earned by and any applicable
16   piece rate paid to, employees employed at the respective plants or establishments…”

17          120.    California Labor Code § 558(a) provides “[a]ny employer or other person acting

18   on behalf of an employer who violates, or causes to be violated, a section of this chapter or any

19
     provision regulating hours and days of work in any order of the Industrial Welfare Commission
     shall be subject to a civil penalty as follows: (1) For any initial violation, fifty dollars ($50) for
20
     each underpaid employee for each pay period for which the employee was underpaid in addition
21
     to an amount sufficient to recover underpaid wages. (2) For each subsequent violation, one
22
     hundred dollars ($100) for each underpaid employee for each pay period for which the employee
23
     was underpaid in addition to an amount sufficient to recover underpaid wages. (3) Wages
24
     recovered pursuant to this section shall be paid to the affected employee.” California Labor Code
25
     section 558(c) provides “[t]he civil penalties provided for in this section are in addition to any
26
     other civil or criminal penalty provided by law.”
27
            121.    Defendant, at all times relevant to this complaint, was employers or persons acting
28

                                                     -25-
                                CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page66
                                                         26of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:240
                                                                         #:565



 1   on behalf of an employer(s) who violated Plaintiff and other aggrieved employees’ rights by

 2   violating various sections of the California Labor Code as set forth above.

 3          122.    As set forth above, Defendant has violated numerous provisions of both the

 4
     California Labor Code sections regulating hours and days of work as well as the applicable order
     of the IWC. Accordingly, Plaintiff seeks the remedies set forth in California Labor Code § 558
 5
     for himself, the State of California, and all other aggrieved employees.
 6
            123.    Pursuant to PAGA, and in particular California Labor Code §§ 2699(a), 2699.3,
 7
     2699.5 and 558, Plaintiff, acting in the public interest as a private attorney general, seeks
 8
     assessment and collection of unpaid wages and civil penalties for Plaintiff, all other aggrieved
 9
     employees, and the State of California against Defendants, in addition to other remedies, for
10
     violations of California Labor Code §§ sections 200, 201-203, 226(a), 227.3, 500, 510, 1194,
11
     1197, 1198.
12
            124.    California Labor Code § 1198 makes it illegal to employ an employee under
13   conditions of labor that are prohibited by the applicable wage order. California Labor Code §
14   1198 requires that “. . . the standard conditions of labor fixed by the commission shall be the . . .
15   standard conditions of labor for employees. The employment of any employee . . . under
16   conditions of labor prohibited by the order is unlawful.”

17          125.    During the relevant time period, Defendant failed to pay Plaintiff and the

18   aggrieved employees all wages due to them including, but not limited to, overtime wages, all

19
     wages due, and meal and rest period premium wages, within any time period specified by
     California Labor Code § 204. During the relevant time period, Defendant failed to pay Plaintiff
20
     and other aggrieved employees all wages due to them including, but not limited to, overtime
21
     wages, minimum wages, meal and rest period premium wages, within any time period specified
22
     by California Labor Code § 204.
23
            126.    Plaintiff has complied with the procedures for bringing suit specified in California
24
     Labor Code § 2699.3 and SB 836. By letter dated May 31, 2018, Plaintiff, on behalf of himself
25
     and the other aggrieved employees, gave written notice by electronic submission to the Labor
26
     and Workforce Development Agency (“LWDA”) and certified mail to Defendant of the specific
27
     provisions of the California Labor Code alleged to have been violated, including the facts and
28

                                                     -26-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page67
                                                         27of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:241
                                                                         #:566



 1   theories to support the alleged violations.

 2                                         PRAYER FOR RELIEF

 3            WHEREFORE, Plaintiff, on behalf of himself, and on behalf of the members of the

 4   Plaintiff Class and FLSA Class, prays for judgment against Defendants as follows:

 5            1.    For an order certifying the Plaintiff Class and FLSA Class;

 6            2.    For nominal damages;

 7            3.    That the Court issue an order certifying this action is a collective action brought

 8   pursuant to the FLSA, 29 U.S.C. §216 (b);

 9            4.    Designation of the Plaintiff as the collective class representative of the FLSA

10   Class;

11            5.    Certification of this class action on behalf of the proposed Plaintiff Class;

12            6.    Designation of Plaintiff as the class representative of the Plaintiff Class and FLSA

13   Class;

14            7.    A temporary, preliminary, and permanent injunction requiring Defendants to pay

15   Plaintiff and members of the Plaintiff Class and FLSA Class proper overtime wages, computed

16   based upon the actual regular rate;

17            8.    A temporary, preliminary, and permanent injunction requiring Defendants to

18   refrain from committing unlawful and unfair business practices proscribed by the California

19   Business & Professions Code § 17200 et seq.;

20            9.    Equitable tolling of the applicable statute of limitations on claims of Plaintiff and

21   members of the classes;

22            10.   A declaratory judgment that Defendants have knowingly and intentionally

23   violated the following provisions of law and have willfully violated the FLSA for purposes of

24   calculating the applicable statute of limitations period:

25                  a.      the FLSA, 29 U.S.C. §207 (a), by failing to provide compensation at time

26                  and a half rates for work in excess of 40 hours per workweek;

27                  b.      California Labor Code §§ 510, 550-556, 1194 (a) and the applicable IWC

28                  Wage Order, by failing to pay all premium wages due for work in excess of 8

                                                     -27-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page68
                                                         28of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:242
                                                                         #:567



 1                   hours per workday, 12 hours per workday and/or 40 hours per workweek, and/or

 2                   for work on the 7th day of a 7-day workweek;

 3                   d.      California Labor Code § 226, by failing to provide the information

 4                   required with each payment of wages;

 5                   e.      California Labor Code §§ 201-203 and 227.3 by failing to pay all wages

 6                   when due and by willfully failing to make timely payment of the full wages due

 7                   to workers who quit or have been discharged;

 8                   f.      California Business & Professions Code §§ 17200-08 by violating the

 9                   provisions set forth herein above;

10                   g.      the FLSA, 29 U.S.C. §206, by failing to provide minimum wages;

11           11.     An award of unpaid overtime premiums plus liquidated damages and interest

12   pursuant to 29 U.S.C. §255 (a).

13           12.     An award of restitution or damages in the amount of unpaid overtime, minimum

14   wage compensation (plus liquidated damages pursuant to California Labor Code §1194.2),

15   including interest thereon, subject to proof at trial.

16           13.     An award of statutory penalties pursuant to California Labor Code §§ 203,

17   1174.5, and 2698-99 and California Business & Professions Code §17206, subject proof at trial.

18           14.     An award of waiting time penalties as to those class members who quit or have

19   been discharged, pursuant to California Labor Code §203, subject proof at trial.

20           15.     An award of restitution of all amounts owed and unpaid overtime, minimum

21   wage compensation and interest thereon, in an amount to be proved at trial, pursuant to California

22   Business & Professions Code §17203.

23           16.     Disgorgement of profits and all other appropriate equitable relief authorized by

24   California Business & Professions Code § 17203.

25           17.     Prejudgment and post judgment interest on all sums awarded.

26           18.     Attorneys’ fees and litigation expenses in an amount the Court determines to be

27   reasonable, pursuant to 29 U.S.C. §216 (b), Labor Code §§ 226 (g), 1194 (a), 2699 (g) (1) and

28   California Code of Civil Procedure §1021.5, and any other such provision as may be applicable.

                                                      -28-
                               CLASS AND COLLECTIVE ACTION COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  16 Filed
                                     Filed05/18/20
                                           11/11/18 Page
                                                    Page69
                                                         29of
                                                            of219
                                                               29 Page
                                                                  PageID
                                                                       ID#:243
                                                                         #:568



 1          19.     For penalties as permitted by the California Labor Code, and the regulations,

 2   standards and applicable wage orders promulgated thereunder, specifically including, but not

 3   limited to, penalties permitted by California Labor Code §§ 203, 226(a), 226.3, 226.7, 510, 512,

 4   512(a), 1174, 1194.2, 1194.5, 1197 and 1198.

 5          20.     Costs of suit.

 6          21.     Such other and further relief as is equitable, just, and proper.

 7   Dated: November 11, 2018                       BRADLEY/GROMBACHER, LLP
                                                    LAW OFFICES OF SAHAG MAJARIAN II
 8

 9

10                                                  By: ___/s/Kiley
                                                             ______L. Grombacher
                                                        Marcus J. Bradley, Esq.
11                                                      Kiley L. Grombacher, Esq.
                                                        Taylor L. Emerson, Esq.
12
                                                        Attorneys for Plaintiff
13

14                                           JURY DEMAND
15          Plaintiff demands a trial by jury on all issues so triable as a matter of right.
16

17   Dated: November 11, 2018                       BRADLEY/GROMBACHER, LLP
18                                                  LAW OFFICES OF SAHAG MAJARIAN II

19

20                                                   By: _ /s/Kiley L. Grombacher
                                                        Marcus J. Bradley, Esq.
21
                                                        Kiley L. Grombacher, Esq.
22                                                      Taylor L. Emerson, Esq.
                                                        Attorneys for Plaintiff
23

24

25

26

27

28

                                                     -29-
                              CLASS AND COLLECTIVE ACTION COMPLAINT
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 70 of 219 Page ID #:569




                      EXHIBIT 3
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page71
                                                             1 of 43
                                                                  219 Page
                                                                       PageIDID#:275
                                                                                #:570



 1   BRADLEY/GROMBACHER, LLP
     Marcus J. Bradley, Esq. (SBN 174156)
 2   Kiley L. Grombacher, Esq. (SBN 245960)
     31365 Oak Crest Drive, Suite 240
 3   Westlake Village, California 91361
     Telephone: (805) 270-7100
 4   Facsimile: (805) 270-7589
 5   E-Mail: mbradley@bradleygrombacher.com
             kgrombacher@bradleygrombacher.com
 6
     Attorneys for Plaintiff, JOSE GONZALEZ
 7   (Additional Counsel listed on next page)
 8                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10   JOSE GONZALEZ, an individual, on        Case No. EDCV 5:2018-1574-GW(SPx)
     his own behalf and on behalf of all     SECOND AMENDED CLASS AND
11   others similarly situated,              COLLECTIVE ACTION COMPLAINT
                  Plaintiff,                 FOR:
12
13   v.                                      1. Failure to Pay All Wages;
                                             2. Failure to Pay Overtime
14   CARDINAL HEALTH 200, LLC, a                 Compensation (Welfare Commission
     Delaware limited liability company; and     Orders and California Labor Code §§
15   DOES 1 through 20, inclusive,               510, 1194);
16                                           3. Failure to Pay Paid Time Off in
                   Defendants.                   Violation of California Labor Code §
17                                               227.3;
18                                           4. Failure to Pay Wages at the Time of
                                                 Termination (California Labor Code
19                                               §§ 201-203);
                                             5. Failure to Provide Proper Wage
20                                               Statement (California Labor Code §
                                                 226(a));
21
                                             6. Unfair Business Practices (Business
22                                               and Professions Code § 17200);
                                             7. Failure to Pay All Wages and
23                                               Overtime Compensation in Violation
24                                               of the Fair Labor Standards Act
                                                 (“FLSA”);
25                                           8. Violation of California Labor Code §§
                                                 2698, et. seq.;
26
                                             9. Failure to Provide Meal Periods; and,
27                                           10. Failure to Provide Rest Breaks
28
                                             DEMAND FOR JURY TRIAL
                                           -1-
                 CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page72
                                                             2 of 43
                                                                  219 Page
                                                                       PageIDID#:276
                                                                                #:571



 1   LAW OFFICES OF SAHAG MAJARIAN II
 2   Sahag Majarian II, Esq. (SBN 146621)
     18250 Ventura Boulevard
 3   Tarzana, California 91356
     Telephone: (818) 609-0807
 4   Facsimile: (818) 609-0892
     Email: sahagii@aol.com
 5
     Attorneys for Plaintiff, JOSE GONZALEZ
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
                 CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page73
                                                             3 of 43
                                                                  219 Page
                                                                       PageIDID#:277
                                                                                #:572



 1         Plaintiff JOSE GONZALEZ (hereinafter referred to as “Plaintiff”), hereby
 2   submits his Class and Collective Action Second Amended Complaint
 3   (“Complaint”) against Defendants CARDINAL HEALTH 200, LLC, a Delaware
 4   limited liability company and Does 1-20 (hereinafter collectively referred to as
 5   “Defendants”) on behalf of himself and the class of all other similarly situated
 6   current and former employees and common law employees of Defendants as
 7   follows:
 8                                   INTRODUCTION
 9         1.     This class action is within the Court’s jurisdiction under California
10   Labor Code §§ 200, 201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198, 2698-
11   2699 California Business and Professions Code § 17200, et seq., (Unfair Practices
12   Act), and Fair Labor Standards Act.
13         2.     This complaint challenges systemic illegal employment practices
14   resulting in violations of the California Labor Code, California Business and
15   Professions Code, and Fair Labor Standards Act against employees of Defendants.
16         3.     Plaintiff seeks relief on behalf of himself and the members of the
17   plaintiff class as a result of employment policies, practices and procedures more
18   specifically described below, which violate the California Labor Code, and the
19   orders and standards promulgated by the California Department of Industrial
20   Relations, Industrial Welfare Commission, and Division of Labor Standards, and
21   which have resulted in the failure of Defendants to pay Plaintiff and members of
22   the plaintiff class all wages due to them.
23         4.     Plaintiff is informed and believes and based thereon alleges
24   Defendants have engaged in, among other things a system of willful violations of
25   the California Labor Code, California Business and Professions Code, and
26   applicable IWC wage orders by creating and maintaining policies, practices and
27   customs that knowingly deny employees the above stated rights and benefits.
28   ///
                                              -3-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page74
                                                             4 of 43
                                                                  219 Page
                                                                       PageIDID#:278
                                                                                #:573



 1          5.    The policies, practices and customs of Defendants described above
 2   and below have resulted in unjust enrichment of Defendants and an unfair business
 3   advantage over businesses that routinely adhere to the structures of the California
 4   Labor Code, California Business and Professions Code, and Fair Labor Standards
 5   Act.
 6                            JURISDICTION AND VENUE
 7          6.    The Court has jurisdiction over the violations of the California Labor
 8   Code §§ 200, 201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198, 2698-2699 and
 9   California Business and Professions Code § 17200, et seq., (Unfair Practices Act).
10          7.    Venue is proper because the Defendants do business in California and
11   in San Bernardino County and the actions that gave rise to this action occurred in
12   San Bernardino County.
13                                       PARTIES
14   PLAINTIFF
15          8.    Plaintiff JOSE GONZALEZ is a resident of Riverside, California.
16          9.    Plaintiff was employed full-time by Defendants as a non-exempt
17   hourly employee from approximately 1989 to June 2, 2017. From approximately
18   2014 to June 2, 2017, Plaintiff’s job title was “Receiving” and he made
19   approximately $20.15 an hour. Prior to 2014, Plaintiff worked as a non-exempt
20   employee for Defendants as a “Picker.”
21          10.   Plaintiff worked for Defendants at 4551 E. Philadelphia Street,
22   Ontario, San Bernardino California location.
23          11.   Plaintiff was a victim of the policies, practices and customs of
24   Defendants complained of in this action in ways that have deprived him of the
25   rights guaranteed to him by California Labor Code §§200, 201-203, 226(a), 227.3,
26   500, 510, 1194, 1197, 1198 and California Business and Professions Code §17200,
27   et seq., (Unfair Practices Act).
28   ///
                                              -4-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page75
                                                             5 of 43
                                                                  219 Page
                                                                       PageIDID#:279
                                                                                #:574



 1   DEFENDANTS
 2         12.    Plaintiff is informed and believes and based thereon alleges Defendant
 3   CARDINAL HEALTH 200, LLC, a Delaware limited liability company was and
 4   still is a Delaware corporation doing business in the State of California.
 5         13.    According     to    https://www.cardinalhealth.com/en/about-us.html
 6   (Searched on 05.29.18) CARDINAL HEALTH 200, LLC is based in Dublin, Ohio,
 7   but has approximately 50,000 employees in nearly 60 countries.
 8         14.    Based upon information and belief, CARDINAL HEALTH 200, LLC
 9   engages in the marketing of pharmaceutical preparations, hospital gowns, surgical
10   appliances and supplies, and medical instruments. It also distributes medical
11   laboratory equipment. In addition, it provides a range of integrated services, such
12   as clinical and productivity consulting, procedure-based supply packaging, just-in-
13   time delivery, and other services.
14         15.    Plaintiff is informed and believes and based thereon alleges that at all
15   times herein mentioned Defendant and DOES 1 through 20, are and were
16   corporations, business entities, individuals, and partnerships, licensed to do
17   business and actually doing business in the State of California.
18         16.    As such and based upon information and belief, since Defendants’ do
19   business in California, Defendants are subject to California Labor Code §§ 200,
20   201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198, and California Business and
21   Professions Code §17200, et seq., (Unfair Practices Act).
22         17.    Plaintiff does not know the true names or capacities, whether
23   individual, partner or corporate, of the Defendants sued herein as DOES 1 through
24   20, inclusive, and for that reason, said Defendants are sued under such fictitious
25   names, and Plaintiff prays for leave to amend this complaint when the true names
26   and capacities are known. Plaintiff is informed and believes and based thereon
27   alleges that each of said fictitious Defendants were responsible in some way for the
28   matters alleged herein and proximately caused Plaintiff and members of the general
                                              -5-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page76
                                                             6 of 43
                                                                  219 Page
                                                                       PageIDID#:280
                                                                                #:575



 1   public and class to be subject to the illegal employment practices, wrongs and
 2   injuries complained of herein.
 3         18.     At all times herein mentioned, each of said Defendants participated in
 4   the doing of the acts hereinafter alleged to have been done by the named
 5   Defendants; and furthermore, the Defendants, and each of them, were the agents,
 6   servants and employees of each of the other Defendants, as well as the agents of all
 7   Defendants, and at all times herein mentioned, were acting within the course and
 8   scope of said agency and employment.
 9         19.     Plaintiff is informed and believes and based thereon alleges that at all
10   times material hereto, each of the Defendants named herein were the agent,
11   employee, alter ego and/or joint venturer of, or working in concert with each of the
12   other co-Defendants and were acting within the course and scope of such agency,
13   employment, joint venture, or concerted activity. To the extent said acts, conduct,
14   and omissions were perpetrated by certain Defendants, each of the remaining
15   Defendants confirmed and ratified said acts, conduct, and omissions of the acting
16   Defendants.
17         20.     At all times herein mentioned, Defendants, and each of them, were
18   members of, and engaged in, a joint venture, partnership and common enterprise,
19   and acting within the course and scope of, and in pursuance of, said joint venture,
20   partnership and common enterprise.
21         21.     At all times herein mentioned, the acts and omissions of various
22   Defendants, and each of them, concurred and contributed to the various acts and
23   omissions of each and all of the other Defendants in proximately causing the
24   injuries and damages as herein alleged. At all times herein mentioned, Defendants,
25   and each of them, ratified each and every act or omission complained of herein. At
26   all times herein mentioned, the Defendants, and each of them, aided and abetted
27   the acts and omissions of each and all of the other Defendants in proximately
28   causing the damages as herein alleged.
                                               -6-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page77
                                                             7 of 43
                                                                  219 Page
                                                                       PageIDID#:281
                                                                                #:576



 1                               FACTUAL ALLEGATIONS
 2         22.       Plaintiff incorporates all preceding paragraphs as though fully set
 3   forth herein.
 4         23.       This class action is brought on behalf of all California-based non-
 5   exempt employees who were not paid all hourly wages, including overtime wages
 6   during the course of employment or paid time off wages at termination of
 7   employment as required by the California Labor Code. In addition, they were not
 8   provided final wages in a timely manner and the wage statements contained on the
 9   face violations.
10         24.       Plaintiff and the members of the plaintiff class seek unpaid wages,
11   penalties and other compensation from Defendants for the relevant time period
12   because Defendants improperly:
13               a. Rounded employee time as a result of which Plaintiff and said
14                   members of the plaintiff class were not paid all wages due to them,
15                   including overtime wages;
16               b. Failed to pay Plaintiff and the other members of the plaintiff class
17                   overtime pay for all overtime hours worked;
18               c. Failed to pay Plaintiff and the other members of the plaintiff class all
19                   wages owed at termination;
20               d. Failed to pay Plaintiff and the other members of the plaintiff class all
21                   paid time off (“PTO”) owed upon termination;
22               e. Failed to maintain accurate wage statements for Plaintiff and the other
23                   members of the plaintiff class pursuant to California Labor Code
24                   §226(a);
25               f. Failed to provide adequate meal breaks; and
26               g. Failed to provide adequate rest breaks.
27   ///
28   ///
                                                 -7-
                     CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page78
                                                             8 of 43
                                                                  219 Page
                                                                       PageIDID#:282
                                                                                #:577



 1         25.     Plaintiff alleges that the following violations occurred on a routine
 2   basis to him and the members of the plaintiff class during his employment with
 3   Defendants:
 4              Defendants had a uniform policy of rounding their hourly
 5               employees’ time resulting in Plaintiff and the members of the
 6               plaintiff class not being compensated for all the time that they
 7               worked, including overtime compensation.
 8              Plaintiff’s last day of work was June 1, 2017 and he was
 9               terminated on June 2, 2017. Defendants did not issue his final pay
10               until June 3, 2017. At that time, Plaintiff had an available balance
11               of 197 of PTO available, but only 37 hours was pay out on the
12               June 3, 2017 pay stub.
13   Defendants’ Failure to Pay for All Hours Worked
14         26.     Defendants’ intentional payroll policies and procedures did not
15   compensate its hourly non-exempt employees for all the minutes that they worked,
16   including but not limited to the time that the employees were subject to the control
17   and direction of Defendants; and/or the time that the employees were suffered or
18   permitted to work. Defendants’ timekeeping system systematically shaved time
19   off his actual time worked, by rounding her time stamps. The system had a bias
20   toward the employer, typically shaving minutes per day off of Plaintiff’s “hours
21   worked.” Therefore, Plaintiff alleges that Defendants’ intentional payroll policies
22   and procedures illegally rounded or “shaved” minutes from its hourly non-exempt
23   employees' daily time worked at the beginning and end of their shift. Defendants'
24   intentional payroll policies and procedure illegally and/or improperly “rounded” its
25   hourly non-exempt employees' daily worked hours. Defendants’ illegal “shaving”
26   of time per day from each hourly employee's time worked and/or illegal “rounding”
27   resulted in Defendants’ failure to compensate each employee for all time actually
28   worked every day worked in violation of California Labor Code § 1194.
                                               -8-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page79
                                                             9 of 43
                                                                  219 Page
                                                                       PageIDID#:283
                                                                                #:578



 1   Defendants owe each of its hourly employees for the unpaid “shaved” time and/or
 2   illegally “rounded” time.
 3   Defendants’ Failure to Pay Overtime Compensation
 4           27.   Plaintiff alleges that he and the members of the plaintiff class were not
 5   paid for overtime on a routine basis.
 6           28.   California Labor Code § 1194 provides that an employee receiving
 7   less than the legal overtime compensation is entitled to recover in a civil action the
 8   unpaid balance of the full amount of this minimum wage or overtime
 9   compensation, including interest thereon, reasonable attorney’s fees, and costs of
10   suit.
11           29.   California Labor Code § 510(a) states: “Any work in excess of eight
12   hours in one workday and any work in excess of 40 hours in any one workweek
13   and the first eight hours worked on the seventh day of work in any one workweek
14   shall be compensated at the rate of no less than one and one-half times the regular
15   rate of pay for an employee.” California Labor Code § 510(a) further states: “Any
16   work in excess of 12 hours in one day shall be compensated at the rate of no less
17   than twice the regular rate of pay for an employee.” California Labor Code § 510(a)
18   further states: “[A]ny work in excess of eight hours on any seventh day of a
19   workweek shall be compensated at the rate of no less than twice the regular rate of
20   pay of an employee.”
21           30.   Throughout the Class Period, in the applicable wage order, Section (3)
22   provided for payment of overtime wages equal to one and one-half (1 1/2) times an
23   employee’s regular rate of pay for all hours worked over eight (8) hours per day
24   and/or forty (40) hours in a workweek, and/or for payment of overtime wages equal
25   to double the employee’s regular rate of pay for all hours worked in excess of
26   twelve (12) hours in any workday and/or for all hours worked in excess of eight (8)
27   hours on the seventh (7th) day of work in any one workweek.
28   ///
                                               -9-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page80
                                                         10of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:284
                                                                         #:579



 1         31.    Defendants classified Plaintiff and the members of the plaintiff class
 2   were non-exempt employees, therefore they were entitled to overtime
 3   compensation for all hours worked in excess of the hours and time specified in the
 4   Wage Order, statutes and regulations identified herein.
 5   Defendants’ Failure to Pay All Paid Time Off Due Upon Termination of
 6   Employment
 7         32.    Plaintiff’s last day of work was June 1, 2017 and he was terminated
 8   on June 2, 2017. Defendants did not issue his final pay until June 3, 2017. At that
 9   time, Plaintiff had an available balance of 197 of PTO available, but only 37 hours
10   was pay out on the June 3, 2017 pay stub.
11   Defendants’ Failure to Pay All Wages Due at Termination of Employment
12         33.    At all times, relevant hereto, California Labor Code § 201 required an
13   employer that discharges an employee to pay compensation due and owing to said
14   employee immediately upon discharge. California Labor Code § 202 requires an
15   employer to pay an employee who quits any compensation due and owing to said
16   employee within seventy-two (72) hours of an employee’s resignation. California
17   Labor Code § 203 provides that if an employer willfully fails to pay compensation
18   promptly upon discharge or resignation, as required under Sections 201 and 202,
19   then the employer is liable for waiting time penalties in the form of continued
20   compensation for up to thirty (30) work days.
21         34.    Defendants willfully and knowingly failed to pay Plaintiff and the
22   members of the plaintiff class, upon termination of employment, all accrued
23   compensation.
24   Defendants’ Failure to Provide Accurate Wage Statements
25         35.    California Labor Code Section 226(a) provides that, (a) Every
26   employer shall, semimonthly or at the time of each payment of wages, furnish each
27   of his or her employees, either as a detachable part of the check, draft, or voucher
28   paying the employee s wages, or separately when wages are paid by personal check
                                             -10-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page81
                                                         11of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:285
                                                                         #:580



 1   or cash, an accurate itemized statement in writing showing (1) gross wages earned,
 2   (2) total hours worked by the employee, except for any employee whose
 3   compensation is solely based on a salary and who is exempt from payment of
 4   overtime under subdivision (a) of Section 515 or any applicable order of the
 5   Industrial Welfare Commission… (5) net wages earned,…and (9) all applicable
 6   hourly rates in effect during the pay period and the corresponding number of hours
 7   worked at each hourly rate by the employee and, beginning July 1, 2013, if the
 8   employer is a temporary services employer as defined in Section 201.3, the rate of
 9   pay and the total hours worked for each temporary services assignment...”
10           36.   As a result of the failure to pay all hours worked, failure to pay
11   overtime and all paid time off wages due, as described above, Plaintiff, members
12   of the plaintiff class and terminated sub class were, and are, routinely provided
13   wage statements which do not truly and accurately reflect the number of hours
14   worked by them, or the wages due to them.
15   Defendants Failure to Provide Timely Meal Periods and Provide Second Meal
16   Break
17           37.   Plaintiff and members of the plaintiff class allege they were routinely
18   given late or shortened lunch periods and denied second meal breaks, despite the
19   fact that Plaintiff and members of the plaintiff class did not sign meal waivers.
20           38.   At all times relevant to this Complaint, each Defendant failed, and
21   has continued to fail, to timely provide Plaintiff and the members of the plaintiff
22   class with meal periods. Plaintiff contends that when they and members of the
23   plaintiff class worked shifts over (5) hours or more in duration, meal breaks were
24   either cut short, interrupted, late, or entirely missed.
25           39.   Plaintiff is further informed and believes, and based thereon alleges,
26   that as a matter of policy and/or practice, Defendants routinely failed to provide
27   Plaintiff and the members of the plaintiff class, with meal periods during which
28   they were relieved of all duties by requiring them to remain on duty.
                                               -11-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page82
                                                         12of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:286
                                                                         #:581



 1         40.    Throughout the Class Period, Defendants regularly:
 2         41.    Failed to provide Plaintiffs and the members of the plaintiff class
 3   with a meal period of not less than thirty (30) minutes during which they are
 4   relieved of all duties before working more than five (5) hours;
 5         42.    Failed to pay Plaintiff and the members of the plaintiff class one
 6   hour of pay at their regular rate of compensation for each workday that a meal
 7   period was not provided; and
 8         43.    Failed to accurately record all meal periods.
 9   Defendants Failure to Provide Rest Periods
10         44.    Plaintiff and members of the plaintiff class allege they were routinely
11   denied or unable to take rest breaks as provided by Cal. Lab. Code § 226.7.
12         45.    At all times, relevant hereto, California Labor Code § 226.7 and
13   IWC Wage Order, number 4, section 12, requires employers to authorize, permit,
14   and provide a ten (10) minute paid rest for each four (4) hours of work, during
15   which employees are relieved of all duty.
16         46.    At all times, relevant hereto, California Labor Code § 226.7(b) and
17   IWC Wage Order, number 4, section 12 requires employers to pay one hour of
18   additional pay at the regular rate of compensation for each employee and each
19   workday that a proper rest period is not provided.
20         47.    Plaintiff is further informed and believe, and based thereon allege,
21   that Defendants failed to effectively communicate California rest period
22   requirements to Plaintiffs and the members of the plaintiff class. Plaintiff is
23   further informed and believes, and based thereon allege that throughout the Class
24   Period Defendants failed to provide rest periods.
25         48.    Throughout the Class Period, Plaintiff and the members of the
26   plaintiff class were routinely denied the rest breaks they were entitled to under
27   California law.
28   ///
                                              -12-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page83
                                                         13of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:287
                                                                         #:582



 1         49.    Specifically, throughout the Class Period, Defendants regularly:
 2                   a. Failed to provide paid rest periods of ten (10) minutes during
 3                      which Plaintiff and the members of the plaintiff class were
 4                      relieved of all duties for each four (4) hours of work and able
 5                      to take rest periods within the middle of the shift; and
 6                   b. Failed to pay Plaintiff and the members of the plaintiff class
 7                      one (1) hour of pay at their regular rate of compensation for
 8                      each workday that a rest period was not permitted.
 9   Facts Regarding Willfulness
10         50.    Plaintiff is informed and believes and based thereon alleges that
11   Defendants are and were advised by skilled lawyers, other professionals,
12   employees with human resources background and advisors with knowledge of the
13   requirements of California wage and hour laws.
14         51.    Plaintiff is informed and believes and based thereon alleges that at all
15   relevant times, Defendants had a consistent policy or practice of failing to
16   compensate the plaintiff class members, including Plaintiff for all hours worked,
17   including overtime and accrued PTO.
18   Plaintiff’s Exhaustion of Administrative Remedies
19         52.    Plaintiff is currently complying with the procedures for bringing suit
20   specified in California Labor Code § 2699.3. By letter dated May 31, 2018,
21   required notice to the Labor and Workforce Development Agency (“LWDA”) and
22   Defendants of the specific provisions of the California Labor Code alleged to have
23   been violated, including the facts and theories to support the alleged violations.
24         53.    More than 65 days has passed since the Notice was sent and no
25   response from the LWDA has been received.
26   ///
27   ///
28   ///
                                             -13-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page84
                                                         14of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:288
                                                                         #:583



 1                             CLASS ACTION ALLEGATIONS
 2         54.       Plaintiff incorporates all preceding paragraphs as though fully set
 3   forth herein.
 4         55.       Plaintiff brings this action on behalf of himself and all others similarly
 5   situated as a class action, pursuant to California Code of Civil Procedure §382. The
 6   classes which Plaintiff seeks to represent are composed of, and defined as follows:
 7         Plaintiff Class:
 8         All employees who were or are employed by Defendants during the
 9         Class Period (The Class Period is the period from May 31, 2014,
10         through and including the date judgment is rendered in this
11         matter) in California as “non-exempt employees.” As used in this
12         class definition, the term "non-exempt employee" refers to those
13         who Defendants have classified as non-exempt from the overtime
14         wage provisions of the California Labor Code.
15         Terminated Sub Class:
16         All members of the Plaintiff Class whose employment ended
17         during the Class Period (The Class Period is the period from May
18         31, 2014, through and including the date judgment is rendered in
19         this matter).
20         (collectively “Plaintiff Class” or “Class Members”)
21         56.       The class is so numerous that the individual joinder of all members is
22   impracticable. While the exact number and identification of class members are
23   unknown to Plaintiff at this time and can only be ascertained through appropriate
24   discovery directed to Defendants, Plaintiff is informed and believes that the class
25   includes potentially hundreds of members.
26         57.       Common questions of law and fact exist as to all members of the class,
27   which predominate over any questions affecting only individual members of the
28   class. These common legal and factual questions, which do not vary from class
                                                 -14-
                     CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page85
                                                         15of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:289
                                                                         #:584



 1   member to class member, and which may be determined without reference to the
 2   individual circumstances of any class member, include, but are not limited to, the
 3   following:
 4            a. Whether Plaintiff and the members of the Plaintiff Class are subject to
 5            and entitled to the benefits of California wage and hour statutes;
 6            b. Whether Defendants maintained accurate records of the hours worked
 7            by Plaintiff and the members of the Plaintiff Class;
 8            c. Whether Defendants failed to compensate Plaintiff and the members
 9            of the Plaintiff Class for all paid time off accrued at the time of
10            termination;
11            d. Whether Plaintiff and the members of the Plaintiff Class are entitled
12            to overtime compensation;
13            e. Whether Defendants failed to maintain accurate records of work
14            performed by Plaintiff and the members of the Plaintiff Class in violation
15            of California Labor Code section 1174;
16            f. Whether Defendants unlawfully and/or willfully deprived failed to
17            compensate Plaintiff and the members of the Plaintiff Class for all hours
18            worked;
19            g. Whether Defendants unlawfully and/or willfully failed to promptly
20            pay compensation owing to Plaintiff and the members of the Terminated
21            Sub Class upon termination of their employment, in violation of
22            California Labor Code §§ 201-203;
23            h. Whether Defendants unlawfully and/or willfully failed to provide
24            Plaintiff and the members of the Plaintiff Class with true and proper wage
25            statements upon payment of wages, in violation of California Labor Code
26            section 226(a);
27            i. Whether Plaintiff and the members of the Plaintiff Class sustained
28            damages, and if so, the proper measure of such damages, as well as
                                            -15-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page86
                                                         16of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:290
                                                                         #:585



 1                  interest, penalties, costs, attorneys’ fees, and equitable relief; and,
 2                  j. Whether Defendants’ conduct as alleged herein violates the Unfair
 3                  Business Practices Act of California, Bus. & Prof. Code § 17200, et seq.
 4            58.      The claims of the named Plaintiff are typical of the claims of the
 5   members of the Plaintiff Class. Plaintiff and the members of the Plaintiff Class
 6   sustained losses, injuries and damages arising from Defendants’ common policies,
 7   practices, procedures, protocols, routines, and rules which were applied to other
 8   class members as well as Plaintiff. Plaintiff seeks recovery for the same type of
 9   losses, injuries, and damages as were suffered by other members of the proposed
10   class.
11            59.      Plaintiff is an adequate representative of the proposed classes because
12   he is a member of the class, and his interests do not conflict with the interests of
13   the members he seeks to represent. Plaintiff has retained competent counsel,
14   experienced in the prosecution of complex class actions, and together Plaintiff and
15   his counsel intends to prosecute this action vigorously for the benefit of the classes.
16   The interests of the Class Members will fairly and adequately be protected by
17   Plaintiff and his attorneys.
18            60.      A class action is superior to other available methods for the fair and
19   efficient adjudication of this litigation since individual litigation of the claims of
20   all Class Members is impracticable. It would be unduly burdensome to the courts
21   if these matters were to proceed on an individual basis, because this would
22   potentially result in hundreds of individuals, repetitive lawsuits. Further, individual
23   litigation presents the potential for inconsistent or contradictory judgments, and the
24   prospect of a “race to the courthouse,” and an inequitable allocation of recovery
25   among those with equally meritorious claims. By contrast, the class action device
26   presents far fewer management difficulties, and provides the benefit of a single
27   adjudication, economics of scale, and comprehensive supervision by a single court.
28   ///
                                                    -16-
                       CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page87
                                                         17of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:291
                                                                         #:586



 1         61.    The various claims asserted in this action are additionally or
 2   alternatively certifiable under the provisions of the California Code of Civil
 3   Procedure § 382 because:
 4                a.      The prosecution of separate actions by hundreds of individual
 5                        class members would create a risk or varying adjudications with
 6                        respect to individual class members, thus establishing
 7                        incompatible standards of conduct for Defendants, and
 8                b.      The prosecution of separate actions by individual class
 9                        members would also create the risk of adjudications with
10                        respect to them that, as a practical matter, would be dispositive
11                        of the interest of the other class members who are not a party to
12                        such adjudications and would substantially impair or impede
13                        the ability of such non-party class members to protect their
14                        interests.
15                      COLLECTIVE ACTION ALLEGATIONS
16         62.     Plaintiff hereby incorporates each and every allegation contained
17   above and realleges said allegations as if fully set forth herein.
18         63.    Plaintiff brings this suit as a Collective Action under the Fair Labor
19   and Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”) on behalf of the “FLSA
20   Class” defined as:
21         FLSA Class:
22         All persons who were or are employed by Defendants as non-exempt
23         employees in the United States within the applicable limitations period,
24         which is three years preceding the filing of the original Complaint herein
25         plus such additional time as may be provided pursuant to equitable
26         tolling.
27         (hereinafter, “FLSA Class” or “FLSA Collective Class”)
28
                                              -17-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page88
                                                         18of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:292
                                                                         #:587



 1         64.    Plaintiff alleges that during the FLSA Class Period, they are and were:
 2                (A.) individuals who resided in the United States of America;
 3                (B.) were employed as “non-exempt” employees for Defendants in the
 4                United States within the three years preceding the filing of the complaint
 5                herein;
 6                (C.) worked more than 40 hours in any given week;
 7                (D.) did not receive all overtime compensation for all hours worked
 8                over 40 hours in any given week;
 9                (E.) did not receive reimbursement for expenses that were paid for the
10                primary benefit of the named Defendants;
11                (F.) worked regular hours for which they received no pay whatsoever;
12                (G.) are members of the FLSA Collective Class as defined in the
13                preceding paragraph in this Complaint; and,
14                (H.) have signed a consent to sue that shall have been filed in this court.
15         65.    All claims involving the FLSA Collective Class have been brought
16   and may properly be maintained as a collective action under 29 U.S.C. § 216,
17   because there is a well-defined community of interest in the litigation, and the
18   proposed FLSA Collective Class is easily ascertainable by examination of the
19   employment records that Defendants are required to maintain by law, including but
20   not limited to employee time clock reports and payroll records.
21                              FIRST CAUSE OF ACTION
22                 FAILURE TO PAY FOR ALL HOURS WORKED
23   (By Plaintiff and the Members of the Plaintiff Class Against All Defendants)
24         66.    Plaintiff incorporates herein by reference the allegations set forth
25   above.
26         67.    At all times relevant herein, which comprise the time period not less
27   than four (4) years preceding the filing of this action, Defendants were required to
28   compensate their hourly employees for all hours worked upon reporting for work
                                               -18-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page89
                                                         19of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:293
                                                                         #:588



 1   at the appointed time stated by the employer, pursuant to the Industrial Welfare
 2   Commission Orders and California Labor Code §§200, 226, 500, 510, 1197, and
 3   1198.
 4           68.   For at least the four (4) years preceding the filing of this action,
 5   Defendants failed to compensate employees for all hours worked. Defendants
 6   implemented policies that actively prevented employees from being compensated
 7   for all time worked by employing the use of a rounding program that rounded the
 8   actual recorded start and stop time of hourly employees when calculating their
 9   wages. In addition, Defendants failed to pay hourly employees for all time worked
10   when the timekeeping system malfunctioned, by recording the time that employees'
11   timecards were manually corrected, rather than the time they actually began work.
12           69.   Under the above-mentioned wage order and state regulations, § are
13   entitled to recover compensation for all hours worked, but not paid, for the four (4)
14   years preceding the filing of this action, in addition to reasonable attorney's fees
15   and costs of suit in accordance with California Labor Code § 218.5, and penalties
16   pursuant to California Labor Code §§203 and 206.
17           70.   Defendants have knowingly and willfully refused to perform their
18   obligations to compensate Plaintiff and the members of the Plaintiff Class for all
19   wages earned and all hours worked, in violation of state law. As a direct result,
20   Plaintiff and the members of the Plaintiff Class have suffered, and continue to
21   suffer, substantial losses related to the use and enjoyment of such wages, lost
22   interest on such wages, and expenses and attorney's fees in seeking to compel
23   Defendants to fully perform their obligation under state law, in accordance with
24   Plaintiff's and the Plaintiff Classes’ respective damage amounts according to proof
25   at time of trial.
26           71.    Defendants committed such actions alleged knowingly and willfully,
27   with the wrongful and deliberate intention of injuring Plaintiff and the Plaintiff
28   Class, from improper motives amounting to malice, and in conscious disregard of
                                             -19-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page90
                                                         20of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:294
                                                                         #:589



 1   Plaintiff's and the Plaintiff Class’ rights.
 2            72.   Plaintiff and the members of the Plaintiff Class are thus entitled to
 3   recover nominal, actual, compensatory, punitive, exemplary damages in amounts
 4   according to proof at time of trial.
 5            73.   As a proximate result of the above-mentioned violations. Plaintiff and
 6   the members of the Plaintiff Class have been damaged in an amount according to
 7   proof at time of trial.
 8                               SECOND CAUSE OF ACTION
 9                         FAILURE TO PAY OVERTIME WAGES
10          (By Plaintiff and Members of the Plaintiff Class Against All Defendants)
11            74.   Plaintiff incorporates all preceding paragraphs as though fully set forth
12   herein.
13            75.   California Labor Code § 510(a) states: “Any work in excess of eight
14   hours in one workday and any work in excess of 40 hours in any one workweek and
15   the first eight hours worked on the seventh day of work in any one workweek shall be
16   compensated at the rate of no less than one and one-half times the regular rate of pay
17   for an employee.” California Labor Code § 510(a) further states: “Any work in excess
18   of 12 hours in one day shall be compensated at the rate of no less than twice the regular
19   rate of pay for an employee.” California Labor Code § 510(a) further states: “[A]ny
20   work in excess of eight hours on any seventh day of a workweek shall be compensated
21   at the rate of no less than twice the regular rate of pay of an employee.”
22            76.   Defendants have failed and refused to pay to Plaintiff and each member
23   of the Plaintiff Class all overtime wages due to them in compliance with California
24   Labor Code including, but not limited to, failing to pay all overtime accrued. Based
25   upon information and belief, Plaintiff and the other members of the Plaintiff Class were
26   not routinely paid overtime when they worked in excess of eight (8) hours in a given
27   day.
28
                                                -20-
                    CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page91
                                                         21of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:295
                                                                         #:590



 1          77.    As a direct and proximate result of the acts and/or omissions of each
 2   Defendants, Plaintiff and each member of the Plaintiff Class has been deprived of
 3   overtime wages due in amounts to be determined at trial.
 4          78.    The applicable overtime requirements fixed by the commission for
 5   Plaintiff and the members of the Plaintiff Class, are found in the applicable wage order.
 6          79.    Pursuant to California Labor Code §§ 1194 and 1194.2 as a result of
 7   Defendants’ failure to pay Plaintiff and the members of the Plaintiff Class all overtime
 8   wages due, Plaintiff and members of the Plaintiff Class are entitled to each recover the
 9   unpaid overtime wages in an amount equal to the overtime wages unlawfully unpaid,
10   plus interest, fees and costs thereon.
11                              THIRD CAUSE OF ACTION
12    FORFEITURE OF VACATION PAY (CALIFORNIA LABOR CODE § 227.3)
13   (By Plaintiff and the members of the Plaintiff Class Against All Defendants)
14          80.    Plaintiff re-alleges and incorporates all preceding paragraphs as
15   though fully set forth herein.
16          81.    This cause of action is brought pursuant to California Labor Code §
17   227.3, which prohibits employers from forfeiting payment of the vested vacation
18   wages of their employees.
19          82.    Plaintiff’s employment by Defendants has been terminated. Plaintiff
20   had unused vested vacation wages (including, but not limited to, vacation pay, paid
21   time off pay, personal day pay, personal holiday pay, incidental time off, and/or
22   floating holiday pay) that were not paid out to him in a timely fashion at the end of
23   his employment in violation of California Labor Code § 227.3.
24          83.    As a matter of uniform corporate policy, procedure and practice
25   Defendants violated California Labor Code § 227.3 by failing to pay Plaintiff and
26   members of the Plaintiff Class all vested vacation wages, including the vested
27   vacation wages at the time of termination. The uniform policy of not paying
28   Plaintiff and members of the Plaintiff Class all vested vacation wages at the end of
                                               -21-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page92
                                                         22of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:296
                                                                         #:591



 1   their employment resulted in a forfeiture of vested vacation wages in violation of
 2   California Labor Code § 227.3.
 3         84.    The conduct of Defendants and their agents and employees as
 4   described herein was willful and was taken in conscious disregard of the rights of
 5   Plaintiff and the rights of the individual members of the Plaintiff Class. Such
 6   conduct, taken by Defendants’ managerial employees, supports an award of up to
 7   thirty (30) days of pay, pursuant to California Labor Code § 203, as penalties for
 8   Plaintiff and each member of the Plaintiff Class who were not compensated for all
 9   vested vacation time at the conclusion of their employment with Defendants.
10         85.    Such a pattern, practice and uniform administration of unlawful
11   corporate policy regarding employee compensation as described herein creates an
12   entitlement to recovery by
13   Plaintiff and each member of the Plaintiff Class for damages and wages owed and
14   for penalties, interest, costs and attorney’s fees.
15                            FOURTH CAUSE OF ACTION
16                      FAILURE TO PAY WAGES AT TIME OF
17                TERMINATION (California Labor Code §§ 201-203)
18    (By Plaintiff and Members of the Terminated Sub Class Against All Defendants)
19         86.    Plaintiff re-alleges and incorporates all preceding paragraphs as
20   though fully set forth herein.
21         87.    At all times, relevant herein, Defendants were required to pay their
22   employees all wages owed in a timely fashion during and at the end of their
23   employment, pursuant to California Labor Code §§ 201-203.
24         88.    As a pattern and practice, Defendants regularly failed to pay Plaintiff
25   and the members of the Terminated Sub Class their final wages pursuant to
26   California Labor Code §§ 201-203, and accordingly owe waiting time penalties
27   pursuant to California Labor Code § 203.
28   ///
                                               -22-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page93
                                                         23of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:297
                                                                         #:592



 1         89.    The conduct of Defendants and their agents and managerial
 2   employees as described herein was willful, and in violation of the rights of Plaintiff
 3   and the individual members of the Terminated Sub Class.
 4         90.    Plaintiff is informed and believes, and based thereon alleges, that
 5   Defendants’ willful failure to pay wages due and owing them upon separation from
 6   employment results in a continued payment of wages up to thirty (30) days from
 7   the time the wages were due. Therefore, Plaintiff and class members who have
 8   separated from employment are entitled to compensation pursuant to California
 9   Labor Code § 203.
10                             FIFTH CAUSE OF ACTION
11          FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS
12                     (Violation of California Labor Code 226(a))
13     (By Plaintiff and Members of the Plaintiff Class Against All Defendants)
14         91.    Plaintiff incorporates all preceding paragraphs as though fully set for
15   herein.
16         92.    California Labor Code Section 226(a) provides that, (a) Every
17   employer shall, semimonthly or at the time of each payment of wages, furnish each
18   of his or her employees, either as a detachable part of the check, draft, or voucher
19   paying the employee s wages, or separately when wages are paid by personal check
20   or cash, an accurate itemized statement in writing showing (1) gross wages earned,
21   (2) total hours worked by the employee, except for any employee whose
22   compensation is solely based on a salary and who is exempt from payment of
23   overtime under subdivision (a) of Section 515 or any applicable order of the
24   Industrial Welfare Commission…(5) net wages earned…and (9) all applicable
25   hourly rates in effect during the pay period and the corresponding number of hours
26   worked at each hourly rate by the employee and, beginning July 1, 2013, if the
27   employer is a temporary services employer as defined in Section 201.3, the rate of
28   pay and the total hours worked for each temporary services assignment. The
                                              -23-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page94
                                                         24of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:298
                                                                         #:593



 1   deductions made from payment of wages shall be recorded in ink or other indelible
 2   form, properly dated, showing the month, day, and year, and a copy of the statement
 3   and the record of the deductions shall be kept on file by the employer for at least
 4   three years at the place of employment or at a central location within the State of
 5   California. For purposes of this subdivision, copy includes a duplicate of the
 6   itemized statement provided to an employee or a computer-generated record that
 7   accurately shows all of the information required by this subdivision.
 8         93.    In addition, the wage statements were incorrect since the hours
 9   worked were incorrect resulting in a violation of California Labor Code Section
10   226(a).
11         94.    California Code of Civil Procedure 226(a), Section (e) provides:
12         "An employee suffering injury as a result of a knowing and intentional
13         failure by an employer to comply with subdivision (a) shall be entitled
14         to recover the greater of all actual damages or fifty dollars ($50) for
15         the initial pay period in which a violation occurs and one hundred
16         dollars ($100) per employee for each violation in a subsequent pay
17         period, not exceeding an aggregate penalty of four thousand dollars
18         ($4000), and shall be entitled to an award of costs and reasonable
19         attorneys’ fees."
20         95.    Plaintiff and members of the Plaintiff Class were damaged by this
21   failure to provide accurate wage statements because, among other things, Plaintiff
22   and members of the Plaintiff Class were unable to determine the proper amount of
23   wages owed to them, and whether they had received full compensation therefore.
24         96.    Plaintiff and members of the Plaintiff Class request recovery of
25   California Labor Code §226(e) penalties according to proof, as well as interest,
26   attorneys’ fees and costs pursuant to California Labor Code §226(e), and all other
27   damages, attorneys’ fees, costs, expenses and interest permitted by statute.
28   ///
                                             -24-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page95
                                                         25of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:299
                                                                         #:594



 1                                SIXTH CAUSE OF ACTION
 2            UNFAIR COMPETITION: CALIFORNIA BUSINESS AND
 3                          PROFESSIONS CODE § 17200, etc.
 4     (By Plaintiff, the Members of the Plaintiff Class, Against All Defendants)
 5         97.    Plaintiff re-alleges and incorporates all preceding paragraphs as
 6   though fully set forth herein.
 7         98.    Section 17200 of the California Business and Professions Code
 8   prohibits any unlawful, unfair or fraudulent business act or practice.
 9         99.    Plaintiff brings this cause of action in a representative capacity on
10   behalf of the general public and the persons affected by the unlawful and unfair
11   conduct described herein. Plaintiff and members of the Plaintiff Class have
12   suffered, and continue to suffer, injury in fact and monetary damages because of
13   Defendants’ actions.
14         100. The actions by Defendants as herein alleged amount to conduct which
15   is unlawful and a violation of law. As such, said conduct amounts to unfair
16   business practices in violation of California Business and Professions Code §
17   17200, et seq.
18         101. Defendants’ conduct as herein alleged has damaged Plaintiff and the
19   members of the Plaintiff Class by denying them wages due and payable, by failing
20   to provide proper meal and rest breaks, and by failing to pay all wages due in a
21   timely manner at the time of termination (for the Terminated Sub Class).
22   Defendants’ actions are thus substantially injurious to Plaintiff and the members of
23   the Plaintiff Class, causing them injury in fact and loss of money.
24         102. Because of such conduct, Defendants have unlawfully and unfairly
25   obtained monies due to the Plaintiff and the members of the plaintiff class.
26         103. All members of the Plaintiff Class can be identified by reference to
27   payroll and related records in the possession of the Defendants. The amount of
28   wages due Plaintiff and members of the Plaintiff Class can be readily determined
                                             -25-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page96
                                                         26of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:300
                                                                         #:595



 1   from Defendants’ records. The Class Members are entitled to restitution of monies
 2   due and obtained by Defendants during the Class Period as a result of Defendants’
 3   unlawful and unfair conduct.
 4         104. During the Class Period, Defendants committed, and continues to
 5   commit, acts of unfair competition as defined by § 17200, et seq., of the Business
 6   and Professions Code, by and among other things, engaging in the acts and
 7   practices described above.
 8         105. Defendants’ course of conduct, acts, and practices in violation of the
 9   California law as mentioned in each paragraph above constitutes a separate and
10   independent violation of § 17200, etc., of the Business and Professions Code.
11         106. The harm to Plaintiff and the members of the Plaintiff Class of being
12   wrongfully denied lawfully earned and unpaid wages outweighs the utility, if any,
13   of Defendants’ policies and practices and, therefore, Defendants’ actions described
14   herein constitute an unfair business practice or act within the meaning of Business
15   and Professions Code § 17200.
16         107. Defendants’ conduct described herein threatens an incipient violation
17   of California’s wage and hour laws, and/or violates the policy or spirit of such laws,
18   or otherwise significantly threatens or harms competition.
19         108. Defendants’ course of conduct described herein further violates
20   California Business and Professions Code § 17200 in that it is fraudulent, improper,
21   and unfair.
22         109. The unlawful, unfair, and fraudulent business practices and acts of
23   Defendants as described herein-above have injured Plaintiff and members of the
24   Plaintiff Class in that they were wrongfully denied the timely and full payment of
25   wages due to them.
26   ///
27   ///
28   ///
                                              -26-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page97
                                                         27of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:301
                                                                         #:596



 1                              SEVENTH CAUSE OF ACTION
 2                    FAILURE TO PAY ALL WAGES AND OVERTIME
 3               COMPENSATION IN VIOLATION OF THE FAIR LABOR
 4                                       STANDARDS ACT
 5                             (Against Defendants on behalf of Plaintiff
 6                                 and Members of the FLSA Class)
 7          110. Plaintiff re-allege and incorporate all preceding paragraphs as though
 8   fully set forth herein.
 9          111. The Fair Labor Standards Act, 29 U.S.C. §201, et. seq., states that an
10   employee must be compensated for all hours worked, including straight time
11   compensation and overtime compensation. (29 C.F.R. §778.223 and 29 C.F.R.
12   §778.315.) This Court has concurrent jurisdiction over claims involving the Fair
13   Labor Standards Act pursuant to 29 U.S.C. §216.
14          112. Plaintiff also brings this lawsuit as a collective action under the Fair
15   Standards Labor Act, 29 U.S.C. §201, et. seq. (the “FLSA”), on behalf of all
16   persons who were, are, or will be employed by Defendants in an non-exempt hourly
17   position during the period commencing three years prior to the filing of this
18   Complaint to and through a date of judgment, who performed work in excess of
19   forty (40) hours in one week and did not receive all compensation as required by
20   the FLSA for the hours worked. To the extent equitable, tolling operates to toll
21   claims by the against the collective employees against the Defendants, the
22   collective statute of limitations should be adjusted accordingly.
23          113. This Collective Action by similarly situated persons under 29 U.S.C.
24   216(b) is based upon the failure of the named Defendants to reimburse the named
25   Plaintiff and the FLSA Plaintiff Class for certain transportation expenses that the
26   named Plaintiff and the FLSA Plaintiff Class seek to represent paid when those
27   expenses were primarily for the benefit of the named Defendants.
28   ///
                                               -27-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page98
                                                         28of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:302
                                                                         #:597



 1         114. Questions of law and fact common to collective employees as a whole
 2   include, but are not limited to the following:
 3                a.     Whether Defendants’ policies and practices failed to accurately
 4                record all hours worked by Plaintiff and other collective employees;
 5                b.     Whether Defendants failed to adequately compensate collective
 6                employees for expenses incurred for the direct benefit of Defendants
 7                as required by the FLSA;
 8                c.     Whether Defendants’ policies and practices were to write down
 9                the time worked by Plaintiff and collective employees;
10                d.     Whether Defendants failed to include all remuneration in
11                calculating the appropriate rates overtime and straight time;
12                e.     Whether Defendants should be should be enjoined from
13                continuing the practices which violate the FLSA; and
14                f.     Whether Defendants are liable to the collective employees.
15         115. The Cause of Action for the violations of the FLSA may be brought
16   and maintained as an “opt-in” collection action pursuant to Section 16(b) of FLSA,
17   29 U.S.C. 216(b), for all claims asserted by the representative Plaintiff because the
18   claims of Plaintiff are similar to the claims of collective employees.
19         116. Plaintiff and collective employees are similarly situated, have
20   substantially similar job requirements and pay provisions, and are subject
21   Defendants’ common and uniform policy and practice of failing to pay for all actual
22   time worked and wages earned, failed to accurately record all hours worked by
23   these employees in violation of the FLSA and the Regulations implementing the
24   Act as enacted by the Secretary of Labor, and for failing to include all remuneration
25   in calculating overtime rates and straight time rates of employees.
26         117. Defendants      are   engaged        in   communication,   business,   and
27   transmission throughout the United States and are, therefore, engaged in commerce
28   within the meaning of 29 U.S.C. §203(b).
                                              -28-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
Case5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document37
                                  28 Filed
                                     Filed05/18/20
                                           01/24/20 Page
                                                    Page99
                                                         29of
                                                            of219
                                                               43 Page
                                                                  PageID
                                                                       ID#:303
                                                                         #:598



 1         118. 29 U.S.C. §225 provides a three-year statute of limitations applies to
 2   willful violation of the FLSA. The conduct by Defendants which violated the
 3   FLSA was willful.
 4         119. Plaintiff and collective employees regularly worked in excess of forty
 5   (40) hours in a workweek. Pursuant to the Fair Labor Standards Act, 29 U.S.C.
 6   §201, et. seq., Plaintiff and the collective employees are entitled to compensation
 7   for all hours actually worked, and are also entitled to wages at a rate not less than
 8   one and one-half times their regular rate of pay for all hours worked in excess of
 9   forty (40) hours in any workweek.
10         120. Plaintiff and collective employees were all paid to Defendants on an
11   hourly basis for the hours worked up to forty (40) in a workweek, but Plaintiff and
12   collective employees worked more than forty (40) hours per workweek, and were
13   not paid compensation for all hours worked, including overtime hours. Defendants
14   also failed to pay Plaintiff, and collective employees, compensation for the hours
15   they worked performing duties primarily for the benefit of the employer during
16   meal and rest periods.
17         121. For the purposes of the Fair Labor Standards Act, the employment
18   practices of Defendants were and are uniform throughout the United States in all
19   respects material to the claims asserted in this Complaint.
20         122. Defendants violated the Fair Labor Standards Act by failing to pay
21   hourly employees for all hours worked, including overtime hours, as alleged herein
22   above.
23         123. As a result of Defendants’ failure to pay overtime compensation for
24   hours worked, as required by the FLSA, Plaintiff and collective employees were
25   damaged in an amount to be proved at trial.
26         124. Plaintiff, therefore, demand that they and collective employees be paid
27   overtime compensation as required by the FLSA for every hour of overtime in any
28   workweek for which he was not compensated, compensation for miscalculation of
                                             -29-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page100
                                                             30 of 43
                                                                   219 Page
                                                                        PageIDID#:304
                                                                                 #:599



 1   overtime and straight time, plus liquidated damages, interest and statutory costs as
 2   provided by law.
 3         125. As a result of the willful actions of the named Defendants in reckless
 4   disregard of the rights of the named Plaintiff and the FLSA Plaintiff Class, Plaintiff
 5   and the members of the FLSA Class have suffered damages.
 6                                EIGHTH CAUSE OF ACTION
 7     VIOLATION OF CALIFORNIA LABOR CODE §§ 2698, et seq. (PAGA)
 8                              (By Plaintiff Against All Defendants)
 9         126. Plaintiff incorporates all preceding paragraphs as though fully set for
10   herein.
11         127. PAGA permits Plaintiff to recover civil penalties for the violation(s)
12   of the Labor Code sections enumerated in California Labor Code §2699.5.
13         128. PAGA provides as follows: “[n]otwithstanding any other provision of
14   law, a Plaintiff may as a matter of right amend an existing complaint to add a cause
15   of action arising under this part at any time within 60 days of the time periods
16   specified in this part.”
17         129. Defendant’s conduct, as alleged herein, violates numerous sections of
18   the California Labor Code including, but not limited to, the following:
19             a) Rounded employee time as a result of which Plaintiff and said
20             members of the plaintiff class were not paid all wages due to them,
21             including overtime wages;
22             b) Failed to pay Plaintiff and the other members of the plaintiff class
23             overtime pay for all overtime hours worked;
24             c) Failed to pay Plaintiff and the other members of the plaintiff class all
25             wages owed at termination;
26             d) Failed to pay Plaintiff and the other members of the plaintiff class all
27             paid time off (“PTO”) owed upon termination; and,
28
                                               -30-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page101
                                                             31 of 43
                                                                   219 Page
                                                                        PageIDID#:305
                                                                                 #:600



 1            e) Failed to maintain accurate wage statements for Plaintiff and the other
 2            members of the plaintiff class pursuant to California Labor Code §226(a).
 3         130. California Labor Code § 1198 makes it illegal to employ an employee
 4   under conditions of labor that are prohibited by the applicable wage order.
 5   California Labor Code section 1198 requires that “. . . the standard conditions of
 6   labor fixed by the commission shall be the . . . standard conditions of labor for
 7   employees. The employment of any employee . . . under conditions of labor
 8   prohibited by the order is unlawful.”
 9         131. California Labor Code §226(a) sets forth reporting requirements for
10   employers when they pay wages, as follows:
11         "Every employer shall . . . at the time of each payment of wages,
12         furnish his or her employees . . . an itemized statement in writing
13         showing (1) gross wages earned; (2) total hours worked by the
14         employee . . ."
15   Section (e) provides:
16         "An employee suffering injury as a result of a knowing and intentional
17         failure by an employer to comply with subdivision (a) shall be entitled
18         to recover the greater of all actual damages or fifty dollars ($50) for
19         the initial pay period in which a violation occurs and one hundred
20         dollars ($100) per employee for each violation in a subsequent pay
21         period, not exceeding an aggregate penalty of four thousand dollars
22         ($4000), and shall be entitled to an award of costs and reasonable
23         attorneys’ fees."
24         132. California Labor Code § 1174 provides that “[e]very person
25   employing labor in this state shall … [k]eep a record showing the names and
26   addresses of all employees employed and the ages of all minors” and “[keep, at a
27   central location in the state or at the plants or establishments at which employees
28   are employed, payroll records showing the hours worked daily by and the wages
                                             -31-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page102
                                                             32 of 43
                                                                   219 Page
                                                                        PageIDID#:306
                                                                                 #:601



 1   paid to, and the number of piece-rate units earned by and any applicable piece rate
 2   paid to, employees employed at the respective plants or establishments…”
 3         133. California Labor Code § 558(a) provides “[a]ny employer or other
 4   person acting on behalf of an employer who violates, or causes to be violated, a
 5   section of this chapter or any provision regulating hours and days of work in any
 6   order of the Industrial Welfare Commission shall be subject to a civil penalty as
 7   follows: (1) For any initial violation, fifty dollars ($50) for each underpaid
 8   employee for each pay period for which the employee was underpaid in addition to
 9   an amount sufficient to recover underpaid wages. (2) For each subsequent
10   violation, one hundred dollars ($100) for each underpaid employee for each pay
11   period for which the employee was underpaid in addition to an amount sufficient
12   to recover underpaid wages. (3) Wages recovered pursuant to this section shall be
13   paid to the affected employee.” California Labor Code section 558(c) provides
14   “[t]he civil penalties provided for in this section are in addition to any other civil
15   or criminal penalty provided by law.”
16         134. Defendant, at all times relevant to this complaint, was employers or
17   persons acting on behalf of an employer(s) who violated Plaintiff and other
18   aggrieved employees’ rights by violating various sections of the California Labor
19   Code as set forth above.
20         135. As set forth above, Defendant has violated numerous provisions of
21   both the California Labor Code sections regulating hours and days of work as well
22   as the applicable order of the IWC. Accordingly, Plaintiff seeks the remedies set
23   forth in California Labor Code § 558 for himself, the State of California, and all
24   other aggrieved employees.
25         136. Pursuant to PAGA, and in particular California Labor Code §§
26   2699(a), 2699.3, 2699.5 and 558, Plaintiff, acting in the public interest as a private
27   attorney general, seeks assessment and collection of unpaid wages and civil
28   penalties for Plaintiff, all other aggrieved employees, and the State of California
                                              -32-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page103
                                                             33 of 43
                                                                   219 Page
                                                                        PageIDID#:307
                                                                                 #:602



 1   against Defendants, in addition to other remedies, for violations of California Labor
 2   Code §§ sections 200, 201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198.
 3         137. California Labor Code § 1198 makes it illegal to employ an employee
 4   under conditions of labor that are prohibited by the applicable wage order.
 5   California Labor Code § 1198 requires that “. . . the standard conditions of labor
 6   fixed by the commission shall be the . . . standard conditions of labor for employees.
 7   The employment of any employee . . . under conditions of labor prohibited by the
 8   order is unlawful.”
 9         138. During the relevant time period, Defendant failed to pay Plaintiff and
10   the aggrieved employees all wages due to them including, but not limited to,
11   overtime wages, all wages due, and meal and rest period premium wages, within
12   any time period specified by California Labor Code § 204. During the relevant
13   time period, Defendant failed to pay Plaintiff and other aggrieved employees all
14   wages due to them including, but not limited to, overtime wages, minimum wages,
15   meal and rest period premium wages, within any time period specified by
16   California Labor Code § 204.
17         139. Plaintiff has complied with the procedures for bringing suit specified
18   in California Labor Code § 2699.3 and SB 836. By letter dated May 31, 2018,
19   Plaintiff, on behalf of himself and the other aggrieved employees, gave written
20   notice by electronic submission to the Labor and Workforce Development Agency
21   (“LWDA”) and certified mail to Defendant of the specific provisions of the
22   California Labor Code alleged to have been violated, including the facts and
23   theories to support the alleged violations.
24   ///
25   ///
26   ///
27   ///
28   ///
                                              -33-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page104
                                                             34 of 43
                                                                   219 Page
                                                                        PageIDID#:308
                                                                                 #:603



 1                           EIGHTH CAUSE OF ACTION
 2                  MISSED MEAL PERIODS IN VIOLATION OF
 3                  CALIFORNIA LABOR CODE §§ 200, 226.7, 512
 4      (By Plaintiff and the Members of the Plaintiff Class Against Defendant)
 5          140. Plaintiff hereby re-alleges, and incorporates by reference as though set
 6   fully forth herein, the allegations contained above.
 7          141. For at least the four (4) years preceding the filing of this action,
 8   Defendant failed to provide meal breaks and second meal breaks as required by
 9   law.
10          142. There is no evidence that Plaintiff or members of the putative class
11   signed a waiver for a second meal break.
12          143. Plaintiff and members of the plaintiff class were routinely denied meal
13   breaks, second meal breaks or took late meal breaks and suffered an underpayment
14   of wages as a result.
15          144. California Labor Code § 226.7(a) provides that: “No employer shall
16   require any employee to work during any meal or rest period mandated by an
17   applicable order of the Industrial Welfare Commission.”
18          145. California Labor Code § 512 provides that: “An employer may not
19   employ an employee for a work period of more than five hours per day without
20   providing the employee with a meal period of not less than 30 minutes, except that
21   if the total work period per day of the employee is no more than six hours, the meal
22   period may be waived by mutual consent of both the employer and employee.”
23          146. Section 11(A) of Wage Order No. 4-2001 provides that: “Unless the
24   employee is relieved of all duty during a 30-minute meal period, the meal period
25   shall be considered an on duty meal period and counted as time worked. An “on
26   duty” meal period shall be permitted only when the nature of the work prevents an
27   employee from being relieved of all duty and when by written agreement between
28   the parties an on-the-job paid meal period is agreed to. The written agreement shall
                                             -34-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page105
                                                             35 of 43
                                                                   219 Page
                                                                        PageIDID#:309
                                                                                 #:604



 1   state that the employee may, in writing, revoke the agreement at any time.”
 2         147. California Labor Code § 226.7(a) provides that: “No employer shall
 3   require any employee to work during any meal or rest period mandated by an
 4   applicable order of the Industrial Welfare Commission.
 5         148. Throughout the Class Period, Plaintiff and the members of the
 6   Plaintiff Class consistently worked over five (5) hours per work period, and
 7   therefore, were entitled to a meal period of not less than thirty (30) minutes prior
 8   to exceeding five (5) hours of employment.
 9         149. Throughout the Class Period, Plaintiff and members of the Plaintiff
10   Class did not waive their meal periods, by mutual consent with Defendant or
11   otherwise.
12         150. Defendant failed to comply with the required meal periods established
13   by California Labor Code § 226.7, California Labor Code § 512, and the applicable
14   Wage Order.
15         151. Defendant failed to compensate Plaintiff and members of the Plaintiff
16   Class with premium wages when meal periods were missed.
17         152. Pursuant to Sections 11 and 12 of Wage Order No. 4-2001, and
18   California Labor Code § 226.7(b) (which requires, in the event that “an employer
19   fails to provide an employee a meal or rest period in accordance with an applicable
20   order of the industrial Welfare Commission, the employer shall the employee one
21   additional hour of pay at the employee’s regular rate of compensation for each work
22   day that the meal or rest period is not provided”), the members of the Class are
23   entitled to damages in an amount equal to one (1) hour of wages per missed meal
24   period, in a sum to be proven at trial.
25         153. At all times relevant to this Complaint, Defendant failed, and has
26   continued to fail, to timely provide Plaintiff and the members of the Plaintiff Class
27   with meal periods.
28
                                               -35-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page106
                                                             36 of 43
                                                                   219 Page
                                                                        PageIDID#:310
                                                                                 #:605



 1         154. Thus, throughout the Class Period, Defendant regularly:
 2                   a. Failed to provide timely, 30-minute uninterrupted meal periods
 3                       during which Plaintiff and the members of the Plaintiff Class
 4                       were relieved of all duty for each five (5) hours of work;
 5                   b. Failed to pay Plaintiff and the members of the Plaintiff Class
 6                       one (1) hour of pay at their regular rate of compensation for
 7                       each workday that a meal period was not permitted.
 8         155. Specifically, Plaintiff and Plaintiff Class members’ meal breaks were
 9   routinely cut short, late, or entirely missed. Defendant did not provide second meal
10   breaks for shifts in excess of ten (10) hours.
11         156. As a direct and proximate result of the acts and/or omissions of
12   Defendant, Plaintiff and the members of the Plaintiff Class have been deprived of
13   meal period wages due in amounts to be determined at trial.
14         157.    Pursuant to California Labor Code §§ 226.7, 512, and applicable
15   wage order, as a result of Defendant’s failure to pay Plaintiff and the members of
16   the Plaintiff Class for all meal periods and rest periods, Plaintiff and members of
17   the Plaintiff Class are entitled to recover the unpaid meal period wages, plus
18   interest, fees and costs thereon.
19                             NINTH CAUSE OF ACTION
20                     MISSED REST BREAKS IN VIOLATION OF
21                    CALIFORNIA LABOR CODE §§ 200, 226.7, 512
22      (By Plaintiff and the Members of the Plaintiff Class Against Defendant)
23         158. Plaintiff hereby re-alleges, and incorporates by reference as though set
24   fully forth herein, the allegations contained above.
25         159. For at least the four (4) years preceding the filing of this action,
26   Defendant failed to provide meal and rest breaks as required by law.
27         160. Plaintiff and members of the plaintiff class were routinely denied rest
28   breaks.
                                              -36-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page107
                                                             37 of 43
                                                                   219 Page
                                                                        PageIDID#:311
                                                                                 #:606



 1         161. California Labor Code § 226.7(a) provides that: “No employer shall
 2   require any employee to work during any meal or rest period mandated by an
 3   applicable order of the Industrial Welfare Commission.”
 4         162. California Labor Code § 512 provides that: “An employer may not
 5   employ an employee for a work period of more than five hours per day without
 6   providing the employee with a meal period of not less than 30 minutes, except that
 7   if the total work period per day of the employee is no more than six hours, the meal
 8   period may be waived by mutual consent of both the employer and employee.”
 9         163. Section 11(A) of Wage Order No. 4-2001 provides that: “Unless the
10   employee is relieved of all duty during a 30-minute meal period, the meal period
11   shall be considered an on duty meal period and counted as time worked. An “on
12   duty” meal period shall be permitted only when the nature of the work prevents an
13   employee from being relieved of all duty and when by written agreement between
14   the parties an on-the-job paid meal period is agreed to. The written agreement shall
15   state that the employee may, in writing, revoke the agreement at any time.”
16         164. California Labor Code § 226.7(a) provides that: “No employer shall
17   require any employee to work during any meal or rest period mandated by an
18   applicable order of the Industrial Welfare Commission.
19         165. Throughout the Class Period, Plaintiff and members of the Plaintiff
20   Class did not waive their rest periods, by mutual consent with Defendant or
21   otherwise.
22         166. Defendant failed to comply with the required meal periods established
23   by California Labor Code § 226.7, California Labor Code § 512, and the applicable
24   Wage Order.
25         167. Defendant failed to compensate Plaintiff and members of the Plaintiff
26   Class with premium wages when meal periods were missed.
27         168. Pursuant to Sections 11 and 12 of Wage Order No. 4-2001, and
28   California Labor Code § 226.7(b) (which requires, in the event that “an employer
                                             -37-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page108
                                                             38 of 43
                                                                   219 Page
                                                                        PageIDID#:312
                                                                                 #:607



 1   fails to provide an employee a meal or rest period in accordance with an applicable
 2   order of the industrial Welfare Commission, the employer shall the employee one
 3   additional hour of pay at the employee’s regular rate of compensation for each work
 4   day that the meal or rest period is not provided”), the members of the Class are
 5   entitled to damages in an amount equal to one (1) hour of wages per missed meal
 6   period, in a sum to be proven at trial.
 7         169. At all times relevant to this Complaint, Defendant failed, and has
 8   continued to fail, to timely provide Plaintiff and the members of the Plaintiff Class
 9   with rest periods.
10         170. As a direct and proximate result of the acts and/or omissions of
11   Defendant, Plaintiff and the members of the Plaintiff Class have been deprived of
12   meal period wages due in amounts to be determined at trial.
13         171.    Pursuant to California Labor Code §§ 226.7, 512, and applicable
14   wage order, as a result of Defendant’s failure to pay Plaintiff and the members of
15   the Plaintiff Class for all meal periods and rest periods, Plaintiff and members of
16   the Plaintiff Class are entitled to recover the unpaid meal period wages, plus
17   interest, fees and costs thereon.
18                                 PRAYER FOR RELIEF
19         WHEREFORE, Plaintiff, on behalf of himself, and on behalf of the members
20   of the Plaintiff Class and FLSA Class, prays for judgment against Defendants as
21   follows:
22         1.      For an order certifying the Plaintiff Class and FLSA Class;
23         2.      For nominal damages;
24         3.      That the Court issue an order certifying this action is a collective
25   action brought pursuant to the FLSA, 29 U.S.C. §216 (b);
26         4.      Designation of the Plaintiff as the collective class representative of the
27   FLSA Class;
28
                                               -38-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page109
                                                             39 of 43
                                                                   219 Page
                                                                        PageIDID#:313
                                                                                 #:608



 1            5.    Certification of this class action on behalf of the proposed Plaintiff
 2   Class;
 3            6.    Designation of Plaintiff as the class representative of the Plaintiff
 4   Class and FLSA Class;
 5            7.    A temporary, preliminary, and permanent injunction requiring
 6   Defendants to pay Plaintiff and members of the Plaintiff Class and FLSA Class
 7   proper overtime wages, computed based upon the actual regular rate;
 8            8.    A temporary, preliminary, and permanent injunction requiring
 9   Defendants to refrain from committing unlawful and unfair business practices
10   proscribed by the California Business & Professions Code § 17200 et seq.;
11            9.    Equitable tolling of the applicable statute of limitations on claims of
12   Plaintiff and members of the classes;
13            10.   A declaratory judgment that Defendants have knowingly and
14   intentionally violated the following provisions of law and have willfully violated
15   the FLSA for purposes of calculating the applicable statute of limitations period:
16                  a.    the FLSA, 29 U.S.C. §207 (a), by failing to provide
17                  compensation at time and a half rates for work in excess of 40 hours
18                  per workweek;
19                  b.    California Labor Code §§ 510, 550-556, 1194 (a) and the
20                  applicable IWC Wage Order, by failing to pay all premium wages due
21                  for work in excess of 8 hours per workday, 12 hours per workday
22                  and/or 40 hours per workweek, and/or for work on the 7th day of a 7-
23                  day workweek;
24                  d.    California Labor Code § 226, by failing to provide the
25                  information required with each payment of wages;
26                  e.    California Labor Code §§ 201-203 and 227.3 by failing to pay
27                  all wages when due and by willfully failing to make timely payment
28                  of the full wages due to workers who quit or have been discharged;
                                               -39-
                    CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page110
                                                             40 of 43
                                                                   219 Page
                                                                        PageIDID#:314
                                                                                 #:609



 1                 f.       California Business & Professions Code §§ 17200-08 by
 2                 violating the provisions set forth herein above;
 3                 g.       the FLSA, 29 U.S.C. §206, by failing to provide minimum
 4                 wages;
 5          11.    An award of unpaid overtime premiums plus liquidated damages and
 6   interest pursuant to 29 U.S.C. §255 (a).
 7          12.        An award of restitution or damages in the amount of unpaid overtime,
 8   minimum wage compensation (plus liquidated damages pursuant to California
 9   Labor Code §1194.2), including interest thereon, subject to proof at trial.
10          13.        An award of statutory penalties pursuant to California Labor Code §§
11   203, 1174.5, and 2698-99 and California Business & Professions Code §17206,
12   subject proof at trial.
13          14.        An award of waiting time penalties as to those class members who
14   quit or have been discharged, pursuant to California Labor Code §203, subject
15   proof at trial.
16          15.        An award of restitution of all amounts owed and unpaid overtime,
17   minimum wage compensation and interest thereon, in an amount to be proved at
18   trial, pursuant to California Business & Professions Code §17203.
19          16.        Disgorgement of profits and all other appropriate equitable relief
20   authorized by California Business & Professions Code § 17203.
21          17.        Prejudgment and post judgment interest on all sums awarded.
22          18.        Attorneys’ fees and litigation expenses in an amount the Court
23   determines to be reasonable, pursuant to 29 U.S.C. §216 (b), Labor Code §§ 226
24   (g), 1194 (a), 2699 (g) (1) and California Code of Civil Procedure §1021.5, and any
25   other such provision as may be applicable.
26          19.    For penalties as permitted by the California Labor Code, and the
27   regulations, standards and applicable wage orders promulgated thereunder,
28   specifically including, but not limited to, penalties permitted by California Labor
                                                -40-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page111
                                                             41 of 43
                                                                   219 Page
                                                                        PageIDID#:315
                                                                                 #:610



 1   Code §§ 203, 226(a), 226.3, 226.7, 510, 512, 512(a), 1174, 1194.2, 1194.5, 1197
 2   and 1198.
 3         20.    Costs of suit.
 4         21.    Such other and further relief as is equitable, just, and proper.
 5
 6   Dated: January 24, 2020                 BRADLEY/GROMBACHER, LLP
 7                                           LAW OFFICES OF SAHAG MAJARIAN II

 8                                           By: /s/Marcus J. Bradley
 9                                               Marcus J. Bradley, Esq.
                                                 Kiley L. Grombacher, Esq.
10                                               Attorneys for Plaintiff
11
                                      JURY DEMAND
12
           Plaintiff demands a trial by jury on all issues so triable as a matter of right.
13
14
     Dated: January 24, 2020                 BRADLEY/GROMBACHER, LLP
15
                                             LAW OFFICES OF SAHAG MAJARIAN II
16
                                             By: /s/Marcus J. Bradley
17
                                                 Marcus J. Bradley, Esq.
18                                               Kiley L. Grombacher, Esq.
                                                 Attorneys for Plaintiff
19
20
21
22
23
24
25
26
27
28
                                              -41-
                 CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page112
                                                             42 of 43
                                                                   219 Page
                                                                        PageIDID#:316
                                                                                 #:611
Case
 Case5:18-cv-01574-GW-SP
      5:18-cv-01574-GW-SP Document
                           Document37
                                    28 Filed
                                        Filed05/18/20
                                              01/24/20 Page
                                                        Page113
                                                             43 of 43
                                                                   219 Page
                                                                        PageIDID#:317
                                                                                 #:612



 1                     GONZALEZ v. CARDINAL HEALTH, LLC
 2                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT CASE NO.: EDCV 18-1574-GW(SPx)
 3
 4                                     Service List
 5    Chad D. Bernard (SBN 194162)                    Attorney for the Defendants
 6    John P. Nordlund (SBN 286153)
      JACKSON LEWIS P.C.
 7    225 Broadway, Suite 2000
      San Diego, California 92101
 8    Telephone: (619) 73-4900
      Facsimile: (619) 573-4901
 9
      Chad.bernard@jacksonlewis.com
10    John.nordlund@jacksonlewis.com

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -43-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 114 of 219 Page ID #:613




                      EXHIBIT 4
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            115
                                                              18ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:385
                                                                                #:614




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            116
                                                              19ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:386
                                                                                #:615




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            117
                                                              20ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:387
                                                                                #:616




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            118
                                                              21ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:388
                                                                                #:617




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            119
                                                              22ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:389
                                                                                #:618




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            120
                                                              23ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:390
                                                                                #:619




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            121
                                                              24ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:391
                                                                                #:620




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            122
                                                              25ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:392
                                                                                #:621




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            123
                                                              26ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:393
                                                                                #:622




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            124
                                                              27ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:394
                                                                                #:623




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            125
                                                              28ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:395
                                                                                #:624




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            126
                                                              29ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:396
                                                                                #:625




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            127
                                                              30ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:397
                                                                                #:626




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            128
                                                              31ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:398
                                                                                #:627




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            129
                                                              32ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:399
                                                                                #:628




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            130
                                                              33ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:400
                                                                                #:629




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            131
                                                              34ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:401
                                                                                #:630




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            132
                                                              35ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:402
                                                                                #:631




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            133
                                                              36ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:403
                                                                                #:632




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            134
                                                              37ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:404
                                                                                #:633




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            135
                                                              38ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:405
                                                                                #:634




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            136
                                                              39ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:406
                                                                                #:635




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            137
                                                              40ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:407
                                                                                #:636




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            138
                                                              41ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:408
                                                                                #:637




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            139
                                                              42ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:409
                                                                                #:638




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            140
                                                              43ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:410
                                                                                #:639




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            141
                                                              44ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:411
                                                                                #:640




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            142
                                                              45ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:412
                                                                                #:641




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            143
                                                              46ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:413
                                                                                #:642




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            144
                                                              47ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:414
                                                                                #:643




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            145
                                                              48ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:415
                                                                                #:644




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            146
                                                              49ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:416
                                                                                #:645




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            147
                                                              50ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:417
                                                                                #:646




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            148
                                                              51ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:418
                                                                                #:647




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            149
                                                              52ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:419
                                                                                #:648




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            150
                                                              53ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:420
                                                                                #:649




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            151
                                                              54ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:421
                                                                                #:650




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            152
                                                              55ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:422
                                                                                #:651




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            153
                                                              56ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:423
                                                                                #:652




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            154
                                                              57ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:424
                                                                                #:653




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            155
                                                              58ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:425
                                                                                #:654




                                 EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            156
                                                              59ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:426
                                                                                #:655




                                    EXHIBIT 1
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            157
                                                              60ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:427
                                                                                #:656




               EXHIBIT A
     Case
     Case 5:18-cv-01574-GW-SP
          5:18-cv-01574-GW-SP Document
                              Document 37
                                       31-1Filed
                                              Filed
                                                  05/18/20
                                                    04/01/20Page
                                                              Page
                                                                 158
                                                                   61ofof219
                                                                          91 Page
                                                                             Page ID
                                                                                  ID #:428
                                                                                     #:657
                       UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                     Jose Gonzalez v. Cardinal Health 200, L.L.C.
                                          Case No. 5:18-cv-01574-GW (SPx)


                NOTICE OF PROPOSED CLASS AND REPRESENTATIVE ACTION SETTLEMENT



           NAME
           ADDRESS
           CITY, STATE ZIP



         To:    All current and former non-exempt individuals who were employed by Defendant Cardinal Health 200,
                L.L.C. in California from September 28, 2016 through [PRELIMINARY APPROVAL DATE] (“Class
                Members”).
                    PLEASE READ THIS NOTICE CAREFULLY. YOUR RIGHTS MAY BE AFFECTED.
                  YOU MAY BE ENTITLED TO RECEIVE MONEY FROM THIS PROPOSED SETTLEMENT.
                TO BE ELIGIBLE TO RECEIVE YOUR SHARE, YOU DO NOT NEED TO DO ANYTHING.
                               This Notice is Court approved. This is not a solicitation from an attorney.
1.       WHY DID I GET THIS NOTICE?
         You received this Notice because a proposed settlement (the “Settlement”) has been reached of a class and representative action
lawsuit entitled Jose Gonzalez v. Cardinal Health 200, L.L.C., Case No. 5:18-cv-01574-GW (SPx), currently pending in the United
States District Court, Central District of California, Case No. 2:17-cv-09206-GW-PLAx (the “Lawsuit”). Records show that you are a
member of the proposed Settlement class (“Class Member”). Because the proposed Settlement would affect your legal rights as a Class
Member, the Court ordered that this Notice be sent to you.
         The Notice provides you with a brief description of the Lawsuit, the general terms of the proposed Settlement, and your legal
rights and obligations. To obtain more information about the Settlement, including information about how you can see a copy of the
Settlement Agreement, see Section 16, below.
2.       WHAT IS THIS LAWSUIT ABOUT?
          Plaintiff Jose Gonzalez (“Class Representative”) filed a Lawsuit against Cardinal Health 200, L.L.C. (“Cardinal” or “Defenant”
on May 31, 2018 in the Superior Court for the State of California for the County of San Bernardino. Defendant removed the case to the
United States District Court for the Central District of California. Plaintiff alleges that Cardinal did not pay all wages owed, overtime
wages, final wages, final paid time off owed, did not provide proper wage statements and meal and rest periods, and engaged in unfair
competition. The Lawsuit includes a Private Attorneys General Act (“PAGA”) claim. For these alleged violations, the Class
Representative sought monetary relief and statutory and civil penalties under the Labor Code as well as a claim under the Fair Labor
Standards Act (“FLSA”).
         Defendants deny the allegations in the Lawsuit and are prepared to defend the action vigorously. By entering into this proposed
Settlement, Defendants are not admitting any violation or liability in any way to the Class Representative or to Class Members. The Court
has not made any rulings on the merits of the Lawsuit.
3.       WHAT IS A CLASS ACTION?
         In a class action lawsuit, one or more persons sue on behalf of other people who may have similar claims. The person suing
and those he/she seeks to represent, together are called the class or class members. A certified class action allows the Court to resolve
the claims of all the class members who choose not to exclude themselves from the class. A class member is bound by the determination
or judgment entered in the case, whether the class wins or loses, and may not file his or her own lawsuit on the same claims that were
decided in the class action. A class member is also covered by any settlement reached in the case. A class action allows one court to
resolve all of the issues in a lawsuit for all the class members who choose not to exclude themselves from the class.
         In this Lawsuit, Jose Gonzalez, a former employee of Cardinal, is the Class Representative, and asserts claims on behalf of
herself and the putative class. Cardinal Health 200, L.L.C. is the Defendant. The Class Representative has reached a proposed class-
wide Settlement with Defendants, including a settlement of the PAGA claim. The Court has not made any rulings on whether the
Lawsuit may proceed as a class action aside from the proposed class action Settlement.
4.       WHO IS INCLUDED IN THE SETTLEMENT CLASS?
         All current and former non-exempt individuals who were employed by Defendant in California from September 28, 2016
through [PRELIMINARY APPROVAL DATE] and who do not opt out of the Lawsuit, are included in the proposed Settlement.


                                                                   1
     Case
     Case 5:18-cv-01574-GW-SP
          5:18-cv-01574-GW-SP Document
                              Document 37
                                       31-1Filed
                                              Filed
                                                  05/18/20
                                                    04/01/20Page
                                                              Page
                                                                 159
                                                                   62ofof219
                                                                          91 Page
                                                                             Page ID
                                                                                  ID #:429
                                                                                     #:658
5.       WHAT ARE THE TERMS OF THE SETTLEMENT?
          The proposed Settlement will resolve all claims for minimum wages, overtime pay, final pay, wage statements, and meal and
rest periods pursuant to the California Labor Code, PAGA, and the FLSA.
          The proposed Settlement represents a compromise of highly disputed claims. Nothing in the proposed Settlement is intended
to or will be construed as an admission by Defendants that the claims in the Lawsuit have merit or that Defendants has any liability to
the Class Representative or to the Class Members on those claims. The Court has made no ruling on the merits of the Lawsuit.
          The Parties have agreed to settle the case for a maximum of $875,000 (“Gross Settlement Amount”). Under the terms of the
proposed Settlement, the following payments have been agreed to: (1) attorneys’ fees not to exceed $291,666.67; (2) all documented
litigation costs to Class Counsel, in amounts set by the Court, not to exceed $20,000; (3) a service payment to the Class Representative
for services in the Lawsuit, in an amount not to exceed $5,000; (4) settlement administration costs not to exceed $17,000; and (5)
$37,500 will be paid to the California Labor and Workforce Development Agency representing the portion of the Gross Settlement
Amount that is allocated as payment for civil penalties to the State of California in connection with Class Representative’s PAGA claim
alleged in this matter. The amount of money remaining after these payments, which is approximately $503,833, is the amount that will
be distributed to Class Members who do not opt-out of the proposed Settlement (“Net Settlement Amount”). If the proposed Settlement
is approved, the Net Settlement Amount will be distributed to Class Members based on the number of weeks that they were employed
during the Class Period as described in more detail below.
         The Net Settlement Amount will be allocated as follows: The Class Fund will be divided by the number of Participating Class
Members to determine each Participating Class Member’s share of the Class Fund. The number of pay periods in which each Class
Member was employed by Cardinal from September 28, 2016 through [PRELIMINARY APPROVAL DATE] (“Qualified Pay Periods”)
will be aggregated to determine the Total Qualified Pay Periods. A Class Member’s pro-rata share of the Net Settlement Amount will
be calculated according to the following formula: Class Member’s Qualified Pay Period(s) ÷ Total Qualified Pay Periods = Class
Member’s pro-rata share.
         Additional information regarding your expected share of the Net Settlement Amount can be found on the Information Sheet
included herein.
6.       HOW DOES THE SETTLEMENT AFFECT MY RIGHTS?
         If the proposed Settlement is finally approved, the Court will enter a Final Order and Judgment.
         Upon such Final Order and Judgment, you will release the following claims, and will be barred from prosecuting any
and all such claims against Cardinal Health 200, L.L.C.
          The Released Claims include any and all causes of action and/or known and unknown claims which have been or could have
been asserted against the Releasees alleging violations of California Labor Code sections asserted by Plaintiff in his Second Amended
Complaint including, but not limited to, (1) failure to pay all wages; (2) failure to pay overtime compensation; (3) failure to pay paid
time off in violation of California Labor Code section 227 .3; ( 4) failure to pay wages at the time of termination; ( 5) failure to provide
proper wage statements; ( 6) violations of the Unfair Competition Law pursuant to the California Business and Professions Code section
17200 et seq.; (7) failure to pay all wages and overtime compensation in violation of the Fair Labor Standards Act, 29 U.S.C. § 201 et
seq. (“FLSA”); (8) violations of the California Private Attorneys General Act, Labor Code section 2698 et seq. (PAGA); (9) failure to
provide meal periods; (10) failure to provide rest breaks; and (11) any other claims that were or could have been brought by Plaintiff in
the Action, including all claims under state, federal, or local law, whether statutory, common law, or administrative law, arising out of
or related to allegations of, including, but not limited to, failure to pay wages, including overtime pay, meal period violations, rest break
violations, failure to timely pay wages of terminated or resigned employees, failure to pay out accrued, unused vacation, wage statement
violations, unfair competition law, injunctive relief, punitive damages, any claims arising under the California Labor Code, the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq., the California Private Attorneys General Act, Labor Code Section 2699 et seq.), Unfair
Competition Law (Business and Professions Code Section 17200 et seq.), or penalties of any nature (including waiting time penalties
under Labor Code section 203) and the applicable Wage Orders arising out of the facts alleged in the Second Amended Complaint in
the Action, interest, fees, costs, and all other claims and allegations made in the Action during the Class Period (“Released Claims”).
        The Judgment will resolve the claims to the extent provided in the Settlement Agreement and will permanently bar all Class
Members who do not opt out from prosecuting any and all such claims against Defendants. You will remain bound by the Settlement,
and you cannot sue, continue to sue or be a part of any other lawsuit about the Released Claims. It also means that all of the Court’s
orders will apply to you and legally bind you.
         In addition, all Class Members who cash their settlement check will release the Releasees from any and all claims for violation
of the FLSA during the Class Period.
         The precise definitions of the capitalized terms in this Notice can be found in the Joint Stipulation of Class and Representative
Action Settlement, which can be viewed at the Courthouse (United States District Court, Central District of California, located at 350
West 1st Street, Los Angeles, California 90012) during normal business hours.
7.       WHAT DO I NEED TO DO TO RECEIVE A SETTLEMENT PAYMENT?
        You do not need to do anything to participate in the proposed Settlement. If the proposed Settlement is finally approved, the
Settlement Administrator will mail out settlement payments pursuant to the schedule provided in the Settlement Agreement. Class
Counsel has been appointed and approved by the Court to represent you for settlement purposes only.
         NOTE: It is your responsibility to keep a current address on file with the Settlement Administrator to ensure that your
                                                                     2
      Case
      Case 5:18-cv-01574-GW-SP
           5:18-cv-01574-GW-SP Document
                               Document 37
                                        31-1Filed
                                               Filed
                                                   05/18/20
                                                     04/01/20Page
                                                               Page
                                                                  160
                                                                    63ofof219
                                                                           91 Page
                                                                              Page ID
                                                                                   ID #:430
                                                                                      #:659
settlement payment will be sent to the correct address. If you fail to keep your address current, you may not receive your settlement
payment.
8.       WHAT IF I DON’T WANT TO PARTICIPATE IN THIS SETTLEMENT?
         You have the right to request exclusion or opt out from the proposed Settlement. To do so, you must submit a written Request
for Exclusion to the Settlement Administrator at the following address: Gonzalez v. Cardinal Health 200, L.L.C., c/o Simpluris,
**********. Requests for Exclusion must: (1) contain your name, signature, address, telephone number, and the last four digits of your
social security number; (2) clearly state that you do not wish to be included in the proposed Settlement; (3) be sent to the Settlement
Administrator at the specified address; and (4) be postmarked on or before ******, 2020.
          If you timely request to be excluded from the proposed Settlement, you will not receive any payment under the Settlement and
will not be bound by the terms of the Settlement. Unless you timely request to be excluded from the proposed Settlement, you will be
sent a settlement payment and you will be bound by the Judgment upon final approval of the Settlement, including the Release described
in this Notice. Class Counsel will not represent your interests if you request to be excluded.
9.       WHAT IF I WANT TO OBJECT TO THIS SETTLEMENT?
        If you do not request to be excluded, you can object to any of the terms of the proposed Settlement before the Final Approval
Hearing in writing. To object, you must submit a written objection to the Settlement Administrator at the following address: Jose
Gonzalez v. Cardinal Health 200, L.L.C., c/o Simpluris, ********** which must: (1) include your name, signature, address, telephone
number, and the last four digits of your social security number; (2) state that you wish to object to the proposed Settlement; (3) state
whether you intend to appear at the Final Approval Hearing; (4) be sent to the Settlement Administrator at the specified address; and (5)
be postmarked on or before ******, 2020. If the Court rejects your objection and approves the proposed Settlement, you will still be
bound by the terms of the Settlement, and you will also be sent a settlement payment.
10.      WHAT IF I DO NOT EXCLUDE MYSELF FROM THIS SETTLEMENT?
          The proposed Settlement, if finally approved by the Court, will bind all Class Members who do not request to be excluded from
the Settlement whether or not they cash their settlement payment checks. Final approval of the proposed Settlement will bar any Class
Member who does not request to be excluded from the Settlement from hereafter initiating a lawsuit or proceeding regarding the
Released Claims against the Releasees through [PRELIMINARY APPROVAL DATE].
11.      WILL THE CLASS REPRESENTATIVE BE COMPENSATED FOR BRINGING THIS LAWSUIT?
         Jose Gonzalez will request a service payment of up to $5,000 for his service as Class Representative and for his efforts in
bringing the Lawsuit. The Court will make the final decision as to the amount to be paid to the Class Representative.
12.      DO I HAVE A LAWYER IN THIS CASE?
         The Court has ordered that the interests of the Class Representative and the Class Members for settlement purposes are
represented by:
BRADLEY/GROMBACHER, LLP
Marcus J. Bradley, Esq.
Kiley L. Grombacher, Esq.
31365 Oak Crest Drive, Suite 240
Westlake Village, California 91361
mbradley@bradleygrombacher.com
kgrombacher@bradleygrombacher.com
         Class Members will not be separately charged for these lawyers. If you want to be represented by your own lawyer, you may
hire one at your own expense.
13.      HOW WILL THE LAWYERS BE PAID?
         Class Counsel will be requesting from the Court an amount not to exceed $291,666.67 for their attorneys’ fees and litigation
costs not exceeding $20,000. The actual amount awarded to Class Counsel will be determined by the Court.
14.      WHAT IS THE FINAL APPROVAL HEARING?
         The Court has preliminarily approved the proposed Settlement and will hold a hearing to decide whether to give final approval
to the proposed Settlement. The purpose of the Final Approval Hearing will be for the Court to determine whether the proposed
Settlement should be approved as fair, reasonable, adequate, and in the best interests of the Class Members; to consider the award of
attorneys’ fees and expenses to Class Counsel; and to consider the request for a service payment to the Class Representative.
15.      WHEN AND WHERE IS THE FINAL APPROVAL HEARING?
         The Court will hold the Final Approval Hearing on ******, 2020 at *** a.m., in Courtroom 9D of the United States District
Court, Central District of California, located at 350 West 1st Street, Los Angeles, California 90012 (“Final Approval Hearing”). The
Final Approval Hearing may be continued without further notice to the Class Members. If the Settlement is not approved by the Court
or does not become final for some reason, the Lawsuit may continue, and no settlement payments will be made.

                                                                   3
      Case
      Case 5:18-cv-01574-GW-SP
           5:18-cv-01574-GW-SP Document
                               Document 37
                                        31-1Filed
                                               Filed
                                                   05/18/20
                                                     04/01/20Page
                                                               Page
                                                                  161
                                                                    64ofof219
                                                                           91 Page
                                                                              Page ID
                                                                                   ID #:431
                                                                                      #:660
         You may attend the Final Approval Hearing, but it is not necessary for you to appear in order to receive your share of the
Settlement. You have the right to attend the Final Approval Hearing without counsel or to be represented by your own counsel at your
own expense. At the hearing, the Court will be available to hear any objections and arguments concerning the proposed Settlement.
However, if you have requested exclusion from the proposed Settlement, you may not object or speak at the Final Approval Hearing. If
you plan to attend the Final Approval Hearing, you may contact Class Counsel to confirm the date and time.
16.      WILL I BE TAXED ON THE SETTLEMENT PAYMENT?
         Taxes will be withheld from 33% of the Total Settlement Payments to Class Members because this portion of the settlement
payments are considered wage amounts paid to Class Members. Taxes will not be withheld from the remaining 67% of the Total
Settlement Payments to Class Members which represent payments of interest, penalties, and other non-wage related payments. Neither
of the Parties nor their respective counsel make any representations as to the taxability to any Class Members of any portions of the
settlement payments or other consideration. Class Members who receive any settlement payment should consult their tax advisors
concerning the tax consequences of the settlement payments they receive pursuant to the proposed Settlement.
17.      HOW DO I GET MORE INFORMATION?
         To obtain a copy of the Joint Stipulation of Class and Representative Action Settlement (which defines the capitalized terms
used in this Notice and provides a brief summary of what has happened in the Lawsuit), the operative Complaint filed in the Lawsuit,
and other filed documents related to the Lawsuit and this proposed Settlement, you may contact the Clerk’s Office at the United States
District Court, Central District of California, located at 350 West 1st Street, Los Angeles, California 90012 during normal business
hours.
         IF YOU NEED MORE INFORMATION OR HAVE ANY QUESTIONS, you may contact the Settlement Administrator at the
address and telephone number listed below, toll free. Please refer to the Jose Gonzalez v. Cardinal Health 200, L.L.C. matter.
Simpluris, Inc.
***********
(***) *******
18.      WHAT IF MY INFORMATION CHANGES?
        If this Notice was sent to the wrong address or if, after you receive this Notice, you change your postal address or telephone
number, it is your responsibility to inform the Settlement Administrator of your updated information.

 DO NOT ADDRESS ANY QUESTIONS ABOUT THE SETTLEMENT OR THE LITIGATION TO THE CLERK OF THE
                                   COURT OR THE JUDGE




                                                                  4
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            162
                                                              65ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:432
                                                                                #:661




                EXHIBIT B
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            163
                                                              66ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:433
                                                                                #:662



                                      INFORMATION SHEET
                                Gonzalez v. Cardinal Health 200, LLC,
         U.S. District Court, Central District of California, Case No. 5:18-cv-1574 GW (SPx).
   Calculation of Settlement Payments: Each Settlement Class Member’s share of the $875,000.00
   Maximum Settlement Amount shall be based upon his or her “Individual Settlement Payment,”
   the total amount received by each respective Settlement Class Member who is currently or was
   formerly employed by Cardinal Health 200, LLC in the State of California and classified as hourly,
   non-exempt employees during the time frame of September 28, 2016 through [Date of Preliminary
   Approval] (“Class Period”).
   Cardinal Health shall provide the Settlement Administrator with the dates worked by Settlement
   Class Member during the Class Period in California. and Settlement Administrator shall determine
   the amount to be paid per Workweek. Cardinal Health shall also provide the Settlement
   Administrator with the number of Workweeks worked by each individual Settlement Class
   Member. The formula for determining each Settlement Class Member’s Individual Settlement
   Payment shall be calculated as follows:
   The Settlement Administrator shall determine a Settlement Class Member’s Individual Settlement
   Payment by: (1) dividing the Net Settlement Amount by the total number of Workweeks for all
   weeks worked by Settlement Class Members during the Class Period, resulting in the “Workweek
   Value”; and (2) multiplying the Workweek Value with the number of Workweeks worked by each
   Settlement Class Member. Partial workweeks will be rounded up to the nearest full workweek.
   The Individual Settlement Payment will be reduced by any required legal deductions for each
   Settlement Class Member. These calculations will yield the amount of the Settlement Class
   Member’s Individual Settlement Payment.
   Your Individual Gross Wages and Estimated Individual Settlement Payment: According to
   Cardinal Health’s records, you worked a total of <<Total Workweeks>> Workweeks during the
   Class Period. Based on the Workweek Value of <<$X.XX.00>>, your estimated Individual
   Settlement Payment is <<Estimated Settlement Payment>> before all required legal
   deductions. Please note that the foregoing amount is only an estimate; your actual payment may
   be greater or smaller than the amount reported above.
   Procedure for Disputing Information: If you disagree with the amount of Workweeks you
   worked stated above, you must send a letter to the Settlement Administrator stating the reasons
   why you dispute the amount of Workweeks you worked and provide any supporting
   documentation that you have (e.g., any paystubs). The information you provide should include the
   estimated amount of Workweeks you claim you performed work for Cardinal Health 200, LLC
   from September 28, 2016 through [Date of Preliminary Approval].
   Any disputes and supporting documentation must be mailed to the Settlement Administrator at the
   address listed below by First Class U.S. Mail, postmarked no later than [RESPONSE
   DEADLINE].

                                Gonzalez v. Cardinal Health 200, LLC
                                      [Settlement Administrator
                                                Address]
                                 [City, State Zip, Telephone Number]
Case
Case 5:18-cv-01574-GW-SP
     5:18-cv-01574-GW-SP Document
                         Document 37
                                  31-1Filed
                                         Filed
                                             05/18/20
                                               04/01/20Page
                                                         Page
                                                            164
                                                              67ofof219
                                                                     91 Page
                                                                        Page ID
                                                                             ID #:434
                                                                                #:663



   If you dispute the amount of Workweeks you performed work for Cardinal Health stated above,
   Cardinal Health’s records will be presumed determinative unless you are able to provide
   documentation to the Settlement Administrator that establishes otherwise. The Settlement
   Administrator will evaluate the evidence you submit and will make the final decision as to the
   Individual Settlement Payment that should be payable to you. Such a determination will be final
   and binding.
   PLEASE DO NOT CONTACT THE COURT FOR INFORMATION REGARDING THIS
                            SETTLEMENT.

   4838-9912-2342, v. 1
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 165 of 219 Page ID #:664




                      EXHIBIT 5
 Case
  Case5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                            Document3731Filed
                                          Filed
                                              05/18/20
                                                04/01/20Page
                                                         Page166
                                                              1 of
                                                                 of46
                                                                    219Page
                                                                        PageIDID
                                                                               #:322
                                                                                 #:665




1    BRADLEY/GROMBACHER LLP
     Marcus J. Bradley, Esq. (SBN 174156)
2
     Kiley L. Grombacher, Esq. (SBN 245960)
3    31365 Oak Crest Drive, Suite 240
     Westlake Village, CA 91361-3089
4
     Telephone: (805) 270-7100
5    Facsimile: (805) 270-7589
     kgrombacher@bradleygrombacher.com
6
     mbradley@bradleygrombacher.com
7
     LAW OFFICES OF SAHAG MAJARIAN II
8
     Sahag Majarian II, Esq. (SBN 146621)
9    18250 Ventura Boulevard
10   Tarzana, California 91356
     Telephone: (818) 609-0807
11   Facsimile: (818) 609-0892
12   Email: sahagii@aol.com

13   Attorneys for Plaintiff, Jose Gonzalez
14
                          UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
     JOSE GONZALEZ, an individual on            Case No. ED 5:18 CV 18-1574-GW (SPx)
17   his own behalf and on behalf of all        Hon. George H. Wu
     others similarly situated,
18                                              PLAINTIFF’S NOTICE OF
19                  Plaintiff,                  UNOPPOSED MOTION AND
                                                MOTION FOR PRELIMINARY
20                                              APPROVAL OF CLASS ACTION
     v.                                         SETTLEMENT
21
                                         Date:     May 1, 2020
     CARDINAL HEALTH 200, L.L.C., a
22                                       Time:     8:30 a.m.
     Delaware limited liability company,
                                         Location: United States District Court
23   and DOES 1 through 20, inclusive,
                                                   Central District
24                                                 350 W. 1st Street
                   Defendants.
                                                   9th Floor, Courtroom 9D
25
                                                   Los Angeles, CA 90012
26
27
28                                               1

     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                            Document3731Filed
                                          Filed
                                              05/18/20
                                                04/01/20Page
                                                         Page167
                                                              2 of
                                                                 of46
                                                                    219Page
                                                                        PageIDID
                                                                               #:323
                                                                                 #:666




1                NOTICE OF MOTION AND MOTION FOR
         PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
2
3          PLEASE TAKE NOTICE THAT on May 1, 2020, at 8:30 a.m. at the
4    United States District Court for the Central District of California located at 350
5    W. 1st Street, Courtroom 9D, 9th Floor, Los Angeles, California, Plaintiff Jose
6    Gonzalez, individually and on behalf of those similarly situated will, and hereby
7    does, move this Court to:
8        1.       Grant preliminary approval of the class action settlement reached
9    between the Plaintiff, Jose Gonzalez (“Plaintiff”) and Defendant, Cardinal Health
10   200, LLC. (“Defendant”) (Plaintiff and Defendant collectively referred to as the
11   “Parties”) as set forth in the Parties' Stipulation and Agreement of Compromise
12   and Class Settlement (the “Settlement Agreement”), which is attached as Exhibit 1
13   to the Declaration of Marcus J. Bradley, filed concurrently herewith in support of
14   Plaintiff’s Motion for Preliminary Approval of Class Action Settlement (“Bradley
15   Decl.”);
16       2.       Conditionally certify the Settlement Class defined as: all current and
17   former non-exempt employees working in the State of California from September
18   28, 2016 through the date of preliminary approval by the Court of this Settlement
19   Agreement (the “Settlement Class Period”);
20       3.       Approve the Notice of Settlement of Class Action Litigation and
21   Information Sheet (in the form set forth as Exhibits A and B, respectively, to the
22   Settlement Agreement);
23       4.       Approve Jose Gonzalez as the Class Representative;
24       5.       Approve Bradley/Grombacher LLP, and the Law Offices of Sahag
25   Majarian, II, as Class Counsel;
26       6.       Approve Simpluris, Inc. as the Settlement Administrator;
27
28
                                                 1

     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                            Document3731Filed
                                          Filed
                                              05/18/20
                                                04/01/20Page
                                                         Page168
                                                              3 of
                                                                 of46
                                                                    219Page
                                                                        PageIDID
                                                                               #:324
                                                                                 #:667




1        7.       Approve the establishment of a Qualified Settlement Fund pursuant
2    to Treas. Reg. § 1.468B-1;
3        8.       Schedule the date for the final approval hearing; and
4        9.       Enter the [Proposed] Order Preliminarily Approving Class Action
5    Settlement Agreement filed herewith.
6          This motion is unopposed as based on the Settlement Agreement. This
7    Motion is made on the grounds that:
8                 a.     The Settlement Class meets all of the requirements for class
9                        certification for purposes of settlement pursuant to Rule 23(a)
10                       and (b)(3) of the Federal Rules of Civil Procedure;
11                b.     The Settlement is fair, adequate and reasonable as required
12                       under Rule 23(e) of the Federal Rules of Civil Procedure;
13                c.     Plaintiff and his counsel are adequate to represent the
14                       Settlement Class as required by Rule 23(a)(4) and (g) of the
15                       Federal Rules of Civil Procedure;
16                d.     The notice procedures and related forms comport with all
17                       relevant due process requirements and the requirements of
18                       Rule 23(c)(2)(B) of the Federal Rules of Civil Procedure; and
19                e.     Based on the foregoing, notice should be directed to Settlement
20                       Class Members and a final fairness hearing should be
21                       scheduled.
22         This Motion is based upon: (1) this Notice of Motion and Motion; (2) the
23   Memorandum of Points and Authorities in Support of Motion for Preliminary
24   Approval of Class Action Settlement; (3) the Declaration of Marcus J. Bradley;
25   (4) the Declaration of Jose Gonzalez; (6) the Declaration of Michael Bui; (6) the
26   Parties’ Stipulation and Agreement of Compromise and Class Settlement
27   (“Settlement Agreement” or “Agreement”); (7) the Notice of Class Action
28
                                                 2

     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                            Document3731Filed
                                          Filed
                                              05/18/20
                                                04/01/20Page
                                                         Page169
                                                              4 of
                                                                 of46
                                                                    219Page
                                                                        PageIDID
                                                                               #:325
                                                                                 #:668




1    Settlement; (8) the [Proposed] Order Granting Preliminary Approval of Class
2    Action Settlement; (9) the records, pleadings, and papers filed in this action; and
3    (10) such other documentary and oral evidence or argument as may be presented
4    to the Court at or prior to the hearing of this Motion.
5    Dated: April 1, 2020                BRADLEY/GROMBACHER, LLP
                                         LAW OFFICES OF SAHAG MAJARIAN, II
6
7
                                          By: /s/ Marcus J. Bradley
8
                                                Marcus J. Bradley, Esq.
9                                               Kiley L. Grombacher, Esq.
                                                Sahag Marjarian, II, Esq.
10
                                                 Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3

     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                            Document3731Filed
                                          Filed
                                              05/18/20
                                                04/01/20Page
                                                         Page170
                                                              5 of
                                                                 of46
                                                                    219Page
                                                                        PageIDID
                                                                               #:326
                                                                                 #:669




1                                           TABLE OF CONTENTS
2
     I.     INTRODUCTION ......................................................................................... 1
3
     II.    FACTS AND PROCEDURE ........................................................................ 2
4
            A.       Facts Relevant to the Substantive Claims of the Litigation ................ 2
5
                     1.        Overview of Defendant’s Business Operations ........................ 2
6
                     2.        Plaintiff’s Long Employment History with
7                              Defendant .................................................................................. 2

8                    3.        Procedural Background ............................................................. 2

9           B.       The Litigation and Resolution of the Litigation.................................. 4

10                   1.        The Parties Completed Significant Discovery and
                               Investigation .............................................................................. 4
11
                     2.        Mediation and Settlement ......................................................... 4
12
                     3.        Summary of Settlement Terms ................................................. 5
13
                                a. The Settlement Consideration and Distribution ................. 5
14
                                b. The Settlement Class and Class Period .............................. 6
15
                                c. The Settlement Distribution Formula ................................. 6
16
                                d. The Class Release ............................................................... 7
17
     III.   The Court Should Conditionally Certify a Class for Settlement
18          Purposes ......................................................................................................... 7

19          A.       The Settlement Class is Sufficiently Numerous ............................... 10

20          B.       There are Questions of Law and Fact Common to the Class ............ 10

21          C.       Plaintiff’s Claims are Typical of the Class Claims ........................... 12

22          D.       The Adequacy Requirement is Met ................................................... 13

23          E.       The “(b)(3)” Requirements Have Been Met ..................................... 13

24                  1.     Common Issues Predominate ...................................................... 13

25                  2. The Class Action Mechanism is Superior.................................... 14

26   IV.    The Settlement is Fair, Adequate, and Reasonable ..................................... 14

27          1.       The Class Representative and Counsel Have Adequately
                     Represented the Class........................................................................ 16
28
                                                                i

                                                      Table of Contents
 Case
  Case5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                            Document3731Filed
                                          Filed
                                              05/18/20
                                                04/01/20Page
                                                         Page171
                                                              6 of
                                                                 of46
                                                                    219Page
                                                                        PageIDID
                                                                               #:327
                                                                                 #:670




1         2.      The Settlement Is the Product of Arms’-Length
                  Negotiations and is Therefore Entitled to a Presumption of
2                 Fairness .............................................................................................. 16
3         3.      The Relief Provided to the Class is Adequate................................... 17
4                 a.       The Costs, Risks, and Delay of Trial and Appeal
                           Weigh in Favor of Settlement ................................................. 18
5
                  b.       Defendants have Asserted Defenses That Create
6                          Risks That the Class Would Receive No Recovery
                           Absent Settlement ................................................................... 21
7
                  c.       The Total Recovery is Fair Given the Realistic
8                          Potential Damages................................................................... 24
9         4.      Estimated PAGA Damages and Distribution .................................... 25
10                a.          The Method of Distributing Relief is Appropriate ............... 29
11                b.       There Are No Obvious Defects in the Settlement .................. 30
12                c.       The Settlement Provides for Equitable Treatment of
                           Class Members ........................................................................ 32
13
                  d.       The Court Should Approve Simpluris, Inc. As Third-
14                         Party Administrator ................................................................. 33
15   V.   CONCLUSION............................................................................................ 34
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            ii

                                                  Table of Contents
 Case
  Case5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                            Document3731Filed
                                          Filed
                                              05/18/20
                                                04/01/20Page
                                                         Page172
                                                              7 of
                                                                 of46
                                                                    219Page
                                                                        PageIDID
                                                                               #:328
                                                                                 #:671




1                                       TABLE OF AUTHORITIES
2    Cases                                                                                              Page No(s)
3    Allen v. American Multi-Cinema Inc.,
       Case No. RG-11-585502 .................................................................................... 27
4
5    Amchem Prod., Inc. v. Windsor,
      521 U.S. 591 (1997) ............................................................................................. 9
6
7    Amey v. Cinemark,
      2015 WL 2251504 (N.D. Cal. May 13, 2015) ................................................... 27
8
9    Atempa v. Pama Inc.,
       Case No. 37-2013-00058208-CU-OE-CT.......................................................... 27
10
11   Barbosa v. Cargill Meat Sols. Corp.,
12     297 F.R.D. 431 (E.D. Cal. 2013) ........................................................................ 31

13   Bolton v. U.S. Nursing Corp.,
14     No. C 12-4466 LB, 2013 WL 5700403 (N.D. Cal. Oct. 18, 2013) .................... 26

15   Bowers v. First Student, Inc.,
16     2015 WL 1862914 (C.D. Cal. Apr. 23, 2015) .................................................... 27

17   Candy Shops, Inc. v. Superior Court,
18    210 Cal.App. 4th 889 (2012) .............................................................................. 22

19   Cf. Premier Elec. Const. Co. v. Nat’l Elec. Contractors Ass’n, Inc.,
20     814 F.2d 358 (7th Cir. 1987) .............................................................................. 12

21   Childers v. Anthony Shenouda Inc.,
22    Case No., BC517798 .......................................................................................... 27

23   Chun-Hoon v. McKee Foods Corp.,
24    716 F. Supp. 2d 848 (N.D. Cal. 2010)................................................................ 15

25   Corbin v. Time Warner,
26    821 F.3d 1069 (9th Cir. 2016) ............................................................................ 22

27
28
                                                              i

                                                    Table of Authorities
 Case
  Case5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                            Document3731Filed
                                          Filed
                                              05/18/20
                                                04/01/20Page
                                                         Page173
                                                              8 of
                                                                 of46
                                                                    219Page
                                                                        PageIDID
                                                                               #:329
                                                                                 #:672




1    Custom LED, LLC v. eBay, Inc,
      2013 WL 6114379 (N.D. Cal. Nov. 20, 2013) ................................................... 30
2
3    Delgado v. New Albertson’s, Inc.,
      Case No. SACV08-806 DOC-RBNx (CD. Cal.) ................................................. 6
4
5    Edwards v. Nat’l Milk Producers Fed’n,
       2014 WL 4643639 (N.D. Cal. Sept. 16, 2014)................................................... 10
6
7    Eisen v. Carlisle & Jacqueline,
       417 U.S. 156, 173, 94 S. Ct. 2140, 2150, 40 L. Ed. 2d 732 (1974) ................... 29
8
9    Ellis v. Costco Wholesale Corp.,
10     657 F.3d 970 (9th Cir. 2011) .............................................................................. 12

11   Epic Sys. Corp. v. Lewis,
12     138 S. Ct. 1612 (2018) ......................................................................................... 8

13   Garcia v. Gordon Trucking, Inc.,
14    No. 1:10-CV-0324 AWI SKO, 2012 WL 5364575 ........................................... 26

15   Gomez v. Amadeus Salon, Inc.,
16    Case No. BC392297 (L.A. Super. Ct.) ................................................................. 6

17   Hanlon v. Chrysler Corp.,
18    150 F.3d 1011 (9th Cir. 1998) ........................................................... 8, 9,11,14,15

19   Holak v. K Mart Corp.,
20    2014 U.S. Dist. LEXIS 139879 (E.D. Cal. Sept. 30, 2014) ............................... 22

21   Hopson v. Hanesbrands Inc.,
22    Case No. 08-00844, 2009 U.S. Dist. LEXIS 33900 (N.D. Cal. Apr. 3, 2009) ............ 28

23   In re Activision Sec. Litig.,
24     723 F.Supp. 1373 (N.D.Cal.1989 ....................................................................... 31

25   In re Apple Computer, Inc. Derivative Litig.,
26     No. C 06-4128 JF (HRL), 2008 U.S. Dist. LEXIS 108195 (N.D. Cal. Nov. 5, 2008) . 17

27
28
                                                              ii

                                                    Table of Authorities
 Case
  Case5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                            Document3731Filed
                                          Filed
                                              05/18/20
                                                04/01/20Page
                                                         Page174
                                                              9 of
                                                                 of46
                                                                    219Page
                                                                        PageIDID
                                                                               #:330
                                                                                 #:673




1    In re Bluetooth Headset Prods. Liab. Litig. (Bluetooth),
       654 F.3d 935 (9th Cir. 2011) ................................................................................ 8
2
3    In re Volkswagen ‘Clean Diesel’ Mktg., Sales Practices, and Product
       Liab. Litig., 895 F.3d 597 (9th Cir. 2018) ............................................... 15,18, 21
4
5    Kleen Prod. LLC v. Int’l Paper Co.,
       831 F.3d 919 (7th Cir. 2016) .............................................................................. 12
6
7    Lim v. Victoria’s Secret Stores, Inc.,
       Case No. 04CC00213 (Orange County Super. Ct.).............................................. 6
8
9    Linney v. Cellular Ala. P’ship,
10     151 F.3d 1234 (9th Cir. 1998) ............................................................................ 21

11   Litty v. Merrill Lynch & Co.,
12     2014 WL 5904904 (C.D. Cal. Nov. 10, 2014) ................................................... 27

13   Maldonado v. Epsilon Plastics, Inc.,
14    22 Cal. App. 5th 1308 (2018). ............................................................................ 22

15   Milligan v. Am. Airlines, Inc.,
16    577 Fed. Appx. 718 (9th Cir. 2014) ................................................................... 22

17   Naranjo v. Spectrum Security Servs., Inc.,
18    40 Cal. App. 5th 444 (2019) ............................................................................... 23

19   Nat’l Rural Telecommunications Coop.,
20    221 F.R.D ........................................................................................................... 19

21   Neary v. Regents of University of California,
22    3 Cal.4th 273 (1992) ........................................................................................... 20

23   Nen Thio v. Genji, LLC,
24    14 F. Supp. 3d 1324 (N.D. Cal. 2014)................................................................ 32

25   Nordstrom Com. Cases,
26    186 Cal. App. 4th 576 (2010) ....................................................................... 26, 28

27
28
                                                                iii

                                                      Table of Authorities
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page175
                                                              10 of 46
                                                                    219 Page
                                                                         PageIDID#:331
                                                                                  #:674




1    Officers for Justice v. Civil Serv. Comm’n,
       688 F.2d 615 (9th Cir. 1982) ......................................................................... 15,18
2
3    Ortiz v. CVS Caremark Corp.,
      2014 WL 1117614 .............................................................................................. 26
4
5    Parsons v. Ryan,
       754 F.3d 657 (9th Cir. 2014) .............................................................................. 10
6
7    Paz v. AG Adriano Goldschmeid, Inc.,
       No. 14CV1372 DMS (DHB), 2016 WL 4427439 (S.D. Cal. Feb. 29, 2016) 8Ree
8
9    Reed v. Thousand Oaks Toyota,
10     No.56-2012-00419282-CU-OE-VTA,2013 WL 8118716 (Cal.Super. Ct. Apr. 8,
       2013) ................................................................................................................... 26
11
12   Ridgeway v. Wal-Mart Stores, Inc.,
       2014 U.S. Dist. LEXIS 126806 (N.D. Cal. Sept. 10, 2014).......................... 10,22
13
14   Rodriguez v. West Pub. Corp.,
       563 F.3d 948 (9th Cir. 2009 ............................................................................... 18
15
16   Singletary v. Teavana Corp.,
       2014 WL 1760884 (N.D. Cal. Apr. 2, 2014) .................................................... 23
17
18   Sorenson v. PetSmart, Inc.,
       Case No. 2:06-CV-02674-JAM-DAD (E.D. Cal.) ............................................... 6
19
20   Staton v. Boeing Co.,
       327 F.3d 938 (9th Cir. 2003) ............................................................................. 33
21
22   Stearns v. Ticketmaster Corp.,
       655 F.3d 1013 (9th Cir. 2011). ........................................................................... 13
23
24   Stovall-Gusman v. W.W. Granger, Inc.,
       2015 U.S. Dist. LEXIS 78671 (N.D. Cal. 2015) ................................................ 23
25
26   Torres v. Mercer Canyons Inc.,
       835 F.3d 1125 (9th Cir. 2016) ............................................................................ 12
27
28
                                                                   iv

                                                        Table of Authorities
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page176
                                                              11 of 46
                                                                    219 Page
                                                                         PageIDID#:332
                                                                                  #:675




1    Tyson Foods, Inc. v. Bouaphakeo,
       136 S. Ct. 1036 (2016) ............................................................................... 8,11,12
2
3    Van Brokhorst v. Safeco Corp.,
       529 F.2d 943 (9th Cir. 1976) .............................................................................. 15
4
5    Villegas v. J.P. Morgan Chase & Co.,
       2012 WL 5878390 (N.D. Cal. 2012) ........................................................ 21,23,33
6
7    Wal-Mart Stores, Inc. v. Dukes,
      564 U.S. 338, 359, 131 S. Ct. 2541180 L. Ed. 2d 374 (2011)............... ..... 10, 11
8
9    Weeks v. Kellogg Co.,
10     2013 WL 6531177 (C.D. Cal. Nov. 23, 2013) ................................................. 16

11   Wolin v. Jaguar Land Rover N. Am., LLC,
12     617 F.3d 1168 (9th Cir. 2010) ............................................................................. 8

13   Zinser v. Accufix Research Inst.,
14      253 F.3d 1180 (9th Cir. 2001) ............................................................................ 7

15
     Statutes
16
     Cal. Code Regs. Tit. 8, § 13520 ............................................................................. 23
17
     California Labor Code
18
       § 226(e) ............................................................................................................... 23
19
       §2699(e) ........................................................................................................ 26, 27
20
     Federal Rules of Civil Procedure
21
       23(a)(1) ........................................................................................................... 2, 10
22
       23(a)(4) ............................................................................................................... 17
23
       23(b)(3). .......................................................................................................... 2, 14
24
       23(e)(1)(B). ......................................................................................................... 15
25
       23(e)(2) ............................................................................................................... 15
26
       23(e)(2)(C) ...................................................................................................... 2, 18
27
       23(c)(2) ........................................................................................................... 2, 30
28
                                                                  v

                                                       Table of Authorities
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page177
                                                              12 of 46
                                                                    219 Page
                                                                         PageIDID#:333
                                                                                  #:676




1       23(g)...................................................................................................................... 2
2    Other Authorities
3    Manual for Complex Litigation, Third (Fed. Judicial Center 1995) ................ 29,30
4    Treatises
5    Treas. Reg. § 1.468B-1 ............................................................................................ 2
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   vi

                                                        Table of Authorities
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page178
                                                              13 of 46
                                                                    219 Page
                                                                         PageIDID#:334
                                                                                  #:677




1                  MEMORANDUM OF POINTS AND AUTHORITIES
2          Named Plaintiff Jose Gonzalez (“Plaintiff”) respectfully submits this
3    memorandum of points and authorities in support of the Motion for Preliminary
4    Approval of Settlement of the class action.
5          I.      INTRODUCTION
6          Plaintiff and Defendant, Cardinal Health 200, L.L.C. (“Cardinal” or
7    “Defendant”) have reached a full and final settlement of the above-captioned class
8    action, which is embodied in the Stipulation and Agreement of Compromise and
9    Class Settlement (“Settlement Agreement,” “Agreement,” or “SA”), which is
10   attached as Exhibit “1” to the Declaration of Marcus J. Bradley, filed concurrently
11   herewith. By this motion, Plaintiff seeks preliminary approval of the Agreement
12   as fair, reasonable and adequate, entry of the Preliminary Approval Order, and
13   scheduling of the Final Approval Hearing to determine final approval of the
14   Settlement.
15         The proposed $875,000 non-reversionary, class action and representative
16   settlement of this wage and hour case was achieved after very hard-fought
17   litigation. Nonetheless, this entire settlement will provide substantial monetary
18   payments to 1,820 employees/class members with an average gross settlement
19   award to class members in the amount of approximately $480.00. As set forth
20   more fully below, the proposed settlement satisfies all the criteria for settlement
21   approval under Federal Rule of Civil Procedure 23. The Settlement was reached
22   after extensive investigation and discovery. The negotiations were at arms-length,
23   and were facilitated by mediator Michael E. Dickstein, over the course of a full-
24   day mediation session as well as through post-mediation settlement negotiations.
25   Accordingly, Plaintiff requests that the Court preliminarily approve the proposed
26   settlement, certify the proposed settlement class, approve distribution of notice of
27   the proposed settlement, and set a final approval hearing.
28
                                                1
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page179
                                                              14 of 46
                                                                    219 Page
                                                                         PageIDID#:335
                                                                                  #:678




1          II.    FACTS AND PROCEDURE
2          Plaintiff asserts various claims on behalf of himself and other similarly
3    situated employees of Defendant stemming from Defendant’s alleged violation
4    of the California Labor Code and FLSA.
5                 A.     Facts Relevant to the Substantive Claims of the Litigation
6                      1. Overview of Defendant’s Business Operations
7          Cardinal engages in the distribution of medical supplies throughout
8    California. During the class period, Cardinal has operated twelve medical supply
9    distribution centers across the State. Plaintiff and members of the class were
10   employed in various non-exempt positions within Cardinal’s supply operations.
11   The primary group of non-exempt employees are those in the position of
12   warehouse operations associates, which is the position Plaintiff held.
13                     2. Plaintiff’s Long Employment History with Defendant
14         Plaintiff was employed with Defendant in its Ontario, California facility
15   from approximately 1989 to June 2, 2017. From 2014 through June 2, 2017
16   Plaintiff was employed as a non-exempt employee in the warehouse operations
17   division.
18                     3. Procedural Background
19         On May 31, 2018, Plaintiff filed a putative class action Complaint against
20   Cardinal, in the Superior Court of the State of California, County of San Bernardino,
21   assigned Case No. CIVDS1813181 (the “State Court Action”). On July 25, 2018,
22   Cardinal removed the State Court Action to the United States District Court for the
23   Central District of California. Thereafter, on November 11, 2018, Plaintiff filed the
24   First Amended Complaint, which added the PAGA claim. On January 24, 2020,
25   Plaintiff filed a Second Amended Complaint (“SAC”).
26         The SAC asserts numerous wage and hour claims against Defendant, brought
27   on behalf of Plaintiff and on behalf of a putative class and collective and aggrieved
28   employees. Plaintiff alleges that Defendant (1) failed to pay all wages; (2) failed to
                                                2
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page180
                                                              15 of 46
                                                                    219 Page
                                                                         PageIDID#:336
                                                                                  #:679




1    pay overtime compensation; (3) failed to pay paid time off in violation of
2    California Labor Code § 227.3; (4) failed to pay wages at the time of termination;
3    (5) failed to provide proper wage statements; (6) violated the Unfair Competition
4    Law pursuant to the California Business and Professions Code § 17200 et seq.; (7)
5    failed to pay all wages and overtime compensation in violation of the Fair Labor
6    Standards Act (“FLSA”); (8) violated the California Labor Code § 2698 et seq.
7    (“PAGA”); (9) failed to provide meal periods; and (10) failed to provide rest
8    periods.
9          Plaintiff’s claims were brought on behalf of himself and a putative class of
10              All employees who were or are employed by Defendants during the Class
                Period (The Class Period is the period from May 31, 2014, through and
11
                including the date judgment is rendered in this matter) in California as “non-
12              exempt employees.” As used in this class definition, the term “non-exempt
                employee” refers to those who Defendants have classified as non-exempt
13
                from the overtime wage provisions of the California Labor Code.
14
           Plaintiff also alleged claims on behalf of a subclass of terminated employees
15
16              All members of the Plaintiff Class whose employment ended during the Class
                Period (The Class Period is the period from May 31, 2014, through and
17
                including the date judgment is rendered in this matter).
18
19         Plaintiff’s claims are based on the following alleged underlying behavior,

20   which is common to all members of the class (and/or subclass):

21         1. Defendant’s common practice of rounding its nonexempt employees’ start

22              and stop time entries while prohibiting employees from clocking in more

23              than three minutes before their shift. (Bradley Decl., Exhibit 3 (CH00507-

24              08); Exhibit 4 CH00615);

25         2. Defendant’s common practice of failing to provide wage statements

26              reflecting the hourly rate for double-time pay. (Bradley Decl., Exhibit 2

27              (CH000001));

28
                                                  3
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page181
                                                              16 of 46
                                                                    219 Page
                                                                         PageIDID#:337
                                                                                  #:680




1          3. Defendant’s common practice of failing to pay all wages owed at the time of
2             termination;
3          4. Defendant’s common practice of failing to provide or permit its employees
4             to take meal breaks including failing to have any policy permitting second
5             meal breaks. (Bradley Decl., Exhibit 2 (CH000001));
6          5. In addition, Plaintiff asserted claims based on an alleged failure to pay
7             overtime for all time worked, failure to pay vacation time upon
8             termination, failure to provide or permit employees to take rest breaks.
9             Counsel’s analysis of the records provided by Defendant reveal that there
10            is not a basis for recovery on these claims and counsel assigned de
11            minimis value to these claims (Bradley Decl. ¶ 12, fn1).
12      B. The Litigation and Resolution of the Litigation
13                    1. The Parties Completed Significant Discovery and
14                          Investigation
15         The Parties engaged in substantial discovery and analysis of the underlying
16   merits of Plaintiff’s claims and potential damages.          Defendant responded to
17   requests for production and interrogatories served by Plaintiff and produced, inter
18   alia, Plaintiff’s personnel records including his wage statements and time records;
19   Defendant’s employment policies and procedures concerning the recording of
20   time, overtime, attendance, meal and rest periods, and payment of wages; and a
21   summary of electronic data regarding Class Member meal periods and time punch
22   data. (Bradley Decl. ¶ 7).
23         In this regard, Defendant produced a 25% sample of class data and
24   Plaintiff’s counsel conducted an analysis of these records including engaging an
25   expert to analyze the records and calculate damages for use in mediation.
26   (Bradley Decl. ¶ 8).
27                    2. Mediation and Settlement
28         On March 5, 2019, the parties engaged in mediation with attorney Michael
                                                4
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page182
                                                              17 of 46
                                                                    219 Page
                                                                         PageIDID#:338
                                                                                  #:681




1    E. Dickstein, a highly experienced mediator with a substantial background in
2    resolving employment cases.        Although the parties were not able to reach a
3    resolution during the mediation, they continued to negotiate with the input of Mr.
4    Dickstein and executed the Settlement Agreement in November, 2019.
5                     3. Summary of Settlement Terms
6                          a. The Settlement Consideration and Distribution
7          Plaintiff and Defendant agreed to settle all claims alleged or that could have
8    been alleged in exchange for a payment in the total amount of $875,000. (SA ¶
9    1.2) The Gross Settlement Amount is to be distributed for the following purposes:
10   (1) settlement payments to Participating Class Members; (2) a requested thirty-
11   three and a third (33 1/3%) percent of the Gross Settlement Amount or
12   $291,666.67 in attorneys’ fees and up to $20,000 in litigation costs/expenses to
13   Class Counsel (SA ¶ 5.1); (3) $50,000 allocated to settle PAGA claims of which a
14   $37,500 payment will be made to the LWDA to account for the LWDA’s portion
15   of the PAGA settlement and the rest will be distributed in the net settlement
16   amount (SA ¶ 5.4); (4) Settlement Administration Costs of up to $17,000 (SA ¶
17   5.2); and (5) a requested Service Payment of up to $5,000 to Plaintiff (SA ¶ 5.3).
18         Based on the above, the minimum Net Settlement Amount is estimated to
19   be $503,833.33, which is subject to increase if any of the amounts estimated for
20   attorneys’ fees and costs, service award, LWDA payment or settlement
21   administration expenses prove to be less than the amount estimated.
22         Subject to the Court approving Attorneys’ Fees and Costs, the payment to
23   the LWDA, Settlement Administration Costs, and the Plaintiff’s Service Payment,
24   the Net Settlement Amount will be distributed to all Participating Class Members.
25         Because the Gross Settlement Amount is non-reversionary, 100% of
26   the Net Settlement Amount will be paid to Participating Class Members, and
27   without the need to a submit claim for payment. (SA ¶¶ 4.6, 8.12).
28
                                                5
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page183
                                                              18 of 46
                                                                    219 Page
                                                                         PageIDID#:339
                                                                                  #:682




1                          b. The Settlement Class and Class Period
2           The Settlement contemplates a class certified for settlement purposes
3    comprising “Plaintiff and all persons, or each of them, currently or formerly
4    employed by Defendant in the State of California and classified as hourly, non-
5    exempt employees during the time frame of September 28, 2016 through the date
6    the Court grants preliminary approval of th[e] Settlement Agreement.” (SA ¶ 1.2)
7           The Class Period runs from September 28, 2016 through the date of
8    preliminary approval (as opposed to four years back from the filing of the
9    Complaint) because the beginning date of the period is constrained by a class
10   settlement in an earlier action which released the claims asserted through
11   September 27, 2016. (SA ¶ 2.2).
12                        c. The Settlement Distribution Formula
13          The Net Settlement Amount shall be apportioned among Settlement Class
14   Members based on the Settlement Class Member’s qualification as a member of
15   the Class. The Net Settlement amount will be distributed to each Class Member
16   based on the number of workweeks worked during the Class Period. (SA ¶ 4.2).
17          Based on the estimated $503,833.33 Net Settlement Amount and the 1,820
18   Class Members, Plaintiff estimates that the average gross recovery (prior to taxes)
19   will be $480.00. This recovery on behalf of the Class Members is well in excess
20   of amounts that have been approved on the low end of the range of wage and hour
21   settlements in California state and federal courts.1
22
23
24
25
     1See, e.g., Sorenson v. PetSmart, Inc., Case No. 2:06-CV-02674-JAM-DAD (E.D. Cal.)
     (average net recovery of approximately $60); Lim v. Victoria’s Secret Stores, Inc., Case No.
26   04CC00213 (Orange County Super. Ct.) (average net recovery of approximately $35); and
     Gomez v. Amadeus Salon, Inc., Case No. BC392297 (L.A. Super. Ct.) (average net recovery of
27   approximately $20); Delgado v. New Albertson’s, Inc., Case No. SACV08-806 DOC-RBNx
     (CD. Cal.) (average net recovery of approximately $45.)
28
                                                   6
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page184
                                                              19 of 46
                                                                    219 Page
                                                                         PageIDID#:340
                                                                                  #:683




1                       d. The Class Release
2          In exchange for the Gross Settlement Amount, Plaintiff and Class Members
3    who do not opt out will agree to release all claims alleged or that could have been
4    alleged based on the facts alleged in the SAC. (SA ¶¶ 4.8, 7.1.). The releases in
5    this case are directly related to Plaintiff’s claims and are therefore appropriate.
6    See International Union of Operating Engineers-Employers Canst. Industry
7    Pension, Welfare and Training Trust Funds v. Karr, 994 F. 2d 1426, 1430 (9th
8    Cir. 1993) (“res judicata bars not only all claims that were actually litigated, but
9    also all claims that ‘could have been asserted’ in the prior action”).
10         III.   The Court Should Conditionally Certify a Class for Settlement
                  Purposes
11
12         A party seeking to certify a class must demonstrate that it has met all four
13   requirements under Federal Rule of Civil Procedure 23(a), and at least one of the
14   requirements of Rule 23(b)—in this case, Rule 23(b)(3). See Zinser v. Accufix
15   Research Inst., 253 F.3d 1180, 1186 (9th Cir. 2001).
16         The present case satisfies all of the necessary requirements of Federal Rule
17   of Civil Procedure 23(a): Defendant’s records show that the Class consists of
18   approximately 1,820 individuals, making joinder of all Class Members
19   impracticable. Further, because all Class Members are either current or former
20   employees of Defendant, the Class is readily ascertainable from its regular
21   business records. The California statutes relating to each of Plaintiff’s claims
22   apply with equal force and effect to all Class Members, and Plaintiff’s wage and
23   hour claims are typical of the proposed Class because they arise from the same
24   factual basis and are based on the same legal theories applicable to the other Class
25   Members. Finally, Plaintiff is represented by competent counsel who have
26   extensive experience in litigating wage and hour class action cases. (Bradley Decl.
27   ¶¶ 21-34.)
28
                                                7
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page185
                                                              20 of 46
                                                                    219 Page
                                                                         PageIDID#:341
                                                                                  #:684




1           Plaintiff also satisfies Rule 23(b)(3), as the “proposed classes are
2    sufficiently cohesive to warrant adjudication by representation.” Tyson Foods,
3    Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016).
4           One of the core purposes of Rule 23 is to allow claimants to aggregate their
5    common claims to achieve relief where they would otherwise not be able to
6    pursue their claims. In the labor and employment context in particular, class
7    claims are generally too small to pursue individually. Each claim by itself is a
8    “negative value claim” that could not realistically be pursued because the cost of
9    litigating the claim far exceeds the value of the claim itself and the risk of loss is
10   therefore too high. See Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1633 (2018)
11   (Ginsburg, J., dissenting) (“Individually, [employees’ wage and hours] claims are
12   small, scarcely of a size warranting the expense of seeking redress alone. But by
13   joining together with others similarly circumstanced, employees can gain effective
14   redress for wage underpayment commonly experienced.”) (citation omitted). See
15   also Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175-76 (9th Cir.
16   2010) (finding that superiority is satisfied where the court finds that maintenance
17   of the litigation as a class action is efficient and fair).
18          “Courts have long recognized that ‘settlement class actions present unique
19   due process concerns for absent class members.’” In re Bluetooth Headset Prods.
20   Liab. Litig. (Bluetooth), 654 F.3d 935, 946 (9th Cir. 2011) (quoting Hanlon v.
21   Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998)). “The reason for more
22   exacting review of class settlements reached before formal class certification is to
23   ensure that class representatives and their counsel do not secure a disproportionate
24   benefit ‘at the expense of the unnamed plaintiffs who class counsel has a duty to
25   represent.’” Paz v. AG Adriano Goldschmeid, Inc., No. 14CV1372 DMS (DHB),
26   2016 WL 4427439, at *2 (S.D. Cal. Feb. 29, 2016) (quoting Lane v. Facebook,
27   Inc., 696 F.3d 811, 820 (9th Cir. 2012).
28
                                                  8
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page186
                                                              21 of 46
                                                                    219 Page
                                                                         PageIDID#:342
                                                                                  #:685




1          Indeed, Amchem instructs that it is “those [factors] designed to protect
2    absentees by blocking unwarranted or overbroad class definitions” that “demand
3    undiluted, even heightened, attention in the settlement context.” Amchem Prod.,
4    Inc. v. Windsor, 521 U.S. 591, 620 (1997).           Thus, Amchem’s command for
5    heightened scrutiny does not mean that the Rule 23 factors must be better
6    established than in an ordinary case. Rather, Amchem is effectively a directive
7    that the Court should inquire to make sure that absent class members are not being
8    inappropriately included to increase the size of the settlement or being treated
9    unfairly by the settlement terms because of inherent conflicts. See Hanlon v.
10   Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998).
11         Accordingly, even though heightened sensitivity to the Rule 23 factors is
12   called for, at the preliminary approval stage, Courts have recognized that “despite
13   the Supreme Court’s cautions in Amchem, a cursory approach appears the norm
14   when courts address motions for preliminary approval.” Van Lith v. iHeartMedia
15   + Entm't, Inc., No. 1:16-CV-00066-SKO, 2017 WL 1064662, at *7 (E.D. Cal.
16   Mar. 20, 2017) (citation omitted).         Indeed, “[s]ince Amchem, approval of
17   settlement classes is generally routine and courts are fairly forgiving of problems
18   that might hinder class certification were the case not to be settled.” Id. (quoting
19   Newberg on Class Actions § 11:28 (4th ed.) (collecting cases)).
20         The danger of an incorrect decision on a motion for preliminary approval
21   and certification is the “risk of unnecessary or erroneous class notice: confusion
22   and waste.” Id. (citation omitted). The cursory review of preliminary approval
23   approach, “avoids the needless expenditure of resources by the parties and
24   respects the parties’ desire to settle this litigation at an early stage.” Id. By
25   contrast, the opposite approach would force parties to engage in protracted
26   discovery in order to thoroughly and conclusively establish the Rule 23 factors
27   when the parties have manifested a desire to avoid such protracted discovery by
28   agreeing to settle the case.
                                                9
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page187
                                                              22 of 46
                                                                    219 Page
                                                                         PageIDID#:343
                                                                                  #:686




1          Here, the proposed settlement class meets the Rule 23 factors and
2    conditionally certifying the settlement class would not create confusion and waste.
3                 A.     The Settlement Class is Sufficiently Numerous
4          Rule 23(a)(1) requires the class to be “so numerous that joinder of all
5    members is impracticable[.]” Fed. R. Civ. P. 23(a)(1). Here, because the class has
6    well over 1,000 individuals, joinder would be impracticable. See, e.g., Edwards v.
7    Nat’l Milk Producers Fed’n, 2014 WL 4643639, at *4 (N.D. Cal. Sept. 16, 2014)
8    (“Although there is no absolute minimum number of plaintiffs necessary to
9    demonstrate that the putative class is so numerous so as to render joinder
10   impracticable, joinder has been deemed impracticable in cases involving as few as
11   25 class members[.]” (internal quotation marks and edits omitted)).
12                B.     There are Questions of Law and Fact Common to the Class
13         Rule 23(a)(2) requires the existence of ―questions of law or fact common
14   to the class[.] Fed. R. Civ. P. 23(a)(2). “[F]or purposes of Rule 23(a)(2) even a
15   single common question will do.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
16   359, 131 S. Ct. 2541, 2556, 180 L. Ed. 2d 374 (2011) (internal quotation marks
17   and brackets omitted); see Parsons v. Ryan, 754 F.3d 657, 675 (9th Cir. 2014)
18   (finding it is not necessary “that every question in the case, or even a
19   preponderance of questions, is capable of class wide resolution. So long as there is
20   even a single common question, a would-be class can satisfy the commonality
21   requirement of Rule 23(a)(2).” (internal quotation marks omitted)).
22         Commonality requires the plaintiff to demonstrate that the class members
23   have suffered the same injury but “[t]his does not mean merely that they have all
24   suffered a violation of the same provision of law.” Wal-Mart Stores, 564 U.S. at
25   349-50 (internal quotation marks omitted). Rather, “[t]hat common contention . . .
26   must be of such a nature that it is capable of classwide resolution—which means
27   that determination of its truth or falsity will resolve an issue that is central to the
28   validity of each one of the claims in one stroke.” Id.
                                                10
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page188
                                                              23 of 46
                                                                    219 Page
                                                                         PageIDID#:344
                                                                                  #:687




1           The Commonality requirement is satisfied in this action. Here, the class
2    claims of Defendants’ employees turn upon answers to overarching common
3    questions regarding Defendants’ policies and procedures that are capable of class-
4    wide resolution and which bind the class together as to each cause of action that is
5    being settled.
6           In this regard, as indicated, Defendant rounded its employees’ start and stop
7    time entries. This raises a common question as to whether this practice violated
8    the law with regard to payment of all wages owed and all overtime. (First and
9    Second Causes of Action). It also ties together the class’s claims regarding failure
10   to pay wages at the time of termination, (Fourth Cause of Action),2 failure to
11   provide proper wage statements, (Fifth Cause of Action),3 and the claim for
12   violation of the Business and Professions Code § 17200 (Sixth Cause of Action)
13   (“UCL Claim”).
14          Defendant also had a common practice of failing to provide or permit its
15   employees to take meal breaks and failing to pay all premiums for missed and late
16   meal breaks. (Ninth Cause of Action). This uniform practice raises common
17   questions as to whether Defendant violated the law with regards to the class as a
18   whole. Likewise, Defendant’s common practice of apparently permitting
19   employees to take rest breaks, (Tenth Cause of Action), raises common questions
20   as well.4
21
22   2
      The claim regarding Defendant’s failure to pay wages at the time of termination is also tied
     together by evidence that wages were not paid immediately on termination raising the common
23   question of whether this practice violated the class members’ legal rights.
24   3
       The claim regarding Defendant’s failure to provide proper wage statements also raises the
     common question of whether Defendant violated the law by failing to provide wage statements
25   reflecting the hourly rate for double-time pay.
26   4
       The class mechanism allows the resolution of claims together both in the negative and the
     positive sense. See Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1047 (2016) (“When, as
27   here, the concern about the proposed class is not that it exhibits some fatal dissimilarity but,
     rather, a fatal similarity—an alleged failure of proof as to an element of the plaintiffs’ cause of
28   action—courts should engage that question as a matter of summary judgment, not class
                                                      11
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page189
                                                              24 of 46
                                                                    219 Page
                                                                         PageIDID#:345
                                                                                  #:688




1           Finally, it appears that Defendant in fact had a common practice of paying
2    vacation wages at the time of termination.               (Third Cause of Action). This also
3    raises a question of law common to the class that renders certification appropriate
4    – did Defendant’s practice of paying out vacation wages comport with the law.
5           Thus, for all of the claims that are subject to Rule 23’s certification
6    standard, at least one common question of law or fact exists.5
7                   C.      Plaintiff’s Claims are Typical of the Class Claims
8           Rule 23(a)(3) requires the representative parties’ claims or defenses be
9    “typical of the claims or defenses of the class[.]” Fed. R. Civ. P. 23(a)(3). This
10   “serves to ensure that ‘the interest of the named representative aligns with the
11   interests of the class.’” Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1141 (9th
12   Cir. 2016) (quoting Hanlon, 976 F.2d at 508). Typicality refers to the nature of the
13   claim or defense of the class representative, and not to the specific facts from
14   which it arose or the relief sought.” Ellis v. Costco Wholesale Corp., 657 F.3d
15
16   certification.”) (citation omitted). See also Kleen Prod. LLC v. Int’l Paper Co., 831 F.3d 919,
     929 (7th Cir. 2016) (affirming class certification order noting that class certification can also
17   resolve the case in Defendant’s favor -- “If in the end the Defendants win on the merits, this
18   entire matter will be over in ‘one fell swoop.’”) (quoting William Shakespeare, Macbeth, act 4,
     sc. 3, l. 220 (David Bevington ed., Pearson Longman 6th ed. 2009)
19
         Thus, there is no reason a class cannot be certified to settle a claim that appears to have little
20   or no settlement value along with claims that have high settlement value. Indeed, it is the
     prospect of complete repose that is part of the inducement for defendants to settle cases. Few
21   defendants would settle valuable claims on a class basis and leave themselves open to further
22   litigation on an individual basis for claims of lesser value or where the question of liability is
     unclear or class certification is less tenable. Cf. Premier Elec. Const. Co. v. Nat’l Elec.
23   Contractors Ass’n, Inc., 814 F.2d 358, 363 (7th Cir. 1987) (analogizing the ability of plaintiffs
     to sue defendants repetitively under certain circumstances to being “pecked to death by ducks”).
24   Indeed, as the Supreme Court indicated in Tyson Foods, a class can be certified even if it
     appears that some class members will prove to have no damages whatsoever from the alleged
25
     conduct. Tyson Foods, 136 S. Ct. 1036 at 1049-50.
26   5
      Plaintiff’s seventh cause of action for violation of the FLSA is not certifiable under Rule 23
27   and is instead addressed by back of check opt-in/release. (SA ¶ 4.8). Likewise, Plaintiff’s
     eighth cause of action under PAGA is a representative action that is not subject to Rule 23.
28
                                                      12
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page190
                                                              25 of 46
                                                                    219 Page
                                                                         PageIDID#:346
                                                                                  #:689




1    970, 984 (9th Cir. 2011). “Under the ‘permissive standards’ of this Rule,
2    “representative claims are ‘typical’ if they are reasonably co-extensive with those
3    of absent class members; they need not be substantially identical.’” Galvan, 2011
4    U.S. Dist. LEXIS 127602, at *18 (quoting Hanlon, 150 F.3d at 1020).
5          Here, Plaintiff’s claims are typical of those asserted by the class as a whole.
6    For example, he contends that he, like the class, suffered damages from
7    Defendant’s practices of rounding start and stop time entries, failing to provide
8    meal and rest breaks, and failing to provide accurate wage statements with double
9    time, as discussed above. (Bradley Decl. ¶29). Plaintiff, a long-serving, non-
10   exempt employee of Defendant, is well suited to represent other similarly situated
11   employees in raising the common claims that they have against the Defendant.
12   (Gonzalez Decl. ¶¶4, 12).
13                D.     The Adequacy Requirement is Met
14         As will be described in detail in the section regarding the sufficiency of the
15   settlement, Plaintiff and counsel are adequate to represent the class and have
16   adequately represented the class in these proceedings.
17                E.     The “(b)(3)” Requirements Have Been Met
18         A class may be certified under Rule 23(b)(3) when “questions of law or fact
19   common to the class members predominate over any questions affecting only
20   individual members” and the class action mechanism is “superior” to other
21   methods of adjudicating the controversy. Fed. R. Civ. P. 23(b)(3). Here, both
22   prongs of the Rule 23(b)(3) analysis are satisfied.
23                      1. Common Issues Predominate
24         “The predominance inquiry ... asks whether proposed classes are
25   sufficiently cohesive to warrant adjudication by representation.” Stearns v.
26   Ticketmaster Corp., 655 F.3d 1013, 1019 (9th Cir. 2011). “The focus is on the
27   relationship between the common and individual issues.” Id. Here, the common
28   issues that bind the class together described above (e.g., time rounding, failure to
                                                13
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page191
                                                              26 of 46
                                                                    219 Page
                                                                         PageIDID#:347
                                                                                  #:690




1    include double time rate on wage statements, failure to provide meal and rest
2    breaks and all pay premiums) are central to the case. There are no individualized
3    defenses or issues that preclude certification or take center stage over the common
4    issues that can be resolved for the class in one fell swoop.
5                       2. The Class Action Mechanism is Superior
6          Given the size of the class it is clear that the “superiority” element is
7    satisfied. The fact that more than 1,000 individual claims “would not only
8    unnecessarily burden the judiciary, but would prove uneconomic for potential
9    plaintiffs” weighs heavily in favor of a class action. See Hanlon at 1023.
10         IV.    The Settlement is Fair, Adequate, and Reasonable
11         Per Rule 23, a class action may only be settled with court approval. Fed. R.
12   Civ. P. 23(e).     Before a court renders approval, it must determine that the
13   settlement is “fundamentally fair, adequate, and reasonable.” Hanlon v. Chrysler
14   Corp., 150 F.3d 1011, 1026 (9th Cir. 1998) (citing Fed. R. Civ. P. 23(e)(2)).
15         Recent amendments to Rule 23 provide new guidance on the “fair,
16   adequate, and reasonable” standard at the preliminary approval stage. Rule 23
17   now clarifies that preliminary approval should be granted where the parties have
18   “show[n] that the court will likely be able to ... approve the proposal under [the
19   final approval factors in] Rule 23(e)(2).” Fed. R. Civ. P. 23(e)(1)(B).
20         Accordingly, for the purposes of this motion, Plaintiff shall provide a
21   discussion of the factors informing final approval, namely, whether:
22         (A) the class representatives and class counsel have adequately represented
23         the class;
24         (B) the proposal was negotiated at arm’s length;
25         (C) the relief provided for the class is adequate, taking into account:
26                (i) the costs, risks, and delay of trial and appeal;
27                (ii) the effectiveness of any proposed method of distributing relief to
28                the class, including the method of processing class-member claims;
                                                14
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page192
                                                              27 of 46
                                                                    219 Page
                                                                         PageIDID#:348
                                                                                  #:691




1                 (iii) the terms of any proposed award of attorney’s fees, including
2                 timing of payment; and
3                 (iv) any agreement required to be identified under Rule 23(e)(3).
4          (D) the proposal treats class members equitably relative to each other.
5    Fed. R. Civ. P. 23(e)(2).
6          “[T]he decision to approve or reject a settlement is committed to the sound
7    discretion of the trial judge because he is exposed to the litigants and their
8    strategies, positions, and proof.” Hanlon, 150 F.3d at 1026 (internal citations and
9    quotations omitted). In exercising such discretion, the Court should give “proper
10   deference to the private consensual decision of the parties ... [T]he court’s
11   intrusion upon what is otherwise a private consensual agreement negotiated
12   between the parties to a lawsuit must be limited to the extent necessary to reach a
13   reasoned judgment that the agreement is not the product of fraud or overreaching
14   by, or collusion between, the negotiating parties, and that the settlement, taken as
15   a whole, is fair, reasonable and adequate to all concerned.” Id. at 1027 (internal
16   citations omitted); Federal Rules of Civil Procedure, Rule 23(e).
17         This determination involves a balancing of several factors, including: “the
18   strength of plaintiffs’ case; the risk, expense, complexity, and likely duration of
19   further litigation; the risk of maintaining class action status throughout the trial;
20   the amount offered in settlement; [and] the extent of discovery completed”‘
21   among other factors. Chun-Hoon v. McKee Foods Corp., 716 F. Supp. 2d 848,
22   850-51 (N.D. Cal. 2010) (quoting Class Plaintiffs, 955 F.2d at 1291).
23         The law favors the compromise and settlement of class-action suits. See,
24   e.g., Churchill Vill. L.L.C. v. Gen. Elec., 361 F.3d 566, 576 (9th Cir. 2004);
25   Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992);
26   Officers for Justice v. Civil Serv. Comm'n, 688 F.2d 615, 625 (9th Cir. 1982).
27   The Ninth Circuit recognizes the “overriding public interest in settling and
28   quieting litigation ... particularly ... in class action suits ...” Van Brokhorst v.
                                                15
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page193
                                                              28 of 46
                                                                    219 Page
                                                                         PageIDID#:349
                                                                                  #:692




1    Safeco Corp., 529 F.2d 943, 950 (9th Cir. 1976); see also Weeks v. Kellogg
2    Co., 2013 WL 6531177, at *10 (C.D. Cal. Nov. 23, 2013) (quoting In re
3    Synocor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008)) (“‘[T]here is a
4    strong judicial policy that favors settlements, particularly where complex class
5    action litigation is concerned.”’).
6          Despite the amendment of Rule 23, the “underlying question remains this:
7    Is the settlement fair?” In re Volkswagen ‘Clean Diesel’ Mktg., Sales Practices,
8    and Product Liab. Litig., 895 F.3d 597, 611 (9th Cir. 2018).                   Here, as
9    demonstrated below, the settlement is for a fair amount and treats the Class
10   Members fairly.
11         A. The Class Representative and Counsel Have Adequately
              Represented the Class.
12
13         Rule 23(a)(4) requires that the representative parties “fairly and adequately
14   protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “In making this
15   determination, courts must consider two questions: ‘(1) do the named plaintiffs
16   and their counsel have any conflicts of interest with other class members and (2)
17   will the named plaintiffs and their counsel prosecute the action vigorously on
18   behalf of the class?’” Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1031
19   (9th Cir. 2012) (internal quotation marks omitted).
20         In this case, there is no conflict of interest between the class representative
21   and the proposed Class. Furthermore, Plaintiff and class counsel are well qualified
22   and willing to vigorously prosecute the interests of the Class and subclasses.
23   (Bradley Decl. ¶ 30; Gonzalez Decl. ¶¶ 3,12.)
24         B. The Settlement Is the Product of Arms’-Length Negotiations
              and Is Therefore Entitled to a Presumption of Fairness
25
           In evaluating the Settlement for preliminary approval, the Court “first
26
     considers ‘the means by which the parties arrived at settlement.’” In re
27
     Volkswagen“Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig.
28
                                                16
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page194
                                                              29 of 46
                                                                    219 Page
                                                                         PageIDID#:350
                                                                                  #:693




1    (“Volkswagen”), 2016 WL 4010049, *14 (N.D. Cal. July 26, 2016). “Preliminary
2    approval is appropriate if the proposed settlement is the product of serious,
3    informed, non-collusive negotiations.” Id.
4          Here, the Parties participated in a full-day mediation session with Michael
5    Dickstein, an experienced wage and hour mediator. The Parties were unable to
6    resolve the matter at mediation. However, with the continued assistance of Mr.
7    Dickstein in continued negotiations, the Parties were eventually able to come to
8    the Agreement. This participation weighs considerably against any inference of a
9    collusive settlement. See In re Apple Computer, Inc. Derivative Litig., No. C 06-
10   4128 JF (HRL), 2008 U.S. Dist. LEXIS 108195 (N.D. Cal. Nov. 5, 2008). At all
11   times, the Parties’ negotiations were adversarial and non-collusive.
12         The Parties were represented by experienced class action counsel
13   throughout the negotiations resulting in this Settlement. Plaintiff was represented
14   by Bradley/Grombacher LLP, a firm that regularly litigates wage and hour claims
15   through certification and on the merits, and have considerable experience settling
16   wage and hour class actions. (See Bradley Decl. ¶¶ 33-44.) Defendants were
17   represented by Jackson Lewis, which operates a highly-respected nationwide class
18   action defense practice.
19         C. The Relief Provided to the Class is Adequate
20         The third factor requires the Court to consider whether “the relief provided
21   for the class is adequate, taking into account: (i) the costs, risks, and delay of trial
22   and appeal; (ii) the effectiveness of any proposed method of distributing relief to
23   the class, including the method of processing class-member claims; (iii) the terms
24   of any proposed award of attorney’s fees, including timing of payment; and (iv)
25   any agreement required to be identified under Rule 23(e)(3).” Fed. R. Civ. P.
26   23(e)(2)(C).
27
28
                                                17
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page195
                                                              30 of 46
                                                                    219 Page
                                                                         PageIDID#:351
                                                                                  #:694




1                     1. The Costs, Risks, and Delay of Trial and Appeal Weigh in
                         Favor of Settlement
2
3            In accordance with Rule 23(e)(2)’s instruction to evaluate “the costs, risks,
4    and delay of trial and appeal,” courts assess “the strength of the plaintiffs’ case;
5    the risk, expense, complexity, and likely duration of further litigation; [and] the
6    risk of maintaining class action status throughout the trial.” Hanlon, 150 F.3d at
7    1026. This inquiry evaluates “plaintiffs’ expected recovery balanced against the
8    value of the settlement offer.” In re Tableware Antitrust Litig., 484 F. Supp. 2d at
9    1080.
10           To determine whether a settlement should be preliminarily approved, the
11   Court should also evaluate whether it “falls within the range of possible
12   approval.”     Volkswagen, 2016 WL 4010049, at *16.                  In assessing the
13   probability and likelihood of success, “the district court’s determination is
14   nothing more than an amalgam of delicate balancing, gross approximations,
15   and rough justice.” Officers for Justice v. Civil Serv. Comm’n, 688 F.2d 615,
16   625 (9th Cir. 1982) (internal quotation marks omitted). There is “no single
17   formula” to be applied, but the Court may presume that the parties’ counsel
18   and the mediator arrived at a reasonable range of settlement by considering
19   Plaintiffs’ likelihood of recovery. Rodriguez v. West Pub. Corp., 563 F.3d
20   948, 965 (9th Cir. 2009).
21           During this matter’s pendency, the Parties thoroughly investigated and
22   researched the claims in controversy, and the defenses. The investigation entailed
23   the exchange of information pursuant to formal and informal discovery methods,
24   including interrogatories and requests for production. In the course of written
25   discovery, Class Counsel received and analyzed adequate information to properly
26   investigate and evaluate the claims, including: written discovery, and formally and
27   informally produced documents including: Plaintiff’s personnel records including
28   his wage statements and time records; a production of a list of class members, and
                                                18
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page196
                                                              31 of 46
                                                                    219 Page
                                                                         PageIDID#:352
                                                                                  #:695




1    their electronic time punch and payroll data; Defendant’s employment policies
2    and procedures concerning the recording of time, overtime, attendance, meal and
3    rest periods, and payment of wages; and a summary of electronic data regarding
4    Class Member meal periods and time punch data. The extensive document and
5    data exchanges have allowed Class Counsel to appreciate the strengths and
6    weaknesses of the claims alleged against the benefits of the proposed Settlement.
7    (Bradley Decl. ¶¶7-9). As discussed below, the settlement is appropriate given the
8    costs, risks, and delay associated with pursuing the case through trial and appeal.
9          In particular, there is substantial value to early resolution.            Plaintiff
10   recognizes that if the litigation continues, he may encounter significant legal and
11   factual hurdles that could have prevented the Class from obtaining full recovery
12   for their claims, or perhaps even any recovery (under the worst-case scenario). In
13   particular, Plaintiff’s decision to settle was influenced by the following
14   considerations: (i) the strength of Defendants’ defenses on the merits; (ii) the risk
15   of losing on any of a number of dispositive motions that could have been brought
16   between now and trial (e.g., motions to decertify the class, motions for summary
17   judgment, motion to strike the PAGA claims as unmanageable, and/or motions in
18   limine) which may have eliminated all or some of Plaintiff’s claims, or barred
19   evidence necessary to prove such claims; (iii) the risk of losing at trial; (iv) the
20   chances of a favorable verdict being reversed on appeal; and (v) the difficulties
21   attendant to collecting on a judgment.
22         The potential risks attending further litigation also support preliminary
23   approval. Courts have long recognized the inherent risks and “vagaries of
24   litigation,” and emphasized the comparative benefits of “immediate recovery by
25   way of the compromise to the mere possibility of relief in the future, after
26   protracted and expensive litigation.” Nat’l Rural Telecommunications Coop., 221
27   F.R.D. at 526. Proceeding to certification and subsequently through trial (and the
28   inevitable appeals) could add years or more to the resolution of this case, which
                                                19
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page197
                                                              32 of 46
                                                                    219 Page
                                                                         PageIDID#:353
                                                                                  #:696




1    has already been pending since 2018.
2          Moreover, as developments throughout this litigation have shown, the law
3    regarding certification of similar claims and class-wide proof of damages by just
4    and reasonable inference in wage and hour cases, among other issues, is
5    precarious. Additionally, in late 2015, the California Private Attorneys General
6    Act (PAGA) was amended to allow employers the right to “cure” certain
7    commonly litigated defects in employee wage statements within 65 days of notice
8    by the employee in order to avoid litigation. Such amendment represents the
9    general risk of the law changing over time. These are just a few examples of how
10   Plaintiff’s claims could have been weakened or obviated by legislation or
11   unfavorable legal rulings during the pendency of litigation and appeal.
12         Additionally, early resolutions save time and money that would
13   otherwise go to litigation. Parties’ resources, as well as the Court’s, would be
14   further taxed by continued litigation. And if this action had settled following
15   additional litigation, the settlement amount would likely have considered the
16   additional costs incurred, such that there may have been less available for
17   Class Members. Cost savings is one reason why California policy strongly
18   favors early settlement. See Neary v. Regents of University of California, 3
19   Cal. 4th 273, 277 (1992) (explaining the high value placed on settlements and
20   observing that “[s]ettlement is perhaps most efficient the earlier the settlement
21   comes in the litigation continuum.”). Moreover, given that the class members
22   in this case are primarily low wage workers, for whom receiving speedy
23   remuneration is particularly important, the potential for years of delayed
24   recovery is a significant concern. Considered against the risks of continued
25   litigation, and the importance of the employment rights and a speedy recovery
26   to plaintiff class members, the totality of relief provided under the proposed
27   Settlement is more than adequate and well within the range of reasonableness.
28   This concern also supports settlement.
                                                20
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page198
                                                              33 of 46
                                                                    219 Page
                                                                         PageIDID#:354
                                                                                  #:697




1           In summary, although Plaintiff and his counsel maintained a strong
2    belief in the underlying merits of the claims, they also acknowledge the
3    significant   challenges     posed     by    continued    litigation   through      trial.
4    Accordingly, when balanced against the risk and expense of continued
5    litigation, the Settlement is fair, adequate, and reasonable. Linney v. Cellular
6    Alaska P’ship, 151 F.3d 1234, 1242 (9th Cir. 1998) (“the very essence of a
7    settlement is compromise, a yielding of absolutes and an abandoning of
8    highest hopes”).
9                     2. Defendants have Asserted Defenses That Create Risks That
                         the Class Would Receive No Recovery Absent Settlement
10
11         Because of the high levels of cost, risk, and delay described above and
12   inherent in all class actions, the Ninth Circuit has adopted a “policy that favors
13   settlements, particularly where complex class action litigation is concerned.”
14   Linney v. Cellular Ala. P’ship, 151 F.3d 1234, 1238 (9th Cir. 1998). “It is well-
15   settled law that a cash settlement amounting to only a fraction of the potential
16   recovery does not per se render the settlement inadequate or unfair.” In re
17   Volkswagen “Clean Diesel Mktg., Sales Prac., & Prod. Liab. Litig., 229 F. Supp.
18   3d 1052, 1065 (N.D. Cal. 2017) (quoting In re Mego Fin. Corp. Sec. Litig., 213
19   F.3d 454, 459 (9th Cir. 2000) (16.67% recovery)). “Rather, the fairness and the
20   adequacy of the settlement should be assessed relative to risks of pursuing the
21   litigation to judgment.”      Villegas v. J.P. Morgan Chase & Co., 2012 WL
22   5878390, at *6 (N.D. Cal. 2012).
23         Throughout this litigation, Defendants have indicated that they intend to
24   vigorously contest class certification and Plaintiff’s claims on the merits. Though
25   Plaintiff does not agree with Defendants’ arguments regarding class certification
26   or their defenses on the merits to Plaintiff’s claims, Plaintiff recognizes that there
27   is a risk that the Court and/or a jury will agree with Defendants, and thus, limit or
28   eliminate Class Members’ ability to recover on the claims at issue.
                                                 21
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page199
                                                              34 of 46
                                                                    219 Page
                                                                         PageIDID#:355
                                                                                  #:698




1          Specifically, with regards to the rounding claim, Defendant has argued that
2    it has no liability because, its rounding practice is “fair and neutral on its face” and
3    “used in such a manner that it [does] not result, over a period of time, in failure to
4    compensate the employees properly for all the time they have actually worked.”
5    See See’s Candy Shops, Inc. v. Superior Court, 210 Cal. App. 4th 889, 907
6    (2012); Corbin v. Time Warner 821 F.3d 1069, 1078 (9th Cir. 2016).
7          With respect to Plaintiff’s wage statement claim, Defendant contends that
8    even if Plaintiff could show a technical deficiency in Defendants’ pay stubs, they
9    cannot establish any injury stemming from the purported deficiency sufficient to
10   allow recovery under Cal. Lab. Code § 226(e). See Milligan v. Am. Airlines, Inc.,
11   577 Fed. Appx. 718, 719 (9th Cir. 2014) (“The injury requirement ... cannot be
12   satisfied simply if one of the nine itemized requirements in [§ 226(a)] is missing
13   from a wage statement.”); Holak v. K Mart Corp., 2014 U.S. Dist. LEXIS 139879,
14   at *21 (E.D. Cal. Sept. 30, 2014) (“Because Plaintiff did not view her wage
15   statements (even though the injury required to find a violation of California Labor
16   Code § 226 is minimal) the minimal injury requirement is not met.”) (internal
17   citation omitted); Ridgeway v. Wal-Mart Stores, Inc., 2014 U.S. Dist. LEXIS
18   126806, at *28-29 (N.D. Cal. Sept. 10, 2014) (“the statute requires that an
19   employee may not recover for violations of section 226, subdivision (a) unless he
20   or she demonstrates an injury arising from the missing information”) (italics in
21   original). Moreover, Defendant contends that Plaintiff cannot recover on a wage
22   statement claim that is derivative of any other theory of liability, such as failure to
23   pay overtime at the appropriate regular rate. See Maldonado v. Epsilon Plastics,
24   Inc., 22 Cal. App. 5th 1308, 1336-37 (2018).
25         With respect to the waiting time penalties, Defendant contends that (1) it
26   had a policy and practice of paying wages due upon termination; (2) it did not act
27   willfully to the extent any wages were not paid upon termination, and waiting time
28   penalties are recoverable only when a willful violation has occurred (see Cal.
                                                22
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page200
                                                              35 of 46
                                                                    219 Page
                                                                         PageIDID#:356
                                                                                  #:699




1    Code Regs. Tit. 8, § 13520; and (3) that a waiting time penalties claim cannot be
2    based on failure to pay meal and rest period premiums. See Singletary v. Teavana
3    Corp., 2014 WL 1760884, *4 (N.D. Cal. Apr. 2, 2014) (holding that section 203
4    penalties for willful failure “to pay any wages of an employee” were not meant to
5    include the payments under section 226.7); Naranjo v. Spectrum Security Servs.,
6    Inc., 40 Cal. App. 5th 444, 463-75 (2019) (same). Moreover, Defendant contends
7    that it pre-pays any penalty for untimely payment of final wages by adding
8    additional “Post Termination Wages” into final paychecks to compensate class
9    members for any delay in providing the final paycheck.
10         With respect to the meal period claims, Defendant contends that its policies
11   and practices are in compliance with the law and that it paid meal period
12   premiums when called for as reflected by the premiums that were included in the
13   records produced to Plaintiff. Defendants also had additional arguments on the
14   merits of the meal and rest period claims, including that, in accordance with its
15   policies, Defendant provided class members the opportunity to take all legally
16   compliant meal periods and any failure of class members to take timely, complete
17   meal periods was a matter of class member choice.
18         As noted, Plaintiff has been unable to establish that there were rest period
19   violations, significant unpaid PTO, or overtime pay violations based on discovery
20   and the records produced. Again, Defendant has adamantly denied any liability
21   on these claims.
22         Ultimately, the best alternative to a negotiated agreement is unknown, but
23   there is substantial risk that it might be a loss or a partial win accompanied by
24   significant delay.
25         The settlement of $875,000 represents a reasonable settlement based on the
26   defenses asserted by Defendant and because it provides the surety of receiving
27   payment right away. See, e.g., Villegas v. J.P. Morgan Chase, 2012 WL 5878390
28   (N.D. Cal. 2012) (district court approved settlement of 15% of potential recovery);
                                                23
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page201
                                                              36 of 46
                                                                    219 Page
                                                                         PageIDID#:357
                                                                                  #:700




1    Stovall-Gusman v. W.W. Granger, Inc., 2015 U.S. Dist. LEXIS 78671, at *12
2    (N.D. Cal. 2015) (the District Court granted final approval where “the proposed
3    Total Settlement Amount represents approximately 10% of what class might have
4    been awarded had they succeeded at trial”).
5
                      3. The Total Recovery is Fair Given the Realistic Potential
6                        Damages
7          Based on an analysis of an estimated 89,442 shifts, representing a 25%
8    sample of the full data, Plaintiff has determined that the rounding claim is worth a
9    maximum of $203,553 if proven to its fullest extent. (Bradley Decl. ¶ 13)
10         Based on an analysis of 25% of employees’ time records, Plaintiff
11   determined that the maximum possible meal break damages for the class were
12   $2,773,926 including interest. This amount includes a $368,177 credit for meal
13   premiums paid by Defendant during the class period. (Bradley Decl. ¶14)
14         Plaintiff calculated waiting time penalties at a maximal value of
15   $2,309,219. (Bradley Decl. ¶15) Plaintiff calculated the wage statement penalties
16   at a maximal value of $2,810,950.            (Bradley Decl. ¶15) Finally, Plaintiff
17   calculated the PAGA penalties based on rounding at a maximal value of
18   $5,621,900. (Id.).
19         The absolute total possible value of the claims is therefore $13,719,548.
20         However, these amounts do not reflect a realistic estimate of the value of
21   the claims and the amounts that could be recovered if liability were established at
22   trial. In particular, as noted above, there are significant defenses to the wage
23   statement claims including the possibility that Plaintiff will not be able to establish
24   the threshold minimal injury requirement. Thus, the value of this claim is likely
25   nowhere near the $2,810,950 maximal value that has been calculated.
26         Likewise, the waiting time penalty is calculated for a full 30-day penalty
27   period, but Plaintiff received his final pay only a day after he was terminated.
28   While waiting time penalties might also be derivative of other violations, those
                                                24
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page202
                                                              37 of 46
                                                                    219 Page
                                                                         PageIDID#:358
                                                                                  #:701




1    claims are substantially weaker because Defendant contends that they did not act
2    willfully and that waiting time claims cannot be based on meal and rest break
3    violations, which represent the most significant basis for imposition of derivative
4    waiting time penalties. Accordingly, a more realistic estimate of the waiting time
5    penalties that might be recovered is a small fraction of the $2,309,219 calculated
6    and may indeed approach $0.
7          Finally, with respect to the PAGA penalties for rounding, the ~$5.6 million
8    in maximum penalties far outstrip the ~$200,000 in damages and as discussed
9    below is highly likely to be reduced dramatically by the Court. Additionally, the
10   penalty is calculated for each pay period although Plaintiff would likely not be
11   able to establish a violation for each employee for each pay period.
12         With respect to the meal break violations, Plaintiff does not think it is likely
13   that the full $2,773,926 calculated is recoverable based on Defendant’s contention
14   that it maintained compliant meal period policies and practices and provided class
15   members the opportunity to take legally-compliant meal periods.
16         In all events, the core claims in this case that are likely to be established are
17   the claim for rounding for approximately $200,000 and the claim for meal breaks
18   for an amount short of $2.75 million. The Class recovery of $875,000 is thus
19   quite substantial in light of the value of the strongest claims.
20                    4. Estimated PAGA Damages and Distribution
21         As noted above, the full PAGA penalties amount calculated is on the order
22   of $5.6 million. However, PAGA expressly counsels against such awards that
23   exceed restitution awards. See Lab. Code § 2699(e)(2) (“…a court may award a
24   lesser amount than the maximum civil penalty amount specified by this part if,
25   based on the facts and circumstances of the particular case, to do otherwise would
26   result in an award that is unjust, arbitrary and oppressive, or confiscatory.”)
27   Plaintiff bears the heavy burden of establishing that Defendants’ conduct was
28   willful, knowing and intentional and, in the cases of civil penalties, not worthy of
                                                25
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page203
                                                              38 of 46
                                                                    219 Page
                                                                         PageIDID#:359
                                                                                  #:702




1    discretionary reduction by the Court. See Labor Code § 2699(e)(2). There is a
2    substantial risk that the Court could reduce civil penalties to an insignificant
3    amount if it is unpersuaded by Plaintiff’s evidence of willful and intentional
4    conduct. Moreover, approval of PAGA allocations in the class context show wide
5    variance in the amounts determined by the Court to be fair, reasonable and
6    adequate. See e.g., Garcia v. Gordon Trucking, Inc., No. 1:10-CV-0324 AWI
7    SKO, 2012 WL 5364575, at *2-3 (E.D. Cal. Oct. 31, 2012) (approving settlement
8    for $3.7 million with $10,000 allocated towards PAGA); Reed v. Thousand Oaks
9    Toyota, No. 56-2012-00419282-CU-OE-VTA, 2013 WL 8118716 (Cal. Super. Ct.
10   Apr. 8, 2013) (class action settlement approved for $108,624, with $1,500
11   allocated towards PAGA penalties); Bolton v. U.S. Nursing Corp., No. C 12-4466
12   LB, 2013 WL 5700403 (N.D. Cal. Oct. 18, 2013) (approving class action
13   settlement for $1,700,000, with $15,000 allocated towards PAGA); Nordstrom
14   Commission Cases, 186 Cal. App. 4th 576 (2010) (finding no abuse of discretion
15   in approval over objection of more than $9 million settlement releasing California
16   Labor Code Section 203 waiting time penalties and Private Attorney General Act
17   (‘‘PAGA’’), Cal. Lab. Code §2699 et seq. penalties, based on evidence before
18   trial court that such claims were pled, argued, evaluated and resolved as part of
19   settlement, despite PAGA claims being allocated $0 value).
20         There are a number of manageability issues as to the PAGA claims as well.
21   A PAGA claim will be deemed unmanageable if individualized inquiries—such as
22   whether an employee was forced to forgo a meal period—are necessary to
23   establish liability and ascertain which employees are aggrieved. See, e.g., Ortiz v.
24   CVS Caremark Corp., 2014 WL 1117614, at *4 (N.D. Cal. Mar. 19, 2014)
25   (striking PAGA claim) (“[T]he circumstances of this case make the PAGA claim
26   here unmanageable because a multitude of individualized assessments would be
27   necessary … [p]roof of this [off-the-clock] claim would be unmanageable, and
28   could not be done with statistical or survey evidence but only with detailed
                                                26
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page204
                                                              39 of 46
                                                                    219 Page
                                                                         PageIDID#:360
                                                                                  #:703




1    inquiries about each employee claimed to have done so and her manager’s
2    knowledge thereof.”); Amey v. Cinemark, 2015 WL 2251504, at *16 (N.D. Cal.
3    May 13, 2015) (dismissing PAGA claims; “[W]hen the evidence shows, as it does
4    here, that numerous individualized determinations would be necessary to
5    determine whether any class member has been injured by [defendant’s] conduct,
6    then allowing a representative action to proceed is inappropriate.”); Bowers v.
7    First Student, Inc., 2015 WL 1862914, at *4 (C.D. Cal. Apr. 23, 2015) (striking
8    PAGA claim; “A PAGA claim can be considered unmanageable when ‘a
9    multitude of individualized assessments would be necessary.’”) (internal
10   quotations and citations omitted); Litty v. Merrill Lynch & Co., 2014 WL
11   5904904, at *3 (C.D. Cal. Nov. 10, 2014) (striking PAGA claim) (“PAGA
12   representative action allegations can be stricken where such claims would be
13   unmanageable … The circumstances of this case make the PAGA claim
14   unmanageable because a multitude of individualized assessments would be
15   necessary.”).
16         As is always the case when weighing the option of settlement against the
17   prospect of attempting to proceed to trial, Plaintiff needed to accept that there was
18   a possibility that he would not prevail at trial. Indeed, a number of PAGA trials
19   have resulted in defense verdicts. See e.g. Childers v. Anthony Shenouda Inc.,
20   Case No., BC517798 pending in the Superior Court for the State of California,
21   County of Los Angeles (trial of misclassification case under PAGA resulting in a
22   defense verdict after bench trial, the Honorable Elihu Berle presiding); Allen v.
23   American Multi-Cinema Inc., Case No. RG-11-585502, pending in the Superior
24   Court for the state of California, County of Alameda (trial of seating claims under
25   PAGA resulted in a defense verdict following a bench trial, the Honorable George
26   C. Hernandez); Atempa v. Pama Inc., Case No. 37-2013-00058208-CU-OE-CTL,
27   pending in the Superior Court for the State of California, County of San Diego
28   (verdict for plaintiff in the amount of $ 297,723 following bench trial on wage and
                                                27
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page205
                                                              40 of 46
                                                                    219 Page
                                                                         PageIDID#:361
                                                                                  #:704




1    hour case on behalf of 70 aggrieved employees, the Honorable Joel R. Wohlfeil
2    presiding.) Thus, in the face of such uncertainty, settlement was advantageous to
3    Plaintiff, the LWDA and the aggrieved employees as it secured some monetary
4    recovery.
5           Pursuant to the Settlement Agreement, $50,000 from the Class
6    Settlement Amount shall be allocated to the resolution of the PAGA claim, of
7    which 75% ($37,5000) will be paid directly to the LWDA, and the remaining
8    25% will be added to the Net Settlement Amount. This result was reached
9    after good-faith negotiation between the parties. Where PAGA penalties are
10   negotiated in good faith and “there is no indication that [the] amount was the
11   result of self-interest at the expense of other Class Members,” such amounts
12   are generally considered reasonable. Hopson v. Hanesbrands Inc., Case No.
13   08-00844, 2009 U.S. Dist. LEXIS 33900, at *24 (N.D. Cal. Apr. 3, 2009); see,
14   e.g., Nordstrom Com. Cases, 186 Cal. App. 4th 576, 579 (2010) (“[T]rial court
15   did not abuse its discretion in approving a settlement which does not allocate
16   any damages to the PAGA claims.”).
17          The PAGA component of the Settlement is the product of arms’-length
18   negotiations between counsel well versed in the intricacies of PAGA litigation
19   and more importantly, wage and hour employment law.                     Class Counsel
20   conducted extensive formal and informal investigation and discovery into the
21   claims at issue and have assessed both the strengths and weaknesses of the
22   claims and the risks of continued litigation. Based on the preceding, Class
23   Counsel strongly believe that the PAGA component of the Settlement
24   appropriately reflects the relative strengths of the Parties’ respective claims
25   and defenses, as well as the substantial risks presented in continuing the
26   litigation.
27          Plaintiff will submit a copy of this motion for preliminary approval to
28   the LWDA before the hearing of this Motion and Defendant will ensure
                                                28
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page206
                                                              41 of 46
                                                                    219 Page
                                                                         PageIDID#:362
                                                                                  #:705




1    compliance with 28 U.S.C. § 1715 regarding notice to Federal and State
2    officials.
3                     a. The Method of Distributing Relief is Appropriate
4          The Notice of Proposed Class and Representative Action Settlement
5    (“Class Notice”) and settlement administration procedure satisfy due process.
6    Rule 23(c)(2) of the Federal Rules of Civil Procedure requires the Court to
7    direct the litigants to provide Class Members with the “best notice practicable”
8    under the circumstances, including “individual notice to all members who can
9    be identified through reasonable effort.” Eisen v. Carlisle & Jacqueline, 417
10   U.S. 156, 173, 94 S. Ct. 2140, 2150, 40 L. Ed. 2d 732, 746 (1974). Under
11   Rule 23(c)(2), notice by mail provides such “individual notice to all
12   members.” Id. Where the names and addresses of Class Members are easily
13   ascertainable, individual notice through the mail constitutes the “best notice
14   practicable.” Id. at 175.
15         The Class Notice was jointly drafted and approved by the Parties and
16   provides Class Members with all required information so that each member
17   may make an informed decision regarding his or her participation in the
18   Settlement. The Class Notice provides information regarding the nature of the
19   lawsuit; a summary of the substance of the settlement terms; the class
20   definition and subclass definitions; the deadlines by which Class Members
21   must submit Request for Exclusion or objection; the date for the final approval
22   hearing; the formula used to calculate settlement payments; a statement that
23   the Court has preliminarily approved the settlement; and a statement that Class
24   Members will release the settled claims unless they opt out. Accordingly, the
25   Class Notice satisfies the requirements of Rule 23(c)(2).
26         The Class Notice summarizes the proceedings and the terms and
27   conditions of the Settlement in an informative and coherent manner,
28   complying with the statement in Manual for Complex Litigation, supra, that
                                                29
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page207
                                                              42 of 46
                                                                    219 Page
                                                                         PageIDID#:363
                                                                                  #:706




1    “the notice should be accurate, objective, and understandable to Class
2    Members . . . .” Manual for Complex Litigation, Third (Fed. Judicial Center
3    1995) (“Manual”) § 30.211. The Class Notice states that the Settlement does
4    not constitute an admission of liability by Defendants, and that Final Approval
5    has yet to be made. The Class Notice thus complies with the standards of
6    fairness, completeness, and neutrality required of a settlement class notice
7    disseminated under authority of the Court.           Rule 23(c)(2) and (e); Manual
8    §§ 8.21, 8.39; Manual §§ 30.211, 30.212.
9          The Settlement Administrator will mail the Class Notice to all
10   Settlement Class Members via first class United States mail. (Bradley Decl.,
11   Ex. “1,” Settlement Agreement at ¶¶ 7.2.1-7.2.3.)          Prior to mailing the Class
12   Notice, the Settlement Administrator will search the National Change of
13   Address Database and update the Class Notice Data to reflect any identifiable
14   address changes. Any Class Notices returned to the Settlement Administrator
15   as undeliverable on or before the deadline for postmarking Opt Outs shall be
16   sent promptly via First-Class U.S. Mail to the forwarding address affixed
17   thereto. If no forwarding address is provided, the Settlement Administrator
18   shall promptly attempt to determine the correct address using a single skip-
19   trace or other search using the name, address and/or Social Security Number of
20   the Settlement Class Member involved, and it shall then perform up to three
21   re-mailings. This method was negotiated by the Parties to maximize the Class
22   Member notification rate while ensuring cost effective administration of the
23   Settlement.
24                    b. There Are No Obvious Defects in the Settlement
25         A Court should also consider possible deficiencies in a settlement
26   including an overly broad release of claims, an insufficient timeframe for
27   notice, an inadequate form of payment, an unrelated cy pres designee, or an
28   unreasonable request for attorneys’ fees, among other things. See Custom
                                                30
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page208
                                                              43 of 46
                                                                    219 Page
                                                                         PageIDID#:364
                                                                                  #:707




1    LED, LLC v. eBay, Inc, 2013 WL 6114379, *7-8 (N.D. Cal. Nov. 20, 2013);
2    Deaver, 2015 WL 4999953, *7. Here, Class Members will release only wage
3    and hour claims, such as those that could arise from their employment and will
4    not release claims for discrimination, wrongful termination, or personal
5    injury.6 The timeframe for notice is adequate, and class members will be given
6    ample opportunity to submit claims. Likewise, the distribution will
7    compensate the class member fairly, as discussed above. No unclaimed funds
8    will revert to Defendants.
9           Likewise, the attorneys’ fee provision is fair and does not give rise to
10   any deficiency. Plaintiff’s Counsel intends to apply for fees not to exceed
11   331/3% of the Gross Settlement Amount (“GSA”) along with reimbursement of
12   their reasonable cost not to exceed $15,000. The Settlement is not contingent
13   upon the Court approving Counsel's application. “The typical range of
14   acceptable attorneys' fees in the Ninth Circuit is 20 percent to 33.3 percent of
15   the total settlement value, with 25 percent considered a benchmark
16   percentage.” Barbosa v. Cargill Meat Sols. Corp., 297 F.R.D. 431, 448 (E.D.
17   Cal. 2013). However, “in most common fund cases, the award exceeds that
18   benchmark percentage.” Id.; In re Activision Sec. Litig., 723 F.Supp. 1373,
19   1377 (N.D.Cal.1989) (“nearly all common fund awards range around 30%”).
20   Thus, here, a 331/3% fee is reasonable particularly given the complexity
21   litigation.
22
     6
23     Although the release may seem overbroad at first glance because individuals who are not
     terminated will release waiting time claims asserted, they are not actually releasing any claims
24   that they could assert because they have no such claim. Likewise, because Plaintiff was not
     able to establish that there is value in overtime claims, rest break claims, and claims for failure
25   to pay vacation wages, that does not mean those claims should not be released. Rather, the
26   prospect of global peace is part of what induces a defendant to settle and therefore allows the
     Class Members to recover for their claims that do have value. In other words, the inability to
27   establish that a claim is independently valuable is not a basis for excluding it from the release.
     Rather, settling that claim is part of the consideration that allows the settlement to go forward as
28   a whole and increases the settlement value of the more valuable claims.
                                                       31
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page209
                                                              44 of 46
                                                                    219 Page
                                                                         PageIDID#:365
                                                                                  #:708




1                       c.    The Settlement Provides for Equitable Treatment of
                              Class Members
2
3          The settlement funds will be distributed to the Class Members
4    proportional to the length of time they were employed by Defendant during the
5    Settlement Class Period. This proportional distribution treats Class Members
6    equitably.
7          See, e.g., Nen Thio v. Genji, LLC, 14 F. Supp. 3d 1324, 1334–35 (N.D.
8    Cal. 2014) (finding no undue preferential treatment where settlement payment
9    for minimum wage and overtime compensation claims was allocated pro rata
10   among the claimants based upon the number of hours of overtime worked).
11         Although the waiting time claim accrues only for terminated employees,
12   it is not inappropriate to distribute the full settlement value on a pro rata basis
13   across the class because the realistic recovery from the waiting time claims is
14   low given the defenses that Defendant would assert, Defendant’s practices, and
15   in particular the difficulty that would be inherent in establishing that any of the
16   waiting time was caused by willful actions on the part of the Defendant. As
17   discussed above, Defendant maintains that its practice of incorporating “Post
18   Termination Wages” into final paychecks to account for any delay eliminates
19   any recovery on this claim. Further, Defendant maintains its rounding and
20   vacation practices are legally compliant and that the class is not entitled to any
21   recovery of waiting time penalties based upon meal period or rest break
22   violations. The amounts recovered in the settlement on the basis of those
23   claims are therefore de minimis as compared to the core claims and it does not
24   create inequity to distribute those amounts throughout the class.              Plaintiff
25   himself has a waiting time claim and he still signed on to the Settlement
26   Agreement distribution mechanism.
27         The Ninth Circuit has recognized that service awards to named plaintiffs
28   in a class action are permissible and do not necessarily render a settlement
                                                32
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page210
                                                              45 of 46
                                                                    219 Page
                                                                         PageIDID#:366
                                                                                  #:709




1    unfair or unreasonable. See Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir.
2    2003). However, the service award must be “reasonable,” and the Court “must
3    evaluate their awards individually, using ‘relevant factors includ[ing] the
4    actions the plaintiff has taken to protect the interests of the class, the degree to
5    which the class has benefitted from those actions, ... the amount of time and
6    effort the plaintiff expended in pursuing the litigation ... and reasonabl[e] fear
7    [s of] workplace retaliation.” Id. (quoting Cook v. Niedert, 142 F.3d 1004,
8    1016 (7th Cir. 1998) ) (alterations in original). A “very large differential in the
9    amount of damage awards between the named and unnamed class members”
10   must be justified by the record. Id. at 978. An incentive award of $5,000 is
11   considered “presumptively reasonable” in this District, but courts have
12   approved higher awards where class representatives can make a strong
13   showing on one or more of the Staton factors. See Villegas v. J.P. Morgan
14   Chase & Co., No. CV 09-00261 SBA EMC, 2012 WL 5878390, at *7 (N.D.
15   Cal. Nov. 21, 2012). Here, the incentive award sought by Plaintiff is very
16   reasonable given the time expended by Plaintiff on behalf of the Class.
17                    d. The Court Should Approve Simpluris, Inc. As Third-Party
                           Administrator
18
19         The Parties have agreed to retained Simpluris, Inc. a company with
20   substantial class action administration experience, as the Claims Administrator
21   in the case. (Declaration of Michael Bui (“Bui Dec.”), ¶¶ 2-3.) Simpluris, Inc.
22   has extensive experience in disseminating class action notices and
23   administering class action settlements, in more than 5,000 cases. (Bui Dec., ¶
24   3.)   Of these, more than 3,000 were Labor & Employment cases.                      (Id.)
25   Simpluris has provided a bid of $17,000.00 to act as a class action Settlement
26   Administrator for this case. (Bui Dec. ¶ 4.) A detailed list of Simpluris’
27   responsibilities are detailed in the declaration of Mr. Bui. (Id.) In Class
28   Counsel’s experience, this bid is competitive for similar wage-and-hour class
                                                33
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
 Case
  Case5:18-cv-01574-GW-SP
       5:18-cv-01574-GW-SP Document
                            Document37
                                     31 Filed
                                         Filed05/18/20
                                               04/01/20 Page
                                                         Page211
                                                              46 of 46
                                                                    219 Page
                                                                         PageIDID#:367
                                                                                  #:710




1    action settlement administrations. (Bradley Decl., ¶ 48.)
2          V.     CONCLUSION
3          The Parties have negotiated a fair and reasonable settlement of claims.
4    Having appropriately presented the materials and information necessary for
5    preliminarily approval, the Parties request that the Court preliminarily approve
6    the settlement.
7    Dated: April 1, 2020                   BRADLEY/GROMBACHER, LLP
                                            LAW OFFICES OF SAHAG MAJARIAN, II
8
9
                                              By: /s/ Marcus J. Bradley
10                                                  Marcus J. Bradley, Esq.
11                                                  Kiley L. Grombacher, Esq.
                                                    Sahag Marjarian, II, Esq.
12
                                                     Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                34
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT                            Case No. ED 5:18 CV 18-1574-GW (SPx)
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 212 of 219 Page ID #:711




                      EXHIBIT 6
Case
  Case
     5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                             Document
                                    3732Filed
                                           Filed
                                              05/18/20
                                                 04/02/20Page
                                                           Page
                                                              213
                                                                1 of 2
                                                                     219Page
                                                                          Page
                                                                             ID ID
                                                                                 #:474
                                                                                    #:712



  1   BRADLEY/GROMBACHER, LLP
      Marcus J. Bradley, Esq. (SBN 174156)
  2
      Kiley L. Grombacher, Esq. (SBN 245960)
  3   31365 Oak Crest Drive, Suite 240
      Westlake Village, California 91361
  4
      Telephone: (805) 270-7100
  5   Facsimile: (805) 270-7589
      E-Mail: mbradley@bradleygrombacher.com
  6
              kgrombacher@bradleygrombacher.com
  7
      LAW OFFICES OF SAHAG MAJARIAN II
  8
      Sahag Majarian II, Esq. (SBN 146621)
  9   18250 Ventura Boulevard
      Tarzana, California 91356
 10
      Telephone: (818) 609-0807
 11   Facsimile: (818) 609-0892
      Email: sahagii@aol.com
 12

 13   Attorneys for Plaintiff, JOSE GONZALEZ
 14
                          UNITED STATES DISTRICT COURT
 15
                        CENTRAL DISTRICT OF CALIFORNIA
 16
      JOSE GONZALEZ, an individual, on         Case No. ED CV 18-1574-GW(SPx)
 17
      his own behalf and on behalf of all      Hon. George Wu
 18   others similarly situated,
                                               PLAINTIFF’S NOTICE OF
 19
                    Plaintiff,                 CORRECTED HEARING DATE RE:
 20                                            UNOPPOSED MOTION FOR
      v.                                       PRELMINARY APPROVAL OF
 21
                                               CLASS ACTION SETTLEMENT
 22   CARDINAL HEALTH 200, LLC, a
 23
      Delaware limited liability company; and Incorrect Date: May 1, 2020
      DOES 1 through 20, inclusive,           Correct Date: May 7, 2020
 24                                           Time: 8:30 a.m.
                    Defendants.               Location: United States District Court
 25
                                                        Central District
 26                                                     350 W. 1st Street
                                                        9th Floor, Courtroom 9D
 27
                                                        Los Angeles, CA 90012
 28
                                          -1-
        PLAINTIFF’S NOTICE OF CORRECTED HEARING DATE RE: UNOPPOSED MOTION FOR
                   PRELIMINARY APPROVAL OF CLASS ACITON SETTLEMENT
Case
  Case
     5:18-cv-01574-GW-SP
        5:18-cv-01574-GW-SPDocument
                             Document
                                    3732Filed
                                           Filed
                                              05/18/20
                                                 04/02/20Page
                                                           Page
                                                              214
                                                                2 of 2
                                                                     219Page
                                                                          Page
                                                                             ID ID
                                                                                 #:475
                                                                                    #:713



  1   TO THE COURT AND ALL INTERESTED PARTIES:

  2   PLEASE TAKE NOTICE that Plaintiff ‘s unopposed Motion for Preliminary Approval of

  3   Class Action Settlement, filed on April 1, 2020 (Doc. No. 31) listed May 1, 2020 as the hearing

  4   date, which is incorrect. The correct hearing date is Thursday, May 7, 2020.

  5   Dated: April 2, 2020                        BRADLEY/GROMBACHER, LLP
                                                  LAW OFFICES OF SAHAG MAJARIAN II
  6

  7
                                                  By: _/s/ Marcus J. Bradley____
  8
                                                  Marcus J. Bradley, Esq.
  9                                                     Kiley L. Grombacher, Esq.
                                                        Sahag Majarian, II
 10
                                                         Attorneys for Plaintiff
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -2-
        PLAINTIFF’S NOTICE OF CORRECTED HEARING DATE RE: UNOPPOSED MOTION FOR
                   PRELIMINARY APPROVAL OF CLASS ACITON SETTLEMENT
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 215 of 219 Page ID #:714




                      EXHIBIT 7
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 216 of 219 Page ID #:715
                                         EXHIBIT 7

                        Jose Gonzalez v. Cardinal Health 200, LLC
              United States District Court for the Central District of California,
                            Case No. 5:18 CV 18-1574-GW (SPx)

                  Class Action Fairness Act (CAFA) Notice
   SUMMARY OF APPROXIMATE NUMBER OF CLASS MEMBERS IN EACH STATE
                             OR TERRITORY

                    State / Territory          Number of Class Members
               Alabama                                    0
               Alaska                                     0
               Arizona                                    0
               Arkansas                                   0
               California                               1,817
               Colorado                                   0
               Connecticut                                0
               Delaware                                   0
               District of Columbia                       0
               Florida                                    0
               Georgia                                    0
               Hawaii                                     0
               Idaho                                      0
               Illinois                                   0
               Indiana                                    0
               Iowa                                       0
               Kansas                                     0
               Kentucky                                   0
               Louisiana                                  0
               Maine                                      0
               Maryland                                   1
               Massachusetts                              0
               Michigan                                   1
               Minnesota                                  0
               Mississippi                                0
               Missouri                                   0
               Montana                                    0
               Nebraska                                   0
               Nevada                                     0
               New Hampshire                              0
               New Jersey                                 0
               New Mexico                                 0
               New York                                   0
               North Carolina                             0
               North Dakota                               0
               Ohio                                       0

                                            Page 1
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 217 of 219 Page ID #:716



                         Oklahoma                           0
                         Oregon                             0
                         Pennsylvania                       0
                         Rhode Island                       0
                         South Carolina                     0
                         South Dakota                       0
                         Tennessee                          0
                         Texas                              1
                         Utah                               0
                         Vermont                            0
                         Virginia                           0
                         Washington                         0
                         West Virginia                      0
                         Wisconsin                          0
                         Wyoming                            0
                         Armed Forces/Military              0
                         Puerto Rico                        0
                         Guam                               0
                         US Virgin Islands                  0
                                  TOTAL                   1,820


  4848-8584-1849, v. 1




                                                 Page 2
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 218 of 219 Page ID #:717




                      EXHIBIT 8
Case 5:18-cv-01574-GW-SP Document 37 Filed 05/18/20 Page 219 of 219 Page ID #:718



                                                    EXHIBIT 8

                                   Jose Gonzalez v. Cardinal Health 200, LLC
                         United States District Court for the Central District of California,
                                       Case No. 5:18 CV 18-1574-GW (SPx)

                                    Class Action Fairness Act (CAFA) Notice
                                             DISTRIBUTION LIST



   William P. Barr                                          CAFA Coordinator
   Attorney General of the United States                    Office of Attorney General Xavier Becerra
   U.S. Department of Justice                               Consumer Law Section
   950 Pennsylvania Avenue, NW                              455 Golden Gate Ave., Suite 11000
   Washington, DC 20530-00001                               San Francisco, CA 94102

   Office of Attorney General Brian E. Frosh                Office of Attorney General Dana Nessel
   Attn: CAFA Coordinator                                   Attn: CAFA Coordinator
   200 St. Paul Place                                       Consumer Protection Division
   Baltimore, MD 21202                                      525 W. Ottawa St.
                                                            Lansing, MI 48909
   Office of Attorney General Ken Paxton
   Attn: CAFA Coordinator
   300 W. 15th Street
   Austin, TX 78701

  4839-3052-3577, v. 1
